Exhibit 10.2

EXECUTION VERSION

LOAN AGREEMENT (Tranche 3B)

Dated as of November 29, 2017

among

HOME SFR BORROWER IV, LLC,

as Borrower,

VACA MORADA PARTNERS, LP,

as a Lender,

MSR II, L.P.,

as a Lender

and

AMHERST SFR LENDER, LLC,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1  

Section 1.1

 

Definitions

     1  

Section 1.2

 

Principles of Construction

     39  

Article II - GENERAL TERMS

     39  

Section 2.1

 

Loan Commitment; Disbursement to Borrower

     39  

2.1.1

 

Agreement to Lend and Borrow

     39  

2.1.2

 

[Reserved]

     39  

2.1.3

 

Single Disbursements to Borrower

     39  

2.1.4

 

The Note, Mortgages and Loan Documents

     39  

2.1.5

 

Use of Proceeds

     39  

Section 2.2

 

Interest Rate

     39  

2.2.1

 

Interest Rate

     39  

2.2.2

 

Interest Calculation

     39  

2.2.3

 

Determination of Interest Rate

     40  

2.2.4

 

[Reserved]

     40  

2.2.5

 

Default Rate

     40  

2.2.6

 

Usury Savings

     40  

Section 2.3

 

Loan Payment

     40  

2.3.1

 

Monthly Debt Service Payments

     40  

2.3.2

 

Payments Generally

     40  

2.3.3

 

Payment on Maturity Date

     41  

2.3.4

 

Late Payment Charge

     41  

2.3.5

 

Method and Place of Payment

     41  

Section 2.4

 

Prepayments and Substitutions

     41  

2.4.1

 

Voluntary Prepayments

     41  

2.4.2

 

Mandatory Prepayments

     41  

2.4.3

 

Prepayments After Default

     46  

2.4.4

 

Prepayment/Repayment Conditions

     46  

Section 2.5

 

Release of Property

     48  

Section 2.6

 

Rent Deposit Account

     49  

Section 2.7

 

Cash Management

     50  

 

- i -



--------------------------------------------------------------------------------

2.7.1

 

Cash Management Account

     50  

2.7.2

 

Order of Priority of Funds in Cash Management Account

     52  

2.7.3

 

Application During Event of Default

     53  

2.7.4

 

Payments Received in the Cash Management Account

     53  

Section 2.8

 

Withholding Taxes

     53  

Article III - REPRESENTATIONS AND WARRANTIES

     57  

Section 3.1

 

General Representations

     57  

3.1.1

 

Organization

     57  

3.1.2

 

Proceedings

     57  

3.1.3

 

No Conflicts

     58  

3.1.4

 

Litigation

     58  

3.1.5

 

Agreements

     58  

3.1.6

 

Consents

     58  

3.1.7

 

Solvency

     59  

3.1.8

 

Other Debt

     59  

3.1.9

 

Employee Benefit Matters

     59  

3.1.10

 

Compliance with Legal Requirements

     60  

3.1.11

 

Financial Information

     60  

3.1.12

 

Insurance

     60  

3.1.13

 

Tax Filings

     61  

3.1.14

 

Certificate of Compliance; Licenses

     61  

3.1.15

 

Special Purpose Entity/Separateness

     61  

3.1.16

 

Management

     62  

3.1.17

 

Illegal Activity

     62  

3.1.18

 

No Change in Facts or Circumstances; Disclosure

     62  

3.1.19

 

Investment Company Act

     62  

3.1.20

 

Federal Reserve Regulations

     62  

3.1.21

 

Bank Holding Company

     62  

3.1.22

 

FIRPTA

     63  

3.1.23

 

Contracts

     63  

3.1.24

 

Embargoed Person

     63  

3.1.25

 

Perfection Representations

     63  

 

- ii -



--------------------------------------------------------------------------------

Section 3.2

 

Property Representations

     64  

3.2.1

 

Property/Title

     64  

3.2.2

 

Adverse Claims

     65  

3.2.3

 

Title Insurance Owner’s Policy

     65  

3.2.4

 

Deed

     65  

3.2.5

 

Mortgage File Required Documents

     65  

3.2.6

 

Property Taxes and HOA Fees

     66  

3.2.7

 

Compliance with Renovation Standards

     66  

3.2.8

 

Condemnation; Physical Condition

     66  

3.2.9

 

Brokers

     66  

3.2.10

 

Leasing

     66  

3.2.11

 

Insurance

     67  

3.2.12

 

Lawsuits, Etc

     67  

3.2.13

 

Orders, Injunctions, Etc

     67  

3.2.14

 

Agreements Relating to the Properties

     67  

3.2.15

 

Accuracy of Information Regarding Property

     68  

3.2.16

 

Compliance with Legal Requirements

     68  

3.2.17

 

Utilities and Public Access

     68  

3.2.18

 

Eminent Domain

     68  

3.2.19

 

Flood Zone

     68  

3.2.20

 

Specified Liens

     68  

Section 3.3

 

Survival of Representations

     68  

Article IV - BORROWER COVENANTS

     69  

Section 4.1

 

Affirmative Covenants

     69  

4.1.1

 

Preservation of Existence

     69  

4.1.2

 

Compliance with Legal Requirements

     69  

4.1.3

 

Special Purpose Bankruptcy Remote Entity/Separateness

     69  

4.1.4

 

Non-Property Taxes

     70  

4.1.5

 

Access to the Properties

     70  

4.1.6

 

Cooperate in Legal Proceedings

     70  

4.1.7

 

Perform Loan Documents

     71  

4.1.8

 

Award and Insurance Benefits

     71  

4.1.9

 

Security Interest; Further Assurances

     71  

4.1.10

 

Keeping of Books and Records

     71  

4.1.11

 

Business and Operations

     72  

4.1.12

 

Loan Proceeds

     72  

 

- iii -



--------------------------------------------------------------------------------

4.1.13

 

Performance by Borrower

     72  

4.1.14

 

Leasing Matters

     72  

4.1.15

 

Borrower’s Operating Account

     72  

4.1.16

 

Security Deposits

     72  

4.1.17

 

Investment of Funds in Cash Management Account, Subaccounts, Rent Deposit
Account and Security Deposit Account

     73  

4.1.18

 

Operation of Property

     74  

4.1.19

 

Anti-Money Laundering

     75  

4.1.20

 

Embargoed Persons

     75  

4.1.21

 

ERISA Matters

     75  

4.1.22

 

Contribution of Property to Borrower TRS

     75  

Section 4.2

 

Negative Covenants

     76  

4.2.1

 

Operation of Property

     76  

4.2.2

 

Indebtedness

     76  

4.2.3

 

Liens

     77  

4.2.4

 

Limitation on Investments

     77  

4.2.5

 

Limitation on Issuance of Equity Interests

     77  

4.2.6

 

Restricted Junior Payments

     77  

4.2.7

 

Principal Place of Business, State of Organization

     77  

4.2.8

 

Dissolution

     78  

4.2.9

 

Change In Business

     78  

4.2.10

 

Debt Cancellation

     78  

4.2.11

 

Changes to Accounts

     78  

4.2.12

 

Zoning

     79  

4.2.13

 

No Joint Assessment

     79  

4.2.14

 

Limitation on Transactions with Affiliates

     79  

4.2.15

 

ERISA

     79  

4.2.16

 

No Embargoed Persons

     79  

4.2.17

 

Transfers

     80  

Section 4.3

 

Reporting Covenants

     83  

4.3.1

 

Financial Reporting

     83  

4.3.2

 

Annual Budget

     84  

4.3.3

 

Reporting on Adverse Effects

     85  

4.3.4

 

Litigation

     85  

4.3.5

 

Event of Default

     85  

 

- iv -



--------------------------------------------------------------------------------

4.3.6

 

Other Defaults

     85  

4.3.7

 

Properties Schedule

     85  

4.3.8

 

Disqualified Properties

     86  

4.3.9

 

Security Deposits in Cash Management Account

     86  

4.3.10

 

Advance Rents Received

     86  

4.3.11

 

Rent Refunds

     86  

4.3.12

 

ERISA Matters

     87  

4.3.13

 

Leases

     88  

4.3.14

 

[Reserved]

     88  

4.3.15

 

Other Reports

     88  

4.3.16

 

[Reserved]

     88  

Section 4.4

 

Property Covenants

     88  

4.4.1

 

Ownership of the Property

     88  

4.4.2

 

Liens Against the Property

     88  

4.4.3

 

Condition of the Property

     88  

4.4.4

 

Compliance with Legal Requirements

     89  

4.4.5

 

Property Taxes and HOA Fees

     89  

4.4.6

 

Compliance with Agreements Relating to the Properties

     90  

4.4.7

 

Leasing

     90  

Article V - INSURANCE; CASUALTY; CONDEMNATION

     91  

Section 5.1

 

Insurance

     91  

5.1.1

 

Insurance Policies

     91  

Section 5.2

 

Casualty

     95  

Section 5.3

 

Condemnation

     96  

Section 5.4

 

Restoration

     97  

Article VI - RESERVE FUNDS

     102  

Section 6.1

 

Tax Funds

     102  

6.1.1

 

Deposits of Tax Funds

     102  

6.1.2

 

Release of Tax Funds

     102  

6.1.3

 

Special Reserve of Tax Funds

     102  

6.1.4

 

[Reserved]

     103  

6.1.5

 

[Reserved]

     103  

 

- v -



--------------------------------------------------------------------------------

Section 6.2

 

Insurance Funds

     103  

6.2.1

 

Deposits of Insurance Funds

     103  

6.2.2

 

Release of Insurance Funds

     103  

6.2.3

 

Acceptable Blanket Policy

     103  

Section 6.3

 

Capital Expenditure Funds

     104  

6.3.1

 

Deposits of Capital Expenditure Funds

     104  

6.3.2

 

Release of Capital Expenditure Funds

     104  

Section 6.4

 

Casualty and Condemnation Subaccount

     104  

Section 6.5

 

Eligibility Reserve Subaccount

     104  

6.5.1

 

Deposit of Eligibility Funds

     104  

6.5.2

 

Release of Eligibility Funds

     105  

Section 6.6

 

Cash Collateral

     105  

6.6.1

 

Cash Collateral Subaccount

     105  

6.6.2

 

Withdrawal of Cash Collateral Funds

     105  

6.6.3

 

Release of Cash Collateral Funds

     106  

6.6.4

 

Extraordinary Expense

     106  

Section 6.7

 

Advance Rent Funds

     106  

6.7.1

 

Deposits of Advance Rent Funds

     106  

6.7.2

 

Release of Advance Rent Funds

     106  

Section 6.8

 

Reserve Funds, Generally

     107  

Article VII - DEFAULTS

     108  

Section 7.1

 

Event of Default

     108  

Section 7.2

 

Remedies

     111  

Section 7.3

 

Remedies Cumulative; Waivers

     112  

Section 7.4

 

Lender’s Right to Perform

     112  

Article VIII - SALE OF NOTES/ SERVICING

     113  

Section 8.1

 

Sale of Notes

     113  

8.1.1

 

Sale of Notes

     113  

8.1.2

 

[Reserved]

     113  

Section 8.2

 

[Reserved]

     113  

Section 8.3

 

Servicer

     113  

Article IX - MISCELLANEOUS

     114  

Section 9.1

 

Successors

     114  

Section 9.2

 

Lender’s Discretion; Rating Agency Review Waiver

     114  

Section 9.3

 

Governing Law

     114  

Section 9.4

 

Modification, Waiver in Writing

     115  

 

- vi -



--------------------------------------------------------------------------------

Section 9.5

 

Notices

     115  

Section 9.6

 

Trial by Jury

     116  

Section 9.7

 

Headings

     116  

Section 9.8

 

Severability

     116  

Section 9.9

 

Remedies of Borrower

     116  

Section 9.10

 

Offsets

     117  

Section 9.11

 

No Joint Venture

     117  

Section 9.12

 

Conflict; Construction of Documents

     117  

Section 9.13

 

Brokers and Financial Advisors

     117  

Section 9.14

 

Counterparts

     117  

Section 9.15

 

General Indemnity; Payment of Expenses

     118  

Section 9.16

 

No Third-Party Beneficiaries

     120  

Section 9.17

 

Exculpation of Lender

     120  

Section 9.18

 

No Fiduciary Duty

     120  

Section 9.19

 

Patriot Act Records

     122  

Section 9.20

 

Prior Agreements

     122  

Section 9.21

 

Publicity

     122  

Section 9.22

 

Delay Not a Waiver

     122  

Section 9.23

 

Schedules and Exhibits Incorporated

     123  

Section 9.24

 

Document Delivery

     123  

Section 9.25

 

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets

     123  

Section 9.26

 

Survival

     123  

Section 9.27

 

State Specific Provisions

     124  

9.27.1

 

Florida

     124  

9.27.2

 

Georgia

     124  

9.27.3

 

Indiana

     124  

9.27.4

 

Kansas

     125  

9.27.5

 

Missouri

     125  

9.27.6

 

North Carolina

     126  

9.27.7

 

Tennessee

     126  

Section 9.28

 

Preferences

     127  

Section 9.29

 

Waiver of Notice

     127  

 

- vii -



--------------------------------------------------------------------------------

Article X - AGENT

     127  

Section 10.1

 

Appointment and Authority

     127  

Section 10.2

 

Rights as a Lender

     127  

Section 10.3

 

Exculpatory Provisions

     127  

Section 10.4

 

Reliance by Agent

     128  

Section 10.5

 

Delegation of Duties

     128  

Section 10.6

 

Resignation of Agent

     128  

Section 10.7

 

Enforcement

     128  

Section 10.8

 

Collateral and Guaranty Matters

     129  

Section 10.9

 

Borrower-Agent Interaction

     129  

Section 10.10

 

Non-Survival of Agency Provisions

     129  

 

- viii -



--------------------------------------------------------------------------------

SCHEDULES

 

Schedules and Exhibits Schedules: Schedule I    -   

Allocated Loan Amounts

Schedule II.A    -   

Closing Date Properties Schedule

Schedule II.B    -   

Form of Monthly Properties Schedule

Schedule II.C    -   

Form of Quarterly Investor Rollup Report

Schedule III    -   

Exceptions to Representations and Warranties

Schedule IV    -   

Chief Executive Office, Prior Names and Employer Identification Number

Schedule V    -   

[Reserved]

Schedule VI    -   

HOME SFR Borrower CMBS Asset Management Fees

Schedule VII    -   

HOA Estoppel Properties

Schedule VIII      

Prohibited Loan Transferees

Schedule IX      

Vacant Properties

Schedule X      

Specified Liens

Exhibits: Exhibit A    -   

Form of Blocked Account Control Agreement

Exhibit B    -   

Form of Compliance Certificate

Exhibit C    -   

Form of Deposit Account Control Agreement

Exhibit D    -   

Form of Request for Release

Exhibit E    -   

Form of Closing Date GRC Certificate

Exhibit F    -   

[Reserved]

Exhibit G-1    -   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-2    -   

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-3    -   

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4    -   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

- ix -



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (Tranche 3B), dated as of November 29, 2017 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), is made by and among HOME SFR BORROWER IV, LLC, a Delaware limited
liability company, having its principal place of business at c/o Altisource
Asset Management Corporation, 5100 Tamarind Reef, Christiansted, VI 00820
(“Borrower”), VACA MORADA PARTNERS, LP, a Delaware limited partnership, (a
“Lender”), having its principal place of business at 5001 Plaza on the Lake,
Suite 200, Austin, TX 78746, MSR II, L.P., a Delaware limited partnership,
having its principal place of business at 5001 Plaza on the Lake, Suite 200,
Austin, TX 78746, (a “Lender” and together with Vaca Morada Partners, LP,
collectively, the “Lender”) and AMHERST SFR LENDER, LLC, a Delaware limited
liability company, having an address at 5001 Plaza on the Lake, Suite 200,
Austin, TX 78746, as agent (in such capacity as “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;

WHEREAS, each Lender desires to appoint Amherst SFR Lender, LLC to act as its
agent under the Loan Documents as provided in Section 10.1;

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined); and

WHEREAS, Lender is also willing to make a Loan to Borrower, subject to and in
accordance with the terms of that certain Loan Agreement (Tranche 3A) dated as
of the date hereof among Agent, Lender and Borrower (as the same together with
the Collateral Documents (as defined therein) may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Companion
Seller Financing”);

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

“Acceptable Blanket Policy” has the meaning set forth in Section 5.1.1(e).

“Actual Rent Collections” means, for any period of determination, the actual
cash collections of Rents in respect of the Properties by Borrower; provided,
that collections of Advance Rent shall be allocated to the applicable calendar
month set forth in the Advance Rent Disbursement Schedule.

 

1



--------------------------------------------------------------------------------

“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, in form
and substance and from counsel reasonably satisfactory to Lender.

“Advance Rent” means, for any given month, any Rent that has been prepaid more
than thirty (30) days in advance, as measured from the date of determination.

“Advance Rent Disbursement Schedule” means a schedule showing the Payment Dates
to which Advance Rents received by Borrower are applicable and should be
disbursed from the Advance Rent Subaccount to the Cash Management Account.

“Advance Rent Funds” has the meaning set forth in Section 6.7.1.

“Advance Rent Subaccount” has the meaning set forth in Section 6.7.1.

“Affected Property” has the meaning set forth in Section 2.4.2(a).

“Affiliate” means, as to any Person, any other Person that (i) owns directly or
indirectly forty-nine percent (49%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person.

“Agent” has the meaning set forth in the introductory paragraph hereto, together
with its successors and permitted assigns.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Allocated Loan Amount” means for a Property the amount set forth on Schedule I,
as the same may be reduced pursuant to Section 2.4.4(f); provided that (i) if a
single Substitute Property is substituted for an Affected Property or portfolio
of Affected Properties pursuant to Section 2.4.2(a), then the initial Allocated
Loan Amount of such Substitute Property shall be the Allocated Loan Amount of
such Affected Property (or the aggregate Allocated Loan Amounts of such Affected
Properties) immediately prior to its (or their) substitution, and (ii) if two
(2) or more Substitute Properties are substituted for an Affected Property or
portfolio of Affected Properties pursuant to Section 2.4.2(a), then the initial
Allocated Loan Amount of each such Substitute Property shall be a pro rata
portion of the Allocated Loan Amount of such Affected Property (or the aggregate
Allocated Loan Amounts of such Affected Properties) immediately prior to its (or
their) substitution, with such pro rata portion determined based on the BPO
Values of the Substitute Properties. For the avoidance of doubt, in connection
with calculating the payments contemplated by this Agreement, Lender will
determine the Allocated Loan Amount for any individual Property as of the date
Lender received notice of the prepayment from Borrower.

“ALTA” means American Land Title Association, or any successor thereto.

“Ancillary Collateral” means the Collateral under the Borrower TRS Security
Agreement, the Equity Owner Security Agreement, the Assignment of Management
Agreement and the Collateral (other than to the extent related to the
Properties) under the Borrower Security Agreement.

 

2



--------------------------------------------------------------------------------

“Annual Budget” means the operating budget, including all planned Capital
Expenditures, for the Properties prepared by Borrower in accordance with
Section 4.3.2 for the applicable calendar year, prepared on a month-by-month
basis.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.1.19.

“Approved Annual Budget” has the meaning set forth in Section 4.3.2.

“Approved Capital Expenditures” means Capital Expenditures incurred by Borrower
and either (i) if no Cash Sweep Period is continuing, included in the Annual
Budget or, if during a Cash Sweep Period, in an Approved Annual Budget or
(ii) approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. For the avoidance of doubt, any budgeted Capital
Expenditure amount for a calendar month may be carried forward if unused in such
calendar month; provided, however, no such unused amount may be carried over
from the last calendar month of any Approved Annual Budget to the first calendar
month of the next Approved Annual Budget.

“Approved Extraordinary Expense” has the meaning set forth in Section 6.6.4.

“Approved Rating Agencies” means each of the nationally-recognized statistical
rating agencies which has been approved by Lender and designated by Lender to
assign a rating to the Securities.

“Assignment of Management Agreement” means an Assignment of Management Agreement
and Subordination of Management Fees among Lender, Borrower and Manager,
substantially in the form delivered on the Closing Date by Borrower, Existing
Manager and Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

“Available Cash” has the meaning set forth in Section 2.7.2(k).

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means, with respect to any Person:

(i)    such Person shall fail generally to pay its debts as they come due, or
shall make a general assignment for the benefit of creditors; or any case or
other proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code; or such Person shall take any corporate,
limited partnership or limited liability company action to authorize any of such
actions; or

(ii)    a case or other proceeding shall be commenced, without the application
or consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement,

 

3



--------------------------------------------------------------------------------

dissolution, winding up, or composition or readjustment of debts of such Person,
the appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator or the like for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under the Bankruptcy
Code, and (A) such case or proceeding shall continue undismissed, or unstayed
and in effect, for a period of sixty (60) consecutive days or (B) an order for
relief in respect of such Person shall be entered in such case or proceeding or
a decree or order granting such other requested relief shall be entered.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal, state, local or foreign bankruptcy or insolvency
law.

“Blocked Account Control Agreement” means the Cash Management Agreement among
Borrower, Cash Management Account Bank and Lender providing for the exclusive
control of the Cash Management Account and all other Subaccounts by Lender,
substantially in the form of Exhibit A or such other form as may be reasonably
acceptable to Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.

“Borrower Security Agreement” means that certain Security Agreement, dated as of
the Closing Date, executed by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Borrower’s Operating Account” has the meaning set forth in Section 4.1.15.

“Borrower TRS” means HOME TRS IV, LLC, a wholly-owned Delaware limited liability
company, subsidiary of Borrower that is treated for U.S. federal income tax
purposes as a “taxable REIT subsidiary”.

“Borrower TRS Guaranty” means that certain Guaranty (Borrower TRS), dated as of
the Closing Date, executed by Borrower TRS in favor of Lender in respect of this
Agreement.

“Borrower TRS Security Agreement” means that certain Security Agreement
(Borrower TRS), dated as of the Closing Date, executed by Borrower TRS in favor
of Lender in respect of this Agreement.

“Borrower TRS’s Permitted Indebtedness” has the meaning set forth in
Section 4.2.2.

“BPO Value” means, with respect to any Property, the “as is” value for such
Property set forth in a Broker Price Opinion obtained by Lender with respect to
a Property.

“Broker Price Opinion” means a broker price opinion obtained by Lender.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York, the State of Texas or the place of
business of any Servicer or the financial institution that maintains any
collection account for or on behalf of any Servicer or any Reserve Funds or the
Federal Reserve Bank of New York are not open for business.

“Calculation Date” means the last day of each calendar quarter during the Term,
commencing with the calendar quarter ended December 31, 2017.

“Capital Expenditure Funds” has the meaning set forth in Section 6.3.1.

“Capital Expenditure Subaccount” has the meaning set forth in Section 6.3.1.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements, major
repairs, and leasing commissions).

“Carry-Over Property” means, as of any date of determination, a Property that is
occupied by a Carry-Over Tenant at such date of determination, including any TIP
Property.

“Carry-Over Tenant” means, as of any date of determination, one or more
individuals who, at the time of acquisition of a Property by the Borrower,
occupied such Property, or, the lessee on a TIP Lease.

“Cash Collateral Floor” has the meaning set forth in Section 6.6.2.

“Cash Collateral Funds” has the meaning set forth in Section 6.6.1.

“Cash Collateral Subaccount” has the meaning set forth in Section 6.6.1.

“Cash Management Account” has the meaning set forth in Section 2.7.1(a).

“Cash Management Account Bank” means the Eligible Institution selected by Lender
to maintain the Cash Management Account.

“Cash Sweep Period” shall commence upon the occurrence of (i) an Event of
Default or (ii) the commencement of a Low Debt Yield Period; and shall end if,
(A) with respect to a Cash Sweep Period continuing pursuant to clause (i), the
Event of Default commencing the Cash Sweep Period has been cured and such cure
has been accepted by Lender (and no other Event of Default is then continuing)
or (B) with respect to a Cash Sweep Period continuing due to clause (ii), the
Low Debt Yield Period has ended pursuant to the terms hereof.

“Casualty” has the meaning set forth in Section 5.2.

“Casualty and Condemnation Funds” has the meaning set forth in Section 6.4.

“Casualty and Condemnation Subaccount” has the meaning set forth in Section 6.4.

“Casualty Consultant” has the meaning set forth in Section 5.4(d)(iii).

 

5



--------------------------------------------------------------------------------

“Casualty Retainage” has the meaning set forth in Section 5.4(d)(iv).

“Casualty Threshold Amount” means, with respect to all Casualties arising from
any single Casualty event, an amount equal to two percent (2%) of the
Outstanding Principal Balance as of the date of such Casualty Event.

“Closing Date” means the date of the funding of the Loan.

“Closing Date Debt Yield” means 7.44%.

“Closing Date GRC Certificate” means a certificate from GRC in substantially the
form of Exhibit E executed and delivered on the Closing Date without any
material exceptions.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

“Collateral Assignment of Leases and Rents” means a Collateral Assignment of
Leases and Rents for each Property or for multiple Properties located within the
same county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting an assignment of
the Lease or the Leases, as applicable, and the proceeds thereof as Collateral
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time. The Collateral Assignment of Leases and
Rents may be included as part of the Mortgage for such Property or Properties.

“Collateral Documents” means the Borrower Security Agreement, the Equity Owner
Security Agreement, the Borrower TRS Security Agreement, the Blocked Account
Control Agreement, each Deposit Account Control Agreement, each Assignment of
Management Agreement, each Mortgage Document and all other instruments,
documents and agreements delivered by any Loan Party pursuant to this Agreement
or any of the other Loan Documents in order to grant to Lender a Lien on any
real, personal or mixed property of that Loan Party as security for the
Obligations, as the same may be (and each of the foregoing defined terms shall
refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Collections” means, without duplication, with respect to any Property, all
Rents, Insurance Proceeds (whether or not Lender elects to treat any such
Insurance Proceeds as business or rental interruption Insurance Proceeds
pursuant to Section 5.4(d) but subject to the rights of Borrower to retain
and/or apply any such Insurance Proceeds under Article V), Condemnation Proceeds
(subject to the rights of Borrower to retain and/or apply any such Condemnation
Proceeds under Article V), Net Transfer Proceeds, interest on amounts on deposit
in the Cash Management Account and on the Reserve Funds, amounts paid by
Borrower (or Borrower TRS) to the Cash Management Account pursuant to this
Agreement, and all other payments received with respect to such Property and all
“proceeds” (as defined in Section 9-102 of the UCC) of such Property. For the
avoidance of doubt, Collections shall not include security deposits that have
not been forfeited by the applicable Tenant.

 

6



--------------------------------------------------------------------------------

“Companion Seller Financing” has the meaning set forth in the recitals.

“Compliance Certificate” means the certificate in the form attached hereto as
Exhibit B.

“Concessions” means, for any period of determination, the concessions (other
than free Rent) provided with respect to the Properties by Borrower, as
determined in accordance with GAAP.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

“Condemnation Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contest Security” means any security delivered to Lender by Borrower under
Section 4.1.3 or Section 4.4.5.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Covered Rating Agency Information” has the meaning set forth in
Section 9.15(g).

“Cure Period” means, with respect to the failure of any Property to qualify as
an Eligible Property if such failure is reasonably susceptible of cure, except
for a failure under Section 3.2.20, a period of thirty (30) days after the
earlier of actual knowledge of such condition by a Responsible Officer of
Borrower or notice thereof by Lender to Borrower; provided that, if Borrower is
diligently pursuing such cure during such thirty (30) day period and such
failure is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period, then such cure period shall be extended for another ninety
(90) days so long as Borrower continues to diligently pursue such cure and,
provided, further, that if the Obligations have been accelerated pursuant to
Section 7.1(b), then the cure period hereunder shall be reduced to zero
(0) days. If any failure of any Property to qualify as an Eligible Property is
not reasonably susceptible of cure, then no cure period shall be available. If
any failure of any Property to qualify as an Eligible Property is due to a
Voluntary Action, then no cure period shall be available.

 

7



--------------------------------------------------------------------------------

“Cut-Off Date” means, for purposes of this Agreement, the Closing Date.

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and environmental laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.

“Debt” means the outstanding principal amount set forth in, and evidenced by,
this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Yield Maintenance
Payment if applicable)] due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage Documents, the Environmental Indemnity or any other
Loan Document.

“Debt Service” means, with respect to any period of determination, the interest
payments due under the Note for such period.

“Debt Service Coverage Ratio” means, as of any date of determination, a ratio in
which:

(i)    the numerator is the Underwritten Net Cash Flow calculated for the twelve
(12) month period ending on the Maturity Date, as applicable; and

(ii)    the denominator is the aggregate debt service for the twelve (12) month
period following such date of determination, calculated as the product of
(1) the Outstanding Principal Balance as of such date and (2) the Interest Rate.

“Debt Yield” means, as of any date of determination, a fraction expressed as a
percentage in which:

(i)    the numerator is the Underwritten Net Cash Flow; and

(ii)    the denominator is the Outstanding Principal Balance.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

“Default Rate” means a rate per annum equal to the lesser of (i) the Maximum
Legal Rate or (ii) three percent (3%) above the Interest Rate.

“Deposit Account Control Agreement” means the Deposit Account Control Agreement
dated the Closing Date among Borrower, Lender, Agent, and a Rent Deposit Bank,
providing for springing control by Lender, substantially in the form set forth
as Exhibit C attached hereto or such other form as may be reasonably acceptable
to Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------

“Disqualified Property” means any Property that fails to constitute an Eligible
Property (after the lapse of any applicable Cure Period).

“Eligibility Funds” has the meaning set forth in Section 6.5.1.

“Eligibility Reserve Subaccount” has the meaning set forth in Section 6.5.1.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts (or
subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” means:

(i)    PNC Bank, National Association so long as PNC Bank, National
Association’s long term unsecured debt or deposit rating shall be at least “A2”
from Moody’s and the equivalent by KBRA (if then rated by KBRA) (if the deposits
are to be held in the applicable account for more than thirty (30) days) or PNC
Bank, National Association’s short term deposit or short term unsecured debt
rating shall be at least “P-1” from Moody’s and the equivalent by KBRA (if then
rated by KBRA) (if the deposits are to be held in the applicable account for
thirty (30) days or less); or

(ii)    a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of letters of credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least (A) “AA” by S&P, (B) “AA“ and/or “F1+” (for securities) and/or
“AAAmmf” (for money market funds), by Fitch and (C) “Aa2” by Moody’s;

provided that, Wells Fargo Bank, National Association shall be an Eligible
Institution (x) with respect to Rent Deposit Accounts and Security Deposit
Accounts only, so long as Wells Fargo Bank, National Association’s short term
unsecured debt or deposit rating shall be at least “P-1” from Moody’s and the
equivalent by KBRA (if then rated by KBRA) and (y) with respect to the
Borrower’s Operating Account.

“Eligible Lease” means, as of any date of determination, a Lease for a Property
that satisfies all of the following:

(i)    the form of Lease reflects customary market standard terms;

 

9



--------------------------------------------------------------------------------

(ii)    the Lease is entered into on an arms-length basis without payment
support by any Borrower or its Affiliates (provided, that any incentives offered
to Tenants shall not be deemed to constitute such payment support);

(iii)    the Lease is to a bona fide third-party Tenant;

(iv)    the Lease is in compliance with all applicable Legal Requirements in all
material respects; and

(v)     the Lease is consistent with the Manager’s internal leasing guidelines.

“Eligible Property” means, as of any date of determination, a Property that is
in compliance with each of the Property Representations and each of the Property
Covenants; provided, that for purposes of determining whether a Property is in
compliance with the representation in the last sentence of Section 3.2.8 or the
last sentence of Section 3.2.15, such sentence shall be read as if it was not
qualified by Borrower’s knowledge.

“Eligible Tenant” means, as of any date of determination, a bona fide third
party lessee of a Property who satisfies each of the following criteria:

(i)    the Tenant is not subject to an ongoing Bankruptcy Action as of the date
such Tenant is initially screened by Borrower prior to the execution of a Lease
by such Tenant;

(ii)    at the time of such initial screening, the Tenant is not listed on any
Government List; and

(iii)    the Tenant otherwise generally conforms to Borrower’s internal tenant
leasing criteria in all material respects at the time such Tenant is screened by
Borrower.

“Embargoed Person” has the meaning set forth in Section 4.2.16.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the Closing Date, executed by Borrower in connection with the Loan
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests, beneficial interests or other
equity ownership interests in such Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest from such Person.

“Equity Owner” means HOME SFR Equity Owner IV, LLC, a Delaware limited liability
company.

“Equity Owner Guaranty” means that certain Equity Owner Guaranty, dated as of
the Closing Date, executed by Equity Owner in favor of Lender in respect of this
Agreement, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

10



--------------------------------------------------------------------------------

“Equity Owner Security Agreement” means that certain Equity Owner Security
Agreement, dated as of the Closing Date, executed by Equity Owner in favor of
Lender in respect of this Agreement , as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Equity Owner’s Permitted Indebtedness” has the meaning set forth in
Section 4.2.2.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which another entity is a member or (ii) described in Section 414(m) or (o) of
the Code of which another entity is a member, except that this clause (ii) shall
apply solely for purposes of potential liability under Section 302(b) of ERISA
and Section 412(b) of the Code and the lien created under Section 303(k) of
ERISA and Section 430(k) of the Code.

“ERISA Event” means (i) the failure to pay a minimum required contribution or
installment to a Plan on or before the due date provided under Section 430 of
the Code or Section 303 of ERISA, (ii) the filing of an application with respect
to a Plan for a waiver of the minimum funding standard under Section 412(c) of
the Code or Section 302(c) of ERISA, (iii) the failure of a Loan Party or any of
its ERISA Affiliates to pay a required contribution or installment to a
Multiemployer Plan on or before the applicable due date, (iv) any officer of any
Loan Party or any of its ERISA Affiliates knows or has reason to know that a
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i) of ERISA or (v) the occurrence of a Plan Termination Event.

“ERISA Plan” has the meaning set forth in Section 3.1.9(a).

“Event of Default” has the meaning set forth in Section 7.1(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (A) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (B) that are Other Connection Taxes,
(ii) United States federal withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in the
Loan pursuant to a law in effect on the date on which (A) such Lender acquires
such interest in the Loan or (B) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.8, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Lender’s failure to
comply with Section 2.8(e), and (iv) any United States federal withholding Taxes
imposed under FATCA.

 

11



--------------------------------------------------------------------------------

“Existing Management Agreement” means that certain Property Management Services
Agreement, dated as of the Closing Date, between Borrower and Existing Manager,
pursuant to which Existing Manager provides management and other services with
respect to the Properties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time (and for the avoidance of
doubt shall include that certain Side Letter between Borrower and Existing
Manager dated as of the Closing Date).

“Existing Manager” means Main Street Renewal, LLC, a Delaware limited liability
company.

“Extraordinary Expense” has the meaning set forth in Section 6.6.4.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fitch” means Fitch, Inc.

“Fixture Filing” means, with respect to any jurisdiction in which any Property
or Properties are located in which a separate, stand alone fixture filing is
required or generally recorded or filed pursuant to the local law or custom (as
reasonably determined by Lender), a Uniform Commercial Code financing statement
(or other form of financing statement required in the jurisdiction in which the
applicable Property or Properties are located) recorded or filed in the real
estate records in which the applicable Property or Properties are located.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA that (i) neither is subject to ERISA nor is a governmental plan within the
meaning of Section 3(32) of ERISA and that is maintained, or contributed to, by
a Loan Party or any of its ERISA Affiliates and (ii) is mandated by a government
other than the United States (other than a state within the United States or an
instrumentality thereof) for employees of a Loan Party or any of its ERISA
Affiliates.

“Fully Condemned Property” has the meaning set forth in Section 5.3(b).

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Government List” means (i) the Annex to EO13224, (ii) OFAC’s most current list
of “Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, http://www.treasury.gov/ofac/downloads/t11sdn.pdf or any
successor website or

 

12



--------------------------------------------------------------------------------

webpage) and (iii) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained by a Governmental Authority that Lender
notifies Borrower in writing is now included in “Government List”.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“GPR” means, as of any date of determination, the sum of (i) the annualized in
place Rents under bona fide Eligible Leases for the Properties and/or Leases
with Carry-Over Tenants as of such date and (ii) the annualized market rents for
Properties that are vacant as of such date. For purposes of clause (ii) market
rents shall be determined by Borrower, or using data provided by Manager or, if
reasonably required by Lender, by RentRange or any other nationally recognized
rental rate reporting service selected by Lender in its reasonable discretion
(such nationally recognized rental rate reporting service’s fee to be at
Borrower’s sole cost and expense); provided that Borrower may object to any such
determination by Manager, RentRange or other nationally recognized rental rate
reporting service by delivering written notice to Lender within five
(5) Business Days of any such determination and, in such event, the market rents
so objected to shall be as determined by an independent broker opinion of market
rent obtained by Lender at Borrower’s sole cost and expense.

“GRC” means Green River Capital, LLC.

“HOA” means a home owners or condominium association, board, corporation or
similar entity with authority to create a Lien on a Property as a result of the
non-payment of HOA Fees that are payable with respect to such Property.

“HOA Fees” means all homeowner’s and condominium owner’s association dues, fees,
assessments and impositions with respect to a Property, and any other charges
levied or assessed or imposed against a Property, or any part thereof, by an
HOA.

“HOA Property” means a Property which is subject to an HOA.

“Improvements” means the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on a Property.

“Indebtedness” means, for any Person, without duplication: (i) all indebtedness
of such Person for borrowed money, for amounts drawn under a letter of credit,
or for the deferred purchase price of property for which such Person or its
assets is liable, (ii) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person would be liable if such
amounts were advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case for which such Person is liable or its assets are
liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or

 

13



--------------------------------------------------------------------------------

otherwise, or in respect of which obligations such Person otherwise assures a
creditor against loss and (vii) any other contractual obligation for the payment
of money which is not settled within thirty (30) days of the incurrence of such
obligation.

“Indemnified Persons” has the meaning set forth in Section 9.15(a).

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.

“Independent” means, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or Person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in clauses (i) or (ii) above.

“Independent Accountant” means (i) a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower or
(ii) such other certified public accountant(s) selected by Borrower, which is
Independent and reasonably acceptable to Lender.

“Independent Director” means an individual who has prior experience as an
independent director, independent manager or independent member with at least
three (3) years of employment experience and who is provided by CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, Stewart Management Company, Lord Securities Corporation or, if none of
those companies is then providing professional Independent Directors, another
nationally-recognized company reasonably approved by Lender, in each case that
is not an Affiliate of Borrower and that provides professional Independent
Directors and other corporate services in the ordinary course of its business,
and which individual is duly appointed as an Independent Director and is not,
and has never been, and will not while serving as Independent Director be, any
of the following:

(i)    a member, partner, equityholder, manager, director, officer or employee
of Borrower or any of its equityholders or Affiliates (other than as an
Independent Director of Borrower or an Affiliate of Borrower that is not in the
direct chain of ownership of Borrower and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided that such Independent Director
is employed by a company that routinely provides professional Independent
Directors or managers in the ordinary course of its business);

(ii)    a creditor, supplier or service provider (including provider of
professional services) to Borrower or any of its equityholders or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower or any of its
Affiliates in the ordinary course of its business);

(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

 

14



--------------------------------------------------------------------------------

(iv)    a Person that controls (whether directly, indirectly or otherwise) any
of clauses (i), (ii) or (iii) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
clause (i) by reason of being the Independent Director of a “special purpose
entity” affiliated with Borrower shall be qualified to serve as an Independent
Director of Borrower, provided that the fees that such individual earns from
serving as an Independent Director of Affiliates of Borrower in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year. For purposes of this paragraph, a “special purpose
entity” is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to those contained in the definition
of Special Purpose Entity of this Agreement.

“Individual Material Adverse Effect” means, in respect of a Property, any event
or condition that has a material adverse effect on (i) the profitability, value,
use, operation, leasing or marketability of such Property or results in any
material liability to, claim against or obligation of Lender or any Loan Party
or (ii) the enforceability, validity, perfection or priority of the lien of the
Collateral Documents with respect to such Property.

“Initial Principal Balance” means $114,589,997.07.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the Closing Date delivered by Hunton & Williams LLP in connection with the Loan.

“Insurance Funds” has the meaning set forth in Section 6.2.1.

“Insurance Premiums” has the meaning set forth in Section 5.1.1(d).

“Insurance Proceeds” has the meaning set forth in the definition of “Net
Proceeds”.

“Insurance Subaccount” has the meaning set forth in Section 6.2.1.

“Interest Period” means, in connection with the calculation of interest accrued
with respect to any specified Payment Date, including the Maturity Date, the
period commencing on and including the fifteenth (15th) day of the prior
calendar month and ending on and including the fourteenth (14th) day of the
calendar month in which such Payment Date occurs; provided, however, the initial
Interest Period shall be the period commencing on the Closing Date, and ending
on and including the fourteenth (14th) day of the succeeding calendar month.

“Interest Rate” means, with respect to each Interest Period, a rate of four
percent (4.00%) per annum.

“IRS” means the United States Internal Revenue Service.

“KBRA” means Kroll Bond Rating Agency, Inc.

“Lease” means a bona fide written lease, sublease, letting, license, concession
or other agreement pursuant to which any Person is granted a possessory interest
in, or right to use or

 

15



--------------------------------------------------------------------------------

occupy all or any portion of any space in any Property by or on behalf of
Borrower, and (i) every modification, amendment or other agreement relating to
such lease, sublease or other agreement entered into in connection with such
lease, sublease or other agreement, and (ii) every guarantee of the performance
and observance of the covenants, conditions and agreements to be performed and
observed by the Tenant.

“Legal Requirements” means, with respect to each Property and the Properties as
a whole, all material federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions of Governmental Authorities affecting such Property or any part
thereof, or the construction, use, alteration or operation thereof, or any part
thereof, whether now or hereafter enacted and in force, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting Borrower, such
Property or any part thereof, including, without limitation, any which may
(i) require repairs, modifications or alterations in or to such Property or any
part thereof, or (ii) in any way limit the use and enjoyment thereof.

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lending Parties” has the meaning set forth in Section 9.18(a).

“Lien” means any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest, or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any portion of
any Collateral or any interest therein, or any direct interest in any Loan
Party, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” means the Loan made by Lender to Borrower pursuant to this Agreement.

“Loan Documents” means, collectively, this Agreement, the Note, each Management
Agreement, the Parent Guaranty, the Equity Owner Guaranty, the Environmental
Indemnity, each Collateral Document, the Borrower TRS Guaranty and all other
agreements, instruments and documents delivered pursuant thereto or in
connection therewith, as the same may be (and each of the foregoing defined
terms shall refer to such documents as they may be) amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Loan Party” means Borrower, Equity Owner and Borrower TRS.

“London Business Day” means any day other than a Saturday, Sunday or any other
day on which commercial banks in London, England are not open for business.

“Low Debt Yield Period” shall commence if, as of any Calculation Date, the Debt
Yield is less than eighty-five percent (85%) of the Closing Date Debt Yield, and
shall end if (i) the Properties have achieved, as of any two succeeding
consecutive Calculation Dates, a Debt Yield

 

16



--------------------------------------------------------------------------------

of at least eighty-five percent (85%) of the Closing Date Debt Yield or
(ii) immediately (without waiting for two succeeding consecutive Calculation
Dates) upon Borrower prepaying the principal amount of the Loan in an amount
sufficient to cause the Debt Yield to be equal to or in excess of eighty-five
percent (85%) of the Closing Date Debt Yield (each a “Low Debt Yield Cure
Prepayment”).

“Major Contract” means (i) any management agreement relating to the Properties
or the Loan Parties to which a Loan Party is a party, (ii) any agreement between
any Loan Party and any Affiliate of any Relevant Party (other than any Loan
Document) and (iii) any brokerage, leasing, cleaning, maintenance, service or
other contract or agreement of any kind (other than Leases) relating to the
Properties, in each case involving payment or expense of more than One Million
Dollars ($1,000,000) during any twelve (12) month period, unless cancelable on
thirty (30) days or less notice without requiring payment of termination fees or
payments of any kind (other than amounts that accrued prior to the termination
date).

“Management Agreement” means (i) the Existing Management Agreement or (ii) a
Replacement Management Agreement pursuant to which a Qualified Manager is
managing one or more of the Properties in accordance with the terms and
provisions of this Agreement, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Management Fee Cap” means, with respect to each calendar month, an amount equal
to six and three quarters percent (6.75%) of gross Rents collected with respect
to the Properties for such calendar month, provided, that for purposes of
determining gross Rents collected, collections of Advance Rent shall be
allocated to the applicable calendar month set forth in the applicable Advance
Rent Disbursement Schedule.

“Manager” means Existing Manager or, if the context requires, a Qualified
Manager who is managing one or more of the Properties in accordance with the
terms and provisions of this Agreement or pursuant to a Replacement Management
Agreement.

“Manager Default” means the occurrence of (a) any default by Manager to perform
its duties or obligations under the Existing Management Agreement or (b) any
failure by Manager to timely deliver any Manager Report.

“Manager Report” means any report, certificate, or certification required to be
delivered by Manager pursuant to Section 4.5 hereof.

“Margin Stock” has the meaning set forth in Section 3.1.20.

“Material Action” has the meaning set forth in the definition of “Special
Purpose Entity”.

“Material Adverse Effect” means a material adverse effect on (i) the property,
business, operations or financial condition of the Loan Parties taken as a
whole, (ii) the use, operation or value of the Properties, taken as a whole,
(iii) the ability of Borrower to repay the principal and interest of the Loan
when due or to satisfy any of Borrower’s other obligations under the Loan
Documents, or (iv) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document.

 

17



--------------------------------------------------------------------------------

“Maturity Date” means the Payment Date occurring in December 2022, or such
earlier date on which the final payment of principal of the Note becomes due and
payable as therein or herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Loan Documents, under the laws of such state or states whose laws
are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“Minimum Disbursement Amount” means $100,000.

“Monthly Budgeted Amount” has the meaning set forth in Section 4.3.2.

“Monthly Debt Service Payment Amount” means, for each Payment Date, an amount
equal to the amount of interest which is then due on the Loan in the aggregate
for the Interest Period during which such Payment Date occurs.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a Mortgage or Deed of Trust or Deed to Secure Debt, as
applicable, for each Property or for multiple Properties located within the same
county or parish, dated as of the Closing Date (or, in connection with a
Property which is a Substitute Property, dated as of the date of the
substitution), executed and delivered by Borrower, constituting a Lien on the
Improvements and the Property or Properties, as applicable, as Collateral for
the Obligations, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Mortgage Documents” means the Mortgages, the Collateral Assignments of Leases
and Rents and, if any, the Fixture Filings.

“Multiemployer Plan” means a plan within the meaning of Section 414(f) of the
Code or Section 3(37) of ERISA to which contributions are required to be made by
any Loan Party or any of its ERISA Affiliates or to which any such entity has
any liability.

“Net Assets” means, with respect to any Person, the difference between (i) such
Person’s assets determined in accordance with GAAP, but excluding accumulated
depreciation, and (ii) such Person’s liabilities determined in accordance with
GAAP.

“Net Proceeds” means (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1(a)(i) and (iii) as a result of damage to or
destruction of a Property, after deduction of its reasonable out-of-pocket costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting same (“Insurance Proceeds”), or (ii) the net amount of an Award,
after deduction of Lender’s reasonable out-of-pocket costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.

 

18



--------------------------------------------------------------------------------

“Net Proceeds Deficiency” has the meaning set forth in Section 5.4(d)(vi).

“Net Transfer Proceeds” means, with respect to the Transfer of any Property, the
gross sales price for such Property (including any earnest money, down payment
or similar deposit included in the total sales price paid by the purchaser),
less Transfer Expenses.

“Non-Conforming Property” means any Property that at any time during the
Representation Sunset Period (as defined in the Purchase Agreement) Borrower
provides notice, in accordance with the Purchase Agreement, that such Property
did not, on the Closing Date, satisfy any of the RESI Criteria or any of the
RESI Specs.

“Non-Property Taxes” means all Taxes other than Property Taxes.

“Not-Borrower Funds” means funds deposited into the Rent Deposit Account by
mistake or otherwise that are not property of the Borrower or security deposits.

“Note” means, that certain Promissory Note in respect of the Loan, dated the
relevant date of an extension of credit under Section 2.1, made by the Borrower
in favor of the Agent for the benefit of each Lender in proportion to its
allocated portion of the Initial Principal Balance, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Obligations” means, collectively, Borrower’s obligations for the payment of the
Debt and the performance by the Relevant Parties of the Other Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

“Operating Expenses” means, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
administration, operation, management, maintenance, repair and use of the
Properties, determined on an accrual basis, and, except to the extent otherwise
provided in this definition, in accordance with GAAP. Operating Expenses
specifically shall include, without duplication, (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.3.1(a), (ii) cost of utilities, inventories,
and fixed asset supplies consumed in the operation of the Properties, (iii) fees
payable to the Manager in an amount equal to the greater of (A) actual fees paid
to the Manager or (B) the Management Fee Cap, (iv) costs and fees of independent
professionals (including, without limitation, legal, accounting, consultants and
other professional expenses), technical consultants, operational experts
(including quality assurance inspectors) or other third parties retained to
perform services required or permitted hereunder, (v) operational equipment and
other lease payments to the extent constituting operating expenses under GAAP,
(vi) Property Taxes and HOA Fees, (vii) insurance premiums and (viii) Property

 

19



--------------------------------------------------------------------------------

maintenance expenses. Notwithstanding the foregoing, Operating Expenses shall
not include (A) depreciation or amortization, (B) income taxes or other charges
in the nature of income taxes, (C) any expenses (including legal, accounting and
other professional fees, expenses and disbursements) incurred in connection with
the making of the Loan or the sale, exchange, transfer, financing or refinancing
of all or any portion of any Property or in connection with the recovery of
Insurance Proceeds or Awards, (D) any loss that is covered by the Policies,
including any portion of a loss that is subject to a deductible under the
Policies, (E) Capital Expenditures, (F) Debt Service, (G) expenses incurred in
connection with the acquisition and initial leasing and renovation of Properties
and other activities undertaken prior to such initial lease that do not
constitute recurring operating expenses to be paid by Borrower, including
eviction of existing tenants, incentive payments to tenants and other similar
expenses, (H) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant under a Lease, (I) any service that is required to be provided by Manager
pursuant to the Management Agreement without compensation or reimbursement
(other than the management fee set forth in the Management Agreement), (J) any
expenses that relate to a Property from and after the release of such Property
in accordance with Section 2.5, (K) bad debt expense with respect to Rents and
lost Rents due to vacancies, (L) the value of any free rent or other concessions
provided with respect to the Properties, or (M) corporate overhead expenses
incurred by Borrower’s Affiliates.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

“Other Obligations” means (i) the performance of all obligations of Borrower
contained herein; (ii) the performance of each obligation of the Relevant
Parties contained in any other Loan Document; and (iii) the performance of each
obligation of the Relevant Parties contained in any renewal, extension,
amendment, restatement, modification, consolidation, change of, or substitution
or replacement for, all or any part of this Agreement, the Note or any other
Loan Document.

“Other Receipts” for any period of determination, any actual receipts received
by Borrower from sources other than Rents with respect to the Properties, to the
extent they are properly included as operating income for such period in
accordance with GAAP (including maintenance recovery fees but, for the avoidance
of doubt, excluding income from the Transfer of any Property).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

20



--------------------------------------------------------------------------------

“Outstanding Principal Balance” means, as of any date, the outstanding principal
balance of the Loan.

“Parent” means Altisource Residential Corporation.

“Parent Financial Covenant” means the requirement that Parent or any Qualified
Transferee that executes and delivers a replacement guaranty pursuant to
Section 4.2.17(e) maintain Net Assets of not less than $300,000,000 (exclusive
of Parent’s or such Qualified Transferee’s indirect interest in Borrower).

“Parent Guaranty” means that certain Parent Guaranty, dated as of the Closing
Date, executed by Parent in favor of Lender in respect of this Agreement, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, pursuant to which the Parent provides a limited guaranty for
certain bad acts.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Patriot Act Offense” has the meaning set forth in Section 3.1.24(a).

“Payment Date” means the ninth (9th) day of each calendar month during the Term
or, if such ninth day is not a Business Day, the immediately preceding Business
Day; provided, that the first Payment Date shall be December 8, 2017.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Indebtedness” has the meaning set forth in Section 4.2.2.

“Permitted Investments” means:

(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States including, without limitation, obligations of: the United States
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the United States Maritime
Administration (guaranteed Title XI financing), the Small Business
Administration (guaranteed participation certificates and guaranteed pool
certificates), the United States Department of Housing and Urban Development
(local authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

21



--------------------------------------------------------------------------------

(ii)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, (A) in the case of such investments with maturities of
thirty (30) days or less, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A2” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (B) in the case of such investments with maturities of
three (3) months or less, but more than thirty (30) days, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated by
Moody’s in the highest short term rating category) and the long term obligations
of which are rated at least “A1” by Moody’s (or such lower rating for which
Rating Agency Confirmation is received with respect to Moody’s), (C) in the case
of such investments with maturities of six (6) months or less, but more than
three (3) months, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “Aa3” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), and (D) in the case of such investments with
maturities of more than six (6) months, the short term obligations of which are
rated in the highest short term rating category by each Rating Agency (or, if
not rated by all Approved Rating Agencies, rated by Moody’s in the highest short
term rating category) and the long term obligations of which are rated “Aaa” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s); provided, however, that the investments described in
this clause must (1) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (2) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (3) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (4) such investments must not be subject to liquidation prior to
their maturity;

(iii)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, (A) in
the case of such investments with maturities of thirty (30) days or less, the
short term obligations of which are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “A2” by Moody’s (or such lower
rating for which Rating Agency Confirmation is received with respect to
Moody’s), (B) in the case of such investments with maturities of three
(3) months or less, but more than thirty (30) days, the short term obligations
of which are rated in the highest short term rating category by each Rating
Agency (or, if not rated by all Approved Rating Agencies, rated by Moody’s in
the highest short term rating category) and the long term obligations of which
are rated at least “A1” by Moody’s (or such lower rating for which Rating Agency
Confirmation is received with respect to Moody’s), (C) in the case of such
investments with maturities of six (6) months or less, but more than three (3)

 

22



--------------------------------------------------------------------------------

months, the short term obligations of which are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Approved Rating
Agencies, rated by Moody’s in the highest short term rating category) and the
long term obligations of which are rated at least “Aa3” by Moody’s (or such
lower rating for which Rating Agency Confirmation is received with respect to
Moody’s), and (D) in the case of such investments with maturities of more than
six (6) months, the short term obligations of which are rated in the highest
short term rating category by each Rating Agency (or, if not rated by all
Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated “Aaa” by Moody’s (or
such lower rating for which Rating Agency Confirmation is received with respect
to Moody’s); provided, however, that the investments described in this clause
must (1) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (2) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (3) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(4) such investments must not be subject to liquidation prior to their maturity;

(iv)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency in its highest long-term unsecured rating
category (or, if not rated by all Approved Rating Agencies, rated by Moody’s in
its highest long-term unsecured rating category); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days (A) in the case of such investments with maturities of
thirty (30) days or less, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated at least “A2” by
Moody’s (or such lower rating for which Rating Agency Confirmation is received
with respect to Moody’s), (B) in the case of such investments with maturities of
three (3) months or less, but more than thirty (30) days, the short term
obligations of which are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Approved Rating Agencies, rated Moody’s
in the highest short term rating category) and the long term obligations of
which are rated at least “A1” by Moody’s (or such lower rating for which Rating
Agency Confirmation is received with respect to Moody’s), (C) in the case of
such investments with maturities of six (6) months or less, but more than three
(3) months, the short term obligations of which are rated in the highest short
term rating category by each Rating Agency (or, if not rated by all Approved
Rating Agencies, rated by Moody’s in the highest short term rating category) and
the long term obligations of which are rated at least “Aa3” by Moody’s (or

 

23



--------------------------------------------------------------------------------

such lower rating for which Rating Agency Confirmation is received with respect
to Moody’s), and (D) in the case of such investments with maturities of more
than six (6) months, the short term obligations of which are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Approved Rating Agencies, rated by Moody’s in the highest short term rating
category) and the long term obligations of which are rated “Aaa” by Moody’s (or
such lower rating for which Rating Agency Confirmation is received with respect
to Moody’s); provided, however, that the investments described in this clause
must (1) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (2) if rated by S&P, must not have an “r” highlighter
affixed to their rating, (3) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and
(4) such investments must not be subject to liquidation prior to their maturity;

(vi)    units of taxable money market funds, which funds are regulated
investment companies and invested solely in obligations backed by the full faith
and credit of the United States, which funds have the highest rating available
from each Rating Agency (or, if not rated by all Approved Rating Agencies, rated
by at least one Approved Rating Agency and otherwise acceptable to each other
Approved Rating Agency, as confirmed in writing that such investment would not,
in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and

(vii)    any other security, obligation or investment which has been
specifically approved as a Permitted Investment in writing (A) by Lender and
(B) each Rating Agency, as confirmed by satisfaction of the Rating Agency
Confirmation with respect to each Approved Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (a) such obligation or security evidences a right to receive only
interest payments or (b) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment and provided,
further, that each investment described hereunder must have (x) a predetermined
fixed amount of principal due at maturity (that cannot vary or change) and
(y) an original maturity of not more than 365 days and a remaining maturity of
not more than thirty (30) days.

“Permitted Liens” means, collectively, (i) the Liens and security interests
created by the Loan Documents, (ii) all encumbrances and other matters disclosed
in the Title Insurance Policies for the Properties and, with respect to any
Substitute Property, as Lender has approved in writing in Lender’s reasonable
discretion, (iii) Liens, if any, for Non-Property Taxes or Property Taxes
imposed by any Governmental Authority not yet due or delinquent, (iv) Liens
arising after the Closing Date for Non-Property Taxes, Property Taxes or HOA
Fees being contested in accordance with Section 4.1.4 or Section 4.4.5, (v) any
workers’, mechanics’ or other similar Liens on a Property that are bonded or
discharged within sixty (60) days after Borrower first receives written notice
of such Lien, (vi) all easements, rights-of-way, restrictions and other similar
non-monetary encumbrances recorded against and affecting any Property and

 

24



--------------------------------------------------------------------------------

that would not reasonably be expected to and do not have an Individual Material
Adverse Effect on the Property, (vii) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion,
(viii) rights of Tenants as Tenants only under Leases permitted hereunder,
(ix) Liens on Ancillary Collateral in favor of the Lender securing obligations
under the Companion Seller Financing and (x) the Specified Liens.

“Permitted Transfers” has the meaning set forth in Section 4.2.17(d).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA that
is established, maintained or contributed to by any Loan Party or any of its
ERISA Affiliates (or as to which such entity has any liability) and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.

“Plan Termination Event” means (i) any event described in Section 4043 of ERISA
with respect to any Plan; (ii) the withdrawal of any Loan Party or any of its
ERISA Affiliates from a Plan during a plan year in which such Loan Party or such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA; (iii) the imposition of an obligation on any Loan Party or any of its
ERISA Affiliates under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution of proceedings by the PBGC to
terminate a Plan or by any similar foreign governmental authority to terminate a
Foreign Plan; (v) any event or condition which could reasonably constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the institution of proceedings by a
foreign governmental authority to appoint a trustee to administer any Foreign
Plan; or (vii) the partial or complete withdrawal of any Loan Party or any of
its ERISA Affiliates from a Multiemployer Plan or Foreign Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Policy” and “Policies” shall have the respective meanings set forth in
Section 5.1.1(b).

“Prepayment Notice” means a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4.1, which date shall be no earlier than ten (10) days after the
date of such Prepayment Notice and no later than ninety (90) days after the date
of such Prepayment Notice. A Prepayment Notice may be revoked in writing by
Borrower, or may be modified in writing by Borrower to a new specified Business
Day, in each case, on or prior to the proposed prepayment date set forth in such
Prepayment Notice; provided that such new Business Day shall be no earlier than
such proposed prepayment date. If revoked (as opposed to modified), any new
Prepayment Notice shall comply with the timeframes set forth above. Borrower
shall pay to Lender all reasonable out-of-pocket costs and expenses (if any)
incurred by Lender in connection with Borrower’s permitted revocation or
modification of any Prepayment Notice.

 

25



--------------------------------------------------------------------------------

“Properties Schedule” means the data tape of Properties attached hereto as
Schedule II.A as of the Closing Date, as updated on a monthly basis in the form
attached hereto as Schedule II.B, and supplemented quarterly by the data
included on Schedule II.C pursuant to Section 4.3.7.

“Property” means, individually, and “Properties” means, collectively, (i) the
residential real properties described on the Properties Schedule as of the
Closing Date and encumbered by the Mortgages and (ii) any residential real
properties that are Substitute Properties; provided that if the Allocated Loan
Amount for any Property has been reduced to zero and all interest and other
Obligations related thereto that are required to be paid on or prior to the date
when the Allocated Loan Amount for such Property is required to be repaid have
been repaid in full, then such residential real property shall no longer be a
Property hereunder. The Properties include the Improvements now or hereafter
erected or installed thereon and other personal property owned by Borrower
located thereon, together with all rights pertaining to such real property,
Improvements and personal property. Any Property Transferred to Borrower TRS
shall continue to constitute a “Property” for purposes of this Agreement and the
Loan Documents.

“Property Covenants” means those covenants set forth in Section 4.4 and the
covenants contained in Section 2 of the Environmental Indemnity.

“Property Representations” means those representations and warranties set forth
in Section 3.2 and Section 1 of the Environmental Indemnity.

“Property Taxes” means any real estate and personal property taxes, assessments,
water charges, sewer rents, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto now or hereafter levied
or assessed or imposed by a Governmental Authority against any Property, any
Collateral, any part of either of the foregoing or Borrower.

“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, any Relevant Party.

“Public Vehicle” means a Person whose securities are listed and traded on a
national securities exchange and shall include a majority owned subsidiary of
any such Person or any operating partnership through which such Person conducts
all or substantially all of its business.

“Purchase Agreement” means the Purchase and Sale Agreement, dated March 30,
2017, between Vaca Morada Partners, LP and MSR II, L.P., as sellers, and
Altisource Residential, L.P., a Delaware limited partnership, as buyer, as
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Qualified Manager” means (i) Existing Manager, (ii) any Person that is under
common Control with Existing Manager or (iii) a reputable Person that has at
least two (2) years’ experience in the management of at least 2,000 residential
rental properties in the aggregate, and is at the time of determination managing
residential rental properties in (a) at least 75% of the metropolitan
statistical areas that the applicable Properties to be managed by such Person
are located (and has retained by subcontract a property manager in all other
metropolitan statistical areas before the effectiveness of any termination or
resignation of the Manager) and (b) every state that the applicable Properties
to be managed by such Person are located, and is not the

 

26



--------------------------------------------------------------------------------

subject of a bankruptcy or similar proceeding; provided, that in the case of the
foregoing subclause (iii), Borrower shall have obtained a Rating Agency
Confirmation in respect of the management of the Properties by such Person; and
provided, further, that in the case of the foregoing subclause (ii) and
subclause (iii), if such Person is an Affiliate of Borrower, Borrower shall have
obtained an Additional Insolvency Opinion if such an opinion is requested by
Lender.

“Qualified Release Property Default” has the meaning set forth in
Section 2.5(b).

“Qualified Transferee” means (i) Parent or (ii) any Person that (A) itself has,
or for which a Person executing and delivering the Parent Guaranty or a
replacement guaranty in substantially the same form and substance as the Parent
Guaranty has, Net Assets of not less than $300,000,000 (exclusive of such
Person’s direct or indirect interest in the Properties and Borrower), (B) has
not been the subject of a voluntary or involuntary (to the extent the same has
not been discharged) bankruptcy proceeding or any governmental or regulatory
investigation which resulted in a final, nonappealable conviction for criminal
activity involving moral turpitude, (C) is (or is under common Control with a
Person that is) regularly engaged in the management, ownership or operation of
residential rental properties and (D) with respect to the applicable Transfer to
such Person, Borrower shall have obtained a Rating Agency Confirmation.

“Quarterly Investor Rollup Report” has the meaning set forth in Section 4.3.7.

“Rating Agency Confirmation” means a written affirmation from each of the
Approved Rating Agencies that the credit rating of the Securities by such
Approved Rating Agency immediately prior to the occurrence of the event with
respect to which such Approved Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that, at any given time, no Securities are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on the exercise of its
good faith and reasonable judgment.

“Register” has the meaning set forth in Section 8.1.

“Release Amount” means, for a Property, the following applicable amount together
with any other amounts specified in Section 2.4.4:

(i)    in connection with the Transfer of a Property pursuant to Section 2.5 or
any failure of a Property to qualify as an Eligible Property due to the
occurrence of a Voluntary Action (such Properties, “Release Premium
Properties”), (A) one hundred five percent (105%) of the Allocated Loan Amount
for such Property if the sum of the initial Allocated Loan Amounts of all
Release Premium Properties, including such Property, is less than
$11,458,999.71, (B) one hundred ten percent (110%) of the Allocated Loan Amount
for such Property if the sum of the initial Allocated Loan Amounts of all
Release Premium Properties, including such Property, is equal to or greater than
$11,458,999.71 but less than $17,188,499.56, (C) one hundred fifteen percent
(115%) of the Allocated Loan Amount for such Property if the sum of the initial
Allocated Loan Amounts of all Release Premium Properties, including such
Property, is equal to or greater than $17,188,499.56 but less than
$22,917,999.41 and (D) one hundred twenty percent (120%) of the Allocated Loan
Amount for such Property if the sum of the initial Allocated Loan Amounts of all
Release Premium Properties, including such Property, is equal to or greater than
$22,840,245.09;

 

27



--------------------------------------------------------------------------------

(ii)    in connection with any failure of a Property to qualify as an Eligible
Property, other than due to the occurrence of a Voluntary Action, that is not
cured within the applicable Cure Period, an amount equal to one hundred percent
(100%) of the Allocated Loan Amount for such Property;

(iii)    in connection with any Condemnation or Casualty of any Property for
which prepayment of the Release Amount is required pursuant to Section 5.3 or
Section 5.4, one hundred percent (100%) of the Allocated Loan Amount for such
Property; and

(iv)    in connection with the release of a Non-Conforming Property, one hundred
percent (100%) of the Allocated Loan Amount for such Property.

“Release Premium Properties” has the meanings set forth in the definition of
“Release Amount”.

“Release Property” has the meaning set forth in Section 2.5.

“Relevant Party” means each Loan Party and Parent (and, collectively “Relevant
Parties”).

“Renovation Standards” means the maintenance, repairs, improvements and
installations that (i) are necessary for a Property to conform to applicable
material Legal Requirements and (ii) do not deviate materially from local rental
market standards for the area in which such Property is located.

“Rent Deposit Account” has the meaning set forth in Section 2.6(a).

“Rent Deposit Bank” has the meaning set forth in Section 2.6(a).

“Rent Refund” means, with respect to any Tenant in default under any applicable
Lease, any payment of Rent (in whole or in part) delivered by such Tenant to
Manager, to the extent Borrower or Manager reasonably determines the return of
the same is necessary in order to preserve Borrower’s enforcement remedies under
the applicable Lease.

“Rents” means, with respect to each Property, all rents and rent equivalents
(including for forfeited security deposits allocated to rent) and any fees
(other than any lease application fees received from a prospective tenant),
payments or other compensation from any Tenant.

“Repayment Date” means the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4.

“Replacement Management Agreement” means, collectively, (i) either (A) a
management agreement with a Qualified Manager, substantially in the same form
and substance as the Existing Management Agreement; (B) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and

 

28



--------------------------------------------------------------------------------

substance; provided, that with respect to this clause (B), (x) if such
management agreement provides for the payment of management fees at a rate that
is in excess of the rate provided for under the Existing Management Agreement,
then Borrower shall have obtained a Rating Agency Confirmation with respect to
such increase in management fees and (y) otherwise Lender, at its option, may
require that Borrower obtain a Rating Agency Confirmation with respect to such
management agreement; or (C) a management agreement with a Manager approved by
Lender in accordance with Section 4.1.18(b)(y) and satisfying the conditions set
forth in clauses (B)(x) and (B)(y) above, and (ii) an assignment of management
agreement and subordination of management fees substantially in the form of the
Assignment of Management Agreement dated as of the Closing Date (or such other
form and substance reasonably acceptable to Lender and the Qualified Manager).

“Reportable Event” has the meaning set forth in Section 4043 of ERISA.

“Request for Release” means a request for release of a Property in connection
with any Transfer of a Property, substantially in the form attached hereto as
Exhibit D.

“Reserve Funds” means, collectively, all funds deposited by Borrower with Lender
or Cash Management Account Bank pursuant to Article VI, including, but not
limited to, the Capital Expenditure Funds, the Insurance Funds, the Tax Funds,
the Casualty and Condemnation Funds, the Cash Collateral Funds, the Eligibility
Funds and the Advance Rent Funds.

“Reserve Release Date” means any Business Day as requested by Borrower pursuant
to a Reserve Release Request; provided, that there shall be no more than one
Reserve Release Date in any calendar month.

“Reserve Release Request” means any written request by Borrower for a release of
Reserve Funds made in accordance with Article VI.

“RESI Criteria” has the meaning set forth in the Purchase Agreement.

“RESI Specs” has the meaning set forth in the Purchase Agreement.

“Responsible Officer” means, as to any Person, the chief executive officer or
president or, with respect to financial matters, the chief financial officer or
treasurer of such Person; provided, that in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer means any officer authorized to act on such officer’s behalf
as demonstrated by a certified resolution.

“Restoration” means the repair and restoration of any Property after a Casualty
as nearly as possible to the condition such Property was in immediately prior to
such Casualty, with such material alterations as may be approved by Lender, such
approval not to be unreasonably withheld, delayed or conditioned.

“Restricted Junior Payment” means, with respect to any Person, (i) any dividend
or other distribution of any nature (cash, securities, assets, Indebtedness or
otherwise) and any payment, by virtue of redemption, retirement or otherwise, on
any class of Equity Interests or subordinate Indebtedness issued by such Person,
whether such Equity Interests are now or may

 

29



--------------------------------------------------------------------------------

hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests or subordinate Indebtedness of such Person
now or hereafter outstanding, or (iii) any payment of management or similar fees
by such Person (other than payment of management fees under any Management
Agreement to the extent expressly permitted by this Agreement).

“Restricted Party” means, collectively, Borrower TRS, Borrower, Equity Owner,
and any other direct or indirect equity holder in Borrower TRS, Borrower or
Equity Owner up to, but not including, the first direct or indirect equity
holder that has substantial assets other than the Properties and the other
Collateral.

“Review Waiver” has the meaning set forth in Section 9.2(b).

“S&P” means S&P Global Ratings.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Deposit Account” has the meaning set forth in Section 4.1.16(a).

“Servicer” has the meaning set forth in Section 8.3.

“Servicing Agreement” has the meaning set forth in Section 8.3.

“Severed Loan Documents” has the meaning set forth in Section 7.2(c).

“Solvent” means, with respect to any Person or any consolidated group, on any
date of determination, that on such date (i) the fair saleable value of such
Person’s or consolidated group’s assets exceeds its total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities, (ii) the fair saleable value of such Person’s or
consolidated group’s assets exceeds its probable liabilities, as applicable,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured, (iii) such Person’s or consolidated group’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted and (iv) such Person or consolidated
group does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by it and the amounts to be payable on
or in respect of its obligations).

“Special Members” has the meaning set forth in the definition of “Special
Purpose Entity”.

“Special Purpose Entity” means a limited liability company that, since the date
of its formation and at all times on and after the date thereof, has complied
with and shall at all times comply with the following requirements unless it has
received either prior consent to do otherwise from Lender (which consent shall
be deemed granted with respect to each Loan Party and the transactions
contemplated by the Companion Seller Financing), or, while the Loan is

 

30



--------------------------------------------------------------------------------

securitized, a Rating Agency Confirmation from each of the Approved Rating
Agencies, and an Additional Insolvency Opinion, in each case:

(i)    is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, maintaining, renovating, rehabilitating, owning, holding,
marketing, selling, leasing, transferring, managing and operating the
Properties, entering into and performing its obligations under the Loan
Documents to which it is a party, refinancing the Properties in connection with
a permitted repayment of the Loan, acting as the sole member of Borrower TRS and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing, (B) in the case of Equity Owner, acting as the sole
member of Borrower and transacting lawful business that is incident, necessary
and appropriate to accomplish the foregoing or (C) in the case of Borrower TRS,
owning, marketing and selling Properties and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;

(ii)    has not engaged and shall not engage in any business unrelated to (A) in
the case of Borrower, the acquisition, renovation, maintenance, ownership,
holding, marketing, sale, leasing, transfer, management, operation or financing
of the Properties and acting as sole member of Borrower TRS, (B) in the case of
Equity Owner, acting as the sole member of Borrower or (C) in the case of
Borrower TRS, the marketing and selling of the Properties;

(iii)    has not owned and shall not own any real property other than the
Properties;

(iv)    does not have, shall not have and at no time had any assets other than
(A) in the case of Borrower, the Properties, personal property necessary or
incidental to its ownership and operation of the Properties and its membership
interest in Borrower TRS, (B) in the case of Equity Owner, its membership
interest in Borrower and personal property necessary or incidental to its
ownership of such interest or (C) in the case of Borrower TRS, the Properties
and incidental personal property necessary for the ownership, operation,
marketing or sale of Properties;

(v)    shall not cause, consent to or permit any amendment of its certificate of
formation or its limited liability company agreement with respect to the matters
set forth in this definition;

(vi)    with respect to each of Borrower, Equity Owner and each Borrower TRS,
(A) is and shall be a Delaware limited liability company, (B) has and shall have
at least two (2) Independent Directors serving as managers of such company,
(C) shall not take, and neither the member of any Loan Party nor any officer of
any Loan Party nor any other Person shall be authorized or empowered to take any
of the following actions, either with respect to itself or, with respect to any
subsidiary of it that is a Loan Party, in each case without the prior unanimous
consent of all the Independent Directors of the company in writing to such
action (each, a “Material Action”): (1) filing or consenting to the filing of
any petition, either voluntary or involuntary, to take advantage of any
applicable insolvency, bankruptcy, liquidation or reorganization statute,

 

31



--------------------------------------------------------------------------------

(2) seeking or consenting to the appointment of a receiver, liquidator or any
similar official of any Loan Party or a substantial part of its business,
(3) making an assignment for the benefit of creditors by any Loan Party,
(4) admitting in writing its inability to pay debts generally as they become
due, (5) declaring or effectuating a moratorium on the payment of any
obligations of any Loan Party, or (6) taking any action in furtherance of the
foregoing, provided, for purposes of clauses (4) and (6), the following shall
not constitute a Material Action: (x) admissions or statements which are
compelled and required by law and which are true and correct, or (y) admissions
or statements in writing to Lender or any servicer of the Loan, or in connection
with any audit opinion or “going concern” qualification in its audited financial
statements, that (I) Borrower cannot pay its Operating Expenses, (II) Borrower
cannot pay debt service on the Loan, or (III) Borrower cannot repay or refinance
the Loan on the Maturity Date; notwithstanding any provision of law that
otherwise so empowers such company, its member or any officer or any other
Person, provided, however, that, so long as the Loan is outstanding such company
may not authorize the taking of any Material Action, unless there are at least
two (2) Independent Directors the serving in such capacity and (D) under the
terms of its limited liability company agreement, immediately prior the
occurrence of any event that causes the sole member to cease to be a member of
such company (other than upon continuation of such company without dissolution
upon an assignment by the member of all of its limited liability interest in
such company and the admission of the transferee in accordance with such
company’s limited liability company agreement), each of the persons acting as
Independent Director of such entity shall, without any action of any Person,
automatically be admitted as members of the limited liability company (“Special
Members”) and shall pursue and continue the existence of the limited liability
company without dissolution and such Special Members may not resign as such
until (i) a successor Special Member has been admitted to the limited liability
company as a Special Member and (ii) such successor Special Member has also
accepted its appointment as an Independent Director;

(vii)    has and shall have a limited liability agreement that provides that, to
the fullest extent permitted by applicable law, including Section 18-1101(e) of
the Delaware Limited Liability Company Act, the Independent Directors of a Loan
Party shall not be liable to such Loan Party, its equity holders or any other
Person bound by its limited liability agreement for breach of contract or breach
of duties (including fiduciary duties), unless the Independent Director acted in
bad faith or engaged in willful misconduct;

(viii)    has and shall have a limited liability agreement that provides that
such entity shall not (A) dissolve, merge, liquidate, consolidate; (B) sell all
or substantially all of its assets; or (C) amend its organizational documents
with respect to the matters set forth in this definition without the consent of
Lender;

(ix)    has at all times been and shall intend at all times to remain solvent
and has paid and shall pay its debts and liabilities (including, a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) from its assets as the same shall become due, and has
maintained and shall intend to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and

 

32



--------------------------------------------------------------------------------

character and in light of its contemplated business operations; provided, that
the foregoing shall not require any direct or indirect member of any Loan Party
to make any additional capital contributions to such Loan Party;

(x)    has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

(xi)    has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person (other than as between
Borrower and Borrower TRS) and, to the extent that it is required to file tax
returns under applicable law, has filed and shall file its own tax returns,
except to the extent that it is required by law to file consolidated tax
returns;

(xii)    has maintained and shall maintain its own records, books, resolutions
and agreements;

(xiii)    has not commingled and, except as contemplated by this Agreement
(including, notwithstanding any provision to the contrary, as contemplated in
the case of Not-Borrower Funds in Section 2.6), shall not commingle its funds or
assets with those of any other Person and has not participated and shall not
participate in any cash management system with any other Person; provided, that
Borrower TRS may commingle its assets with those of Borrower and may participate
in Borrower’s cash management system;

(xiv)    has held and shall hold its assets in its own name; provided, that
Borrower TRS may hold assets in Borrower’s name;

(xv)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xvi)    (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person (other than as between Borrower and Borrower TRS); (B) has shown and
shall show, in its financial statements, its assets and liabilities separate and
apart from those of any other Person (other than as between Borrower and
Borrower TRS); and (C) has not permitted and shall not permit its assets to be
listed as assets on the financial statement of any of its Affiliates except as
required by GAAP; provided, however, that any such consolidated financial
statement contains a note indicating that the Special Purpose Entity’s separate
assets and credit are not available to pay the debts of such Affiliate and that
the Special Purpose Entity’s liabilities do not constitute obligations of the
consolidated entity;

(xvii)    has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees or contract for
sufficient services in light of its contemplated business operations;

 

33



--------------------------------------------------------------------------------

(xviii)    has observed and shall observe all limited liability company
formalities;

(xix)    has not incurred and shall not incur any Indebtedness other than,
(i) with respect to Borrower, Permitted Indebtedness, (ii) with respect to
Borrower TRS, the Borrower TRS’s Permitted Indebtedness, and (iii) with respect
to Equity Owner, Equity Owner’s Permitted Indebtedness;

(xx)    has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person, in each case except as
permitted or contemplated by the Loan Documents;

(xxi)    has not acquired and shall not acquire obligations or securities of its
members or any Affiliate; provided, that Equity Owner shall be the sole member
of Borrower and Borrower shall be the sole member of Borrower TRS;

(xxii)    has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxiii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;

(xxiv)    has not pledged and shall not pledge its assets to secure the
obligations of any other Person, except to Lender to secure the Obligations;

(xxv)    has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;

(xxvi)    has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person; provided that Borrower TRS may
hold its assets in Borrower’s name;

(xxvii)    has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and Permitted Investments);

 

34



--------------------------------------------------------------------------------

(xxviii)    has not identified and shall not identify its members or any
Affiliate of any of them, as a division or part of it, and has not identified
itself and shall not identify itself as a division of any other Person;

(xxix)    except in connection with the formation of a Borrower TRS and the
contribution by Borrower of Collateral to such Borrower TRS as contemplated by
Section 4.1.22 and other than capital contributions and distributions permitted
under the terms of its organizational documents, has not entered into or been a
party to, and shall not enter into or be a party to, any transaction with any of
its members except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;

(xxx)    has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it in the event that its cash flow is insufficient to pay the
Debt;

(xxxi)    has not had and shall not have any of its obligations guaranteed by
any Affiliate, except as provided by the Loan Documents;

(xxxii)     has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except as contemplated by the Loan Documents;

(xxxiii)     has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

(xxxiv)     has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion, or if applicable, any Additional Insolvency Opinion, are
true and correct in all material respects; and

(xxxv)     has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except Manager pursuant to a
Management Agreement entered into in accordance with this Agreement.

“Specified Liens” means Liens described in Schedule X affecting one or more of
the Properties as of the Closing Date, provided that all such Liens on the
affected Properties are affirmatively covered by the Title Insurance Policies.

“State” means, with respect to a Property, the State or Commonwealth in which
such Property or any part thereof is located.

“Subaccounts” has the meaning set forth in Section 2.7.1(e).

“Substitute Mortgage Documents” has the meaning set forth in
Section 2.4.2(a)(x).

 

35



--------------------------------------------------------------------------------

“Substitute Property” and “Substitute Properties” shall have the respective
meanings set forth in Section 2.4.2(a).

“Succeeding Interest Period” has the meaning set forth in Section 2.4.4(a)(ii).

“Tax Funds” has the meaning set forth in Section 6.1.1.

“Tax Subaccount” has the meaning set forth in Section 6.1.1.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of a Property.

“Term” means the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

“TIP Lease” means a Lease in respect of a Property between Borrower, as lessor,
and a Lender (or any wholly owned subsidiary thereof), as lessee.

“TIP Property” means any Property that, at the Closing Date, is subject to a TIP
Lease.

“TIP Purchase Price Adjustment” is used as defined in the Purchase Agreement
except as used in this Agreement refers only to a TIP Purchase Price Adjustment
under which the Lender pays the Borrower and only to the extent of 75% of the
amount allocable to the Properties sold by such Lender that secure the
Borrower’s Obligations under this Loan Agreement.

“Title Insurance Owner’s Policy” means, with respect to each Property, an ALTA
owner title insurance policy issued by a title insurance company reasonably
acceptable to Lender in a form reasonably acceptable to Lender (or, if a
Property is in a state which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such state and determined that is reasonably
acceptable to Lender) issued with respect to such Property and insuring the
legal title to such Property.

“Title Insurance Policy” means, with respect to each Property or multiple
Properties encumbered by the same Mortgage, an ALTA mortgagee title insurance
policy issued by a title insurance company reasonably acceptable to Lender
containing such endorsements as Lender may reasonably require (to the extent
available in the state where the Property or the Properties, as applicable, are
located) in a form reasonably acceptable to Lender (or, if such Property or the
Properties, as applicable, are located in a state which does not permit the
issuance of such ALTA policy, such form as shall be permitted in such state and
determined that is reasonably acceptable to Lender) issued with respect to such
Property or Properties, as applicable, and insuring the Lien of the Mortgage
Documents encumbering such Property or Properties, as applicable (subject to
Permitted Liens) other than Specified Liens.

 

36



--------------------------------------------------------------------------------

“Transaction” means the transaction contemplated by this Agreement and the other
Loan Documents.

“Transfer” has the meaning set forth in Section 4.2.17(b).

“Transfer Date” means the date upon which a Transfer of a Property is
consummated.

“Transfer Expenses” means, with respect to the Transfer of any Property, the
reasonable expenses of Borrower incurred in connection therewith not to exceed
six percent (6%) of all gross amounts realized with respect thereto, for any of
the following: (i) third party real estate commissions, (ii) the closing costs
of the purchaser of such Property actually paid by Borrower and (iii) Borrower’s
miscellaneous closings costs, including, but not limited to title, escrow and
appraisal costs and expenses.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.8(e)(iii)(B)(3).

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which the Cash Management Account is located, as the case may be.

“Underwritten Capital Expenditures” means, as of any date of determination, for
the twelve (12) month period ending on such date, the product of (i) the number
of Properties multiplied by (ii) $450.

“Underwritten Net Cash Flow” means, as of any date of determination, the excess
of: (i) for the twelve (12) month period ending on such date, the sum of (A) the
lesser of (1) GPR multiplied by 92.5%, and (2) Actual Rent Collections, and
(B) Other Receipts; over (ii) for the twelve (12) month period ending on such
date, the sum of (A) Operating Expenses, adjusted to reflect exclusion of
amounts representing non-recurring expenses, (B) Underwritten Capital
Expenditures and (C) Concessions. For purposes of the foregoing calculations,
for each of the first three Calculation Dates after the Closing Date, Operating
Expenses, Concessions, Actual Rent Collections and Other Receipts with respect
to the Properties for the period from the Closing Date to and including each
such Calculation Date shall be annualized to determine the twelve (12) month
Operating Expenses, Concessions, Actual Rent Collections and Other Receipts with
respect to the Properties.

Notwithstanding the foregoing, Underwritten Net Cash Flow shall not include
(a) any Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
any Property, including any Award, (c) any item of income otherwise included in
Underwritten Net Cash Flow but paid directly by any Tenant to a Person other
than Borrower as an offset or deduction against Rent payable by such Tenant,
provided such item of income is for payment of an item of expense (such as
payments for utilities paid directly to a utility company) and such expense is
otherwise excluded from the definition of

 

37



--------------------------------------------------------------------------------

Operating Expenses pursuant to clause “(H)” of the definition thereof,
(d) security deposits received from Tenants until forfeited or applied and
(e) any lease buy-out or surrender payment from any Tenant.

Notwithstanding anything herein to the contrary, the Underwritten Net Cash Flow
of any Property that is a Disqualified Property shall be zero for all purposes
of this Agreement unless Borrower makes a deposit of Eligibility Funds into the
Eligibility Reserves Subaccount in an amount equal to one hundred percent (100%)
of the Allocated Loan Amount for such Property.

“United States” means the United States of America.

“Unrestricted Cash” means any cash or Permitted Investments not held in the Cash
Management Account, any Subaccount, the Rent Deposit Account or any Security
Deposit Account or required to be deposited therein pursuant to this Agreement;
provided, that funds held in Borrower’s Operating Account that were distributed
to Borrower for Operating Expenses set forth in a Monthly Budgeted Amount or for
Approved Extraordinary Expenses pursuant to Section 2.7.2(i)(B) and which have
not been expended therefor are not Unrestricted Cash.

“Vacant Property” means, individually, and “Vacant Properties” means,
collectively, the Properties listed on Schedule IX attached hereto which are not
leased to or occupied by any Tenant as of the Cut-Off Date. The parties hereto
agree that Schedule IX shall be revised to reflect the final list of Vacant
Properties agreed to in the Purchase Agreement.

“Voluntary Action” means, in respect of any Property, a voluntary action or
omission by any Loan Party or an action or omission by any third party
authorized by a Loan Party that, in each case, such Loan Party intends to result
in (i) an imposition of a Lien (other than a Permitted Lien) on such Property,
(ii) a Transfer of such Property in violation of this Agreement or (iii) such
Property becoming a Disqualified Property.

“Yield Maintenance Date” means the Payment Date occurring in December 2021.

“Yield Maintenance Premium” means, with respect to any prepayment of principal
(or acceleration of the Loan) prior to the Yield Maintenance Date (other than
payments made pursuant to Section 2.4.2(a) (except where such prepayment arises
as a result of a Voluntary Action) or Section 2.4.2(c)), an amount equal to the
sum of the present values calculated for each Payment Date occurring after the
date of such prepayment to and including the Yield Maintenance Date of the
result of the following: (i) the amount of such prepayment (or the amount of
principal so accelerated), multiplied by (ii) the Interest Rate divided by
(iii) twelve (12), discounted monthly to the date of such prepayment at a rate
equal to the Treasury Rate, based on a 360 day year of twelve 30-day months. All
Yield Maintenance Premium payments hereunder shall be deemed to be earned by
Lender upon the funding of the Loan. For purposes of calculating the Yield
Maintenance Premium, the term “Treasury Rate” means a per annum rate (expressed
as a monthly equivalent and as a decimal and, in the case of United States
Treasury bills, converted to a bond equivalent yield), determined to be the per
annum rate equal to the monthly yield to maturity for United States Treasury
securities maturing on the Yield Maintenance Date, as determined by
interpolation between the most recent weekly average yields to maturity for two
series of United States Treasury securities.

 

38



--------------------------------------------------------------------------------

Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. References to
Schedules refer to the cumulative Schedules delivered for each date on which a
portion of the Loan is funded, unless otherwise indicated.

ARTICLE II - GENERAL TERMS

Section 2.1    Loan Commitment; Disbursement to Borrower.

2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

2.1.2    [Reserved]

2.1.3    Single Disbursements to Borrower. Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan, and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

2.1.4    The Note, Mortgages and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgages and the other Loan Documents (as the same
may be amended from time to time).

2.1.5    Use of Proceeds. Borrower shall use proceeds of the Loan to (a) make
deposits of the Reserve Funds, (b) make distributions to Equity Owner, (c) pay
costs and expenses incurred in connection with the closing of the Loan, and
(d) to the extent any proceeds remain after satisfying clauses (a) through
(c) above, for such lawful purpose as Borrower shall designate.

Section 2.2    Interest Rate.

2.2.1    Interest Rate. The Loan shall accrue interest throughout the Term at
the Interest Rate. Borrower shall pay to Lender on the dates provided in
Section 2.3.1, the interest accrued or to be accrued on the Loan for the related
Interest Period.

2.2.2    Interest Calculation. Interest on the Loan and other Obligations shall
be calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made by (B) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate expressed as an annual
rate divided by 360) by (C) the Outstanding Principal Balance or the amount of
such other Obligations, as applicable, outstanding during such period. The
accrual period for calculating interest due on each Payment Date shall be the
Interest Period in which such Payment Date occurs.

 

39



--------------------------------------------------------------------------------

2.2.3    Determination of Interest Rate. The Loan shall bear interest at the
Interest Rate, subject to Section 2.2.5.

2.2.4    [Reserved].

2.2.5    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
of the Loan and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the Default Rate, calculated from
the date such payment was due or, if later, such Default shall have occurred,
without regard to any grace or cure periods contained herein. Interest at the
Default Rate shall be paid immediately upon demand, which demand may be made as
frequently as Lender shall elect, to the extent not prohibited by applicable
law.

2.2.6    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the Outstanding Principal Balance at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the Loan at a rate in excess of the Maximum Legal Rate, the Interest
Rate or the Default Rate, as the case may be, of the Loan shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of such Maximum Legal Rate shall be deemed to have been payments in
reduction of principal of the Loan and not on account of the interest due
hereunder and no Yield Maintenance Premium shall be owing on any such reduction
of principal and the provisions of Section 2.4.4 (other than those of
Section 2.4.4(f)) shall apply to any such reduction of principal. All sums paid
or agreed to be paid to Lender for the use, forbearance, or detention of the
sums due under the Loan, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

Section 2.3    Loan Payment.

2.3.1    Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the Outstanding Principal
Balance from the Closing Date up to and including December 14, 2017, which
interest shall be calculated in accordance with the provisions of Section 2.2
and (b) on the Payment Date occurring on January 9, 2018, and each Payment Date
thereafter up to and including the Maturity Date, a payment of interest to
Lender equal to the Monthly Debt Service Payment Amount, which amount shall be
applied in accordance with Article II. On each Payment Date, Borrower shall also
pay to Lender all amounts required in respect of Reserve Funds as set forth in
Article VI.

2.3.2    Payments Generally. For purposes of making payments hereunder, but not
for purposes of calculating Interest Periods, if the day on which such payment
is due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the last day of the
related Interest Period. All amounts due under this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever.

 

40



--------------------------------------------------------------------------------

2.3.3    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage Documents and the
other Loan Documents.

2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount equal to the lesser of four percent (4%) of
such unpaid sum or the Maximum Legal Rate in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgages and the other Loan Documents to the
extent permitted by applicable law.

2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 a.m., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day. Unless
otherwise specified by the Agent in writing, all payments received by Lender
shall be allocated pro rata to each Lender in accordance with its allocated
portion of the Outstanding Principal Balance.

Section 2.4    Prepayments and Substitutions.

2.4.1    Voluntary Prepayments. Upon timely delivery by Borrower to Lender of a
Prepayment Notice, Borrower may prepay all or any portion of the Outstanding
Principal Balance and any other amounts outstanding under the Note, this
Agreement, the Mortgage Documents and any of the other Loan Documents, on any
Business Day provided that Borrower shall comply with the provisions of and pay
to Lender the amounts set forth in Section 2.4.4. Each such prepayment shall be
in a minimum principal amount equal to $1,000,000 and in integral multiples of
$100,000 in excess thereof (provided that if any such prepayment is made in
connection with the determination that a Property is a Non-Conforming Property
or in connection with a TIP Purchase Price Adjustment, no minimum principal
amount or required increment shall apply to such prepayment) and shall be made
and applied in the manner set forth in Section 2.4.4.

2.4.2    Mandatory Prepayments.

(a)    Disqualified Properties. If at any time any Property shall become a
Disqualified Property, Borrower shall, no later than the close of business on
the fifth (5th) Business Day following the last day of the applicable Cure
Period, give notice thereof to Lender and prepay the Debt in the applicable
Release Amount with respect to such Property. No Yield

 

41



--------------------------------------------------------------------------------

Maintenance Premium shall be owing on any such prepayment unless such Property
became a Disqualified Property as a result of a Voluntary Action. After the
prepayment of the Debt by the Release Amount with respect to a Disqualified
Property as provided above, (i) if the breach or failure that resulted in such
Property becoming a Disqualified Property relates solely to such Disqualified
Property, such breach or failure shall be deemed cured and shall not result in a
Default or Event of Default under this Agreement or any other Loan Document, and
(ii) Lender shall release the Disqualified Property from the applicable Mortgage
Documents and related Lien; provided, that (x) Borrower has delivered to Lender
a draft release (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Disqualified Property encumbers other
Property(ies) in addition to the Disqualified Property, such release shall be a
partial release that relates only to the Disqualified Property and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Disqualified Property is located and shall contain standard provisions
protecting the rights of Lender and (y) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees).
Notwithstanding the foregoing, in lieu of such prepayment, Borrower may either
(1) deposit an amount equal to one hundred percent (100%) of the Allocated Loan
Amount for such Disqualified Property in the Eligibility Reserve Subaccount in
accordance with and subject to Section 6.5 or (2) substitute a Disqualified
Property or a portfolio of Disqualified Properties (each, an “Affected Property”
and collectively, the “Affected Properties”) with a substitute Eligible Property
or a portfolio of Eligible Properties (each, a “Substitute Property” and
collectively, the “Substitute Properties”); and upon such deposit or
substitution, if the breach or failure that resulted in such Property becoming a
Disqualified Property relates solely to such Disqualified Property, such breach
or failure shall be deemed to be cured and shall not result in a Default or
Event of Default under this Agreement or any other Loan Document; provided that,
in the case of a proposed substitution, the following conditions are satisfied:

(i)    each substitute Eligible Property shall be a detached single family
residential real property or a condominium or townhome (so long as condominium
units and townhomes constitute no more than two percent (2%) of the Properties
by BPO Value and provided no condominium that is a Substitute Property shall
consist of more than one single family unit), but excluding housing cooperatives
and manufactured housing;

(ii)    no Event of Default shall have occurred and be continuing except as
related to, and cured by the removal of, the Affected Property being
substituted;

(iii)    Lender shall have obtained, at Borrower’s sole cost and expense, a
Broker Price Opinion for the applicable Affected Property or Affected Properties
and the applicable Substitute Property or Substitute Properties and based on
such Broker Price Opinion(s), the Substitute Property (or portfolio of
Substitute Properties) shall have the same or greater BPO Value as the greater
of (x) the BPO Value of the Affected Property (or portfolio of Affected
Properties) being substituted as of the Closing Date and (y) the BPO Value of
the Affected Property (or portfolio of Affected Properties) being substituted at
the time of substitution;

 

42



--------------------------------------------------------------------------------

(iv)    Borrower shall deliver to Lender an Officer’s Certificate stating that
each Substitute Property satisfies each of the Property Representations and is
in compliance with each of the Property Covenants on the date of the
substitution after giving effect to the substitution;

(v)    there is an Eligible Lease for each Substitute Property;

(vi)    the in place Rents under the Lease(s) for the Substitute Property (or
Substitute Properties, if a portfolio of Affected Properties are being
substituted) shall be equal to or greater than the greater of (A) the in place
Rents under the Lease(s) for the Affected Property (or portfolio of Affected
Properties) being substituted measured as of the time of substitution and
(B) the in place Rents under the Lease(s) for the Affected Property (or
portfolio of Affected Properties) being substituted measured as of the Closing
Date;

(vii)    simultaneously with the substitution, Borrower shall convey all of
Borrower’s right, title and interest in, to and under the Affected Property (or
portfolio of Affected Properties) being substituted to a Person other than a
Loan Party and Borrower shall deliver to Lender a copy of the deed conveying all
of Borrower’s right, title and interest in such Affected Property (or portfolio
of Affected Properties) being substituted; provided that the Borrower may
contribute the Affected Property (or portfolio of Affected Properties) to
Borrower TRS prior to the transfer thereof to a third party;

(viii)    Borrower shall deliver on or prior to the date of substitution
evidence satisfactory to Lender that each Substitute Property is insured
pursuant to Policies meeting the requirements of Article V;

(ix)    Borrower shall deliver to Lender the deed, Title Insurance Owner’s
Policy and the Lease with respect to each Substitute Property;

(x)    Borrower shall have executed and delivered to Lender, the Mortgage
Documents with respect to each Substitute Property, which shall be in
substantially the same form as the Mortgage, Collateral Assignment of Leases and
Rents and Fixture Filing, if applicable, executed and/or delivered on the
Closing Date with such changes as may be necessitated or appropriate (as
reasonably determined by Lender) for the jurisdiction in which the Substitute
Property is located, and which may, in Lender’s reasonable discretion, be
Mortgage Documents with respect to only such Substitute Property (and in the
event the Substitute Property is located in the same county or parish in which
one or more other Properties (other than the Affected Property or Affected
Properties being substituted) is located, such Mortgage and Collateral
Assignment of Leases and Rents may be in the form of an amendment and spreader
agreement to the existing Mortgage and Collateral Assignment of Leases and Rents
covering such Property or Properties located in the same county or parish as the
Substitute Property, in each case, in form and substance reasonably acceptable
to Lender) (the “Substitute Mortgage Documents”);

 

43



--------------------------------------------------------------------------------

(xi)    Borrower shall deliver to Lender the following opinions of counsel:
(A) an opinion of counsel admitted to practice under the laws of the state in
which the Substitute Property (or portfolio of Substitute Properties) being
substituted is located in form and substance reasonably satisfactory to Lender
opining as to the enforceability of the Substitute Mortgage Documents with
respect to the Substitute Property and (B) an opinion stating that the
Substitute Mortgage Documents were duly authorized, executed and delivered by
Borrower and that the execution and delivery of such Substitute Mortgage
Documents and the performance by Borrower of its obligations thereunder will not
cause a breach or a default under, any agreement, document or instrument to
which Borrower is a party or to which it or the Properties are bound and
otherwise in form and substance reasonably satisfactory to Lender;

(xii)    Lender shall have received a Title Insurance Policy for the Substitute
Property (or, in the event a Substitute Property is located in the same county
or parish in which one or more other Properties (other than an Affected Property
being substituted) is located, an endorsement to the existing Title Insurance
Policy with respect to such Property or Properties located in the same county or
parish as such Substitute Property in form and substance reasonably satisfactory
to Lender) insuring the Lien of the Mortgage encumbering such Substitute
Property as a valid first lien on such Substitute Property, free and clear of
all exceptions other than the Permitted Liens;

(xiii)    each Substitute Property shall be located in a metropolitan
statistical area that contains at least one property described on the Properties
Schedule as of the Closing Date,

(xiv)    no acquisition of a Substitute Property will result in Borrower or any
Loan Party incurring any Indebtedness (except as permitted by this Agreement);

(xv)    the aggregate Allocated Loan Amounts of the Disqualified Properties
being substituted, together with the aggregate Allocated Loan Amounts of all
Disqualified Properties that have been substituted with Substitute Properties
since the Closing Date, shall be no more than ten percent (10%) of the
Outstanding Principal Balance;

(xvi)    if any Lien, litigation or governmental proceeding is existing or
pending or, to the actual knowledge of a Responsible Officer of a Loan Party,
threatened against any Affected Property being substituted with a Substitute
Property or against such Substitute Property which may result in liability for
Borrower, Borrower shall have deposited with Lender reserves reasonably
satisfactory to Lender as security for the satisfaction of such liability; and

(xvii)    Borrower shall pay to Lender all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with the substitution (including,
without limitation, reasonable out-of-pocket costs and expenses incurred by
Lender in connection with the release of the Affected Property (or portfolio of
Affected Properties) being substituted from applicable Mortgage Documents) and,
in addition, the fee specified on Schedule VI as being assessed by Servicer to
effect releases or assignments.

 

44



--------------------------------------------------------------------------------

Any such deposit in the Eligibility Reserve Subaccount or any such substitution
shall be completed no later than the due date for the prepayment required under
this Section 2.4.2(a).

Simultaneously with the substitution of a Affected Property, Lender shall
release the Affected Property or Affected Properties from the applicable
Mortgage Documents and related Lien, provided that Borrower has delivered to
Lender a draft release (and, in the event the Mortgage and the Collateral
Assignment of Leases and Rents applicable to the Affected Property or Affected
Properties encumbers other Property(ies) in addition to the Affected Property or
Affected Properties, such release shall be a partial release that relates only
to the Affected Property or Affected Properties being substituted and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such Affected Property or Affected Properties are located which contains
standard provisions protecting the rights of Lender.

(b)    Transfer. If at any time any Property is sold or otherwise disposed of
(other than, for the avoidance of doubt, to Borrower TRS), then Borrower shall,
no later than the close of business on the day on which such Transfer occurs,
give notice thereof to Lender and prepay the Debt in the applicable Release
Amount with respect to such Property in accordance with Section 2.5.

(c)    Condemnation or Casualty. If Borrower is required to make any prepayment
under Section 5.3 or Section 5.4 as a result of a Condemnation or Casualty, on
the next occurring Payment Date following the date on which Lender actually
receives the applicable Net Proceeds, such Net Proceeds, up to the amount
required to be prepaid as provided in Section 5.3 or Section 5.4, as applicable,
shall be applied to the prepayment of the Debt in accordance with
Section 2.4.4(d). For the avoidance of doubt, no Yield Maintenance Premium shall
be due in connection with any prepayment made pursuant to this Section 2.4.2(c).

(d)    Application of Mandatory Prepayments. Each such prepayment shall be made
and applied in the manner set forth in Section 2.4.4.

(e)    Payment from Cash Management Account. Lender may collect any prepayment
required under this Section 2.4.2 from the Cash Management Account on the date
such prepayment is payable hereunder.

(f)    Substitution for TIP Properties. In addition to the substitution right
for Disqualified Properties permitted under Section 2.4.2(a), Borrower may also
substitute a TIP Property or a portfolio of TIP Properties (whether or not such
TIP Property is also a Disqualified Property) with a substitute Eligible
Property or portfolio of Eligible Properties; provided that in the case of a
proposed substitution for TIP Properties, (i) each of the conditions set forth
in clauses (i) through (xvii) of clause (a) above are satisfied as though the
TIP Property or Properties were the Affected Property or Properties (except, in
the case of clause (xv), an additional fifteen percent (15%) limit for TIP
Properties, measured against Outstanding Principal Balance, shall be permitted)
and (ii) the conditions set forth in each of the two paragraphs following clause
(xvii) above are satisfied.

 

45



--------------------------------------------------------------------------------

(g)    TIP Purchase Price Adjustment. Borrower shall, on the Payment Date next
following receipt of any TIP Purchase Price Adjustment, prepay the Loan in an
amount equal to the TIP Purchase Price Adjustment.

2.4.3    Prepayments After Default.

(a)    If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower and
Borrower shall pay, as part of the Debt, all of: (i) all accrued interest
calculated at the Interest Rate on the amount of principal being prepaid through
and including the date of such prepayment together with an amount equal to the
interest that would have accrued at the Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment and (ii) an amount equal to the Yield Maintenance Premium (if made
before the Yield Maintenance Date).

(b)    Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal, interest and other amounts payable under the Loan Documents from
whatever source may be applied by Lender among the Loan and other Obligations as
Lender shall determine in its sole and absolute discretion.

2.4.4    Prepayment/Repayment Conditions.

(a)    On the date on which a prepayment, voluntary or mandatory, is made under
the Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:

(i)    all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid through and including the Repayment Date,
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being prepaid through the end of the
Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment;

(ii)    [reserved] ;

(iii)    [reserved];

(iv)    unless such prepayment is made in connection with a TIP Purchase Price
Adjustment or the determination that a Property is a Non-Conforming Property (in
which cases no Yield Maintenance Premium shall be due or payable in connection
with such prepayment), if such prepayment occurs prior to the Yield Maintenance
Date, the Yield Maintenance Premium applicable thereto; provided that no Yield
Maintenance Premium shall be due in connection with a prepayment under
Section 2.4.2(a) (except where such prepayment arises as a result of a Voluntary
Action), Section 2.4.2(c), or Section 2.4.2(g); and

 

46



--------------------------------------------------------------------------------

(v)    all other sums, then due under the Note, this Agreement and the other
Loan Documents.

(b)    [Reserved].

(c)    Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender incurred in connection with the repayment or prepayment (including
without limitation reasonable attorneys’ fees and expenses and reasonable
out-of-pocket costs and expenses related to the Transfer or substitution of any
Property); provided, for the avoidance of doubt, this provision shall not apply
with respect to Taxes.

(d)    Except during an Event of Default, prepayments shall be applied by Lender
in the following order of priority: (i) first, to any amounts (other than
principal, interest, and Yield Maintenance Premium) then due and payable under
the Loan Documents, including any reasonable out-of-pocket costs and expenses of
Lender in connection with such prepayment; (ii) second, to interest payable
pursuant to Section 2.4.4(a)(i) on the amount of principal being prepaid
pursuant to this clause (d) at the Interest Rate; (iii) third, to Yield
Maintenance Premium, to the extent applicable, on the principal being prepaid
pursuant to this clause (d); and (iv) fourth, to principal, applied as set forth
in clause (e) below.

(e)    Except during an Event of Default, prepayments of principal of the Loan
made pursuant to this Section 2.4.4 shall be applied to the Loan until the
Outstanding Principal Balance of the Loan is reduced to zero.

(f)    Prepayments under Section 2.4.1 shall reduce the Allocated Loan Amounts
for each Property on a pro rata basis; provided, that any prepayments under
Section 2.4.1 made in connection with any determination that a Property is a
Non-Conforming Property shall reduce the Allocated Loan Amount with respect to
the applicable Property. Prepayments under Section 2.4.2 shall reduce the
Allocated Loan Amount with respect to the applicable Property, until the
Allocated Loan Amount and any interest, fees or other Obligations related
thereto is zero and any excess portion of such prepayment shall be applied to
reduce the Allocated Loan Amounts for the remaining Properties on a pro rata
basis.

(g)    Lender shall, upon the written request and at the expense of Borrower,
upon payment in full of the Debt in accordance with the terms and provisions of
the Loan Documents, release the Liens of the Mortgage Documents and cause the
trustees under any of the Mortgages to reconvey the applicable Properties to
Borrower. In connection with the releases of the Liens, Borrower shall submit to
Lender, forms of releases of Liens (and related Loan Documents) for execution by
Lender. Such releases shall be the forms appropriate in the jurisdictions in
which the Properties are located and contain standard provisions protecting the
rights of Lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
releases, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such release in accordance with the terms of this Agreement. Borrower
shall pay all out-of-pocket costs, taxes and expenses associated with the
release of the Liens of the Mortgage Documents, including Lender’s reasonable
attorneys’ fees.

 

47



--------------------------------------------------------------------------------

Section 2.5    Release of Property. Borrower and Borrower TRS may Transfer any
Property or obtain a release of any Non-Conforming Property upon a prepayment of
the Loan as provided for in Section 2.4.1 (each, a “Release Property”) and
Lender shall release the Release Property from the applicable Mortgage Documents
and release the security interest and Lien on any Collateral located at such
Release Property, provided that the following conditions precedent to such
Transfer are satisfied (the “Release Conditions”); provided, that, for the
avoidance of doubt, the Release Conditions do not need to be satisfied in order
for Lender to release its security interest and Lien on any Disqualified
Property in connection with any substitution in accordance with
Section 2.4.2(a):

(a)    Borrower shall submit to Lender, not less than ten (10) Business Days
prior to the Transfer Date, a Request for Release, together with all attachments
thereto and evidence reasonably satisfactory to Lender that the conditions
precedent set forth in this Section 2.5 will be satisfied upon the consummation
of such Transfer (for the avoidance of doubt, no Request for Release needs to be
provided in connection with a contribution of a Release Property from Borrower
to Borrower TRS prior to the Transfer thereof to such third party);

(b)    No Event of Default has occurred and is continuing (other than a
non-monetary Event of Default that is specific to such Release Property to which
Section 2.4.2(a) is applicable and would be cured as a result of the release of
the Release Property, so long as a mandatory prepayment is made with respect
thereto in accordance with Section 2.4.2(a) (a “Qualified Release Property
Default”));

(c)    Except with respect to any release of a Non-Conforming Property, the Debt
Yield as of the most recent Calculation Date, after giving pro forma effect for
the elimination of the Underwritten Net Cash Flow for the Release Property and
the repayment of the Loan in the applicable Release Amount, is at least the
greater of (x) the Closing Date Debt Yield and (y) the actual Debt Yield as of
such date; provided, that the condition in this clause (c) shall not be
applicable to a Transfer of a Property if the Loan is prepaid in the amount that
is the greater of the applicable Release Amount and 100% of the Net Transfer
Proceeds for the Release Property;

(d)    [Reserved];

(e)    Except for (i) a release of the Release Property that is effected in
order to cure a Qualified Release Property Default, (ii) a contribution of any
Property to Borrower TRS in compliance with this Agreement, or (iii) a release
of a Non-Conforming Property, the Release Property shall be Transferred pursuant
to a bona fide all-cash sale of the Release Property on arms-length terms and
conditions;

(f)    Except for any contribution to Borrower TRS described in subclause
(ii) of the foregoing clause (e), on or prior to the Transfer Date, Borrower
shall prepay the Outstanding Principal Balance by an amount equal to the
applicable Release Amount for the Release Property and Borrower shall comply
with the provisions and pay to Lender the amounts set forth in Section 2.4.4;

 

48



--------------------------------------------------------------------------------

(g)    If a Cash Sweep Period is continuing on the Transfer Date, the excess,
if any, of (i) the Net Transfer Proceeds for the Release Property over (ii) the
applicable Release Amount for the Release Property and any other amounts payable
to Lender in connection with such release shall be deposited into the Cash
Collateral Subaccount;

(h)    Borrower shall submit to Lender, not less than five (5) Business Days’
prior to the Transfer Date, a draft release for the applicable Mortgage
Documents (and, in the event the Mortgage and the Collateral Assignment of
Leases and Rents applicable to the Release Property encumber other Property(ies)
in addition to the Release Property, such release shall be a partial release
that relates only to the Release Property and does not affect the Liens and
security interests encumbering or on the other Property(ies)) in form and
substance appropriate for the jurisdiction in which the Release Property is
located and shall contain standard provisions protecting the rights of Lender.
In addition, Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment; and

(i)    Borrower shall have paid all taxes and all reasonable out-of-pocket costs
and expenses incurred by Lender and/or its Servicer in connection with any such
release and, in addition, the fee specified on Schedule VI as being assessed by
Servicer to effect such release.

(j)    [Reserved].

Section 2.6    Rent Deposit Account.

(a)    During the Term, Borrower shall establish and maintain one or more bank
accounts for the purpose of collecting Rents (each a “Rent Deposit Account”) at
an Eligible Institution selected by Borrower and reasonably approved by Lender
(the “Rent Deposit Bank”). Each Rent Deposit Account shall be subject to a
Deposit Account Control Agreement and Borrower and Manager shall have access to
and may make withdrawals from and may withhold the deposit of Rent payments from
the Rent Deposit Accounts for the sole purpose of making Rent Refunds or
removing Not-Borrower Funds (with the prior approval of the Borrower); provided,
that, in no event shall the amount of Rent Refunds and Not-Borrower Funds so
withdrawn from or withheld from the Rent Deposit Accounts during any calendar
month exceed two and one-half percent (2.5%) of the total Rents actually
deposited into the Rent Deposit Accounts during the prior calendar month;
provided, further, that during the continuance of an Event of Default, Lender
may exercise sole control and dominion over the Rent Deposit Accounts and
neither Borrower nor Manager shall have the right of access to, withdraw from or
withhold deposits from the Rent Deposit Accounts. Manager may (with the prior
approval of the Borrower) direct the Rent Deposit Bank to directly transfer to
the Security Deposit Account any security deposits identified by the Manager
that are on deposit in the Rent Deposit Account. All monies now or hereafter
deposited into the Rent Deposit Account shall be deemed additional security for
the Debt. Subject to the foregoing, Borrower shall cause all Rents that are paid
to or received by Borrower or Manager to be deposited into a Rent Deposit
Account or the Cash Management Account within three (3) Business Days after
receipt thereof by Borrower or Manager. Borrower shall (or instruct Manager to)
cause all funds on deposit in a Rent Deposit Account to be deposited into the
Cash Management Account every second (2nd) Business Day (or more frequently in
Borrower’s discretion); provided, that prior to any

 

49



--------------------------------------------------------------------------------

acceleration of the Loan Borrower may cause Rent Deposit Bank to retain a
reasonable amount of funds in the Rent Deposit Accounts with respect to
anticipated overdrafts, charge-backs and bank fees and any minimum balance
required by the applicable Deposit Account Control Agreement or account terms
for the Rent Deposit Accounts, not in excess of $100,000 in the aggregate.
Borrower shall cause any Rents which are paid to Borrower or Manager via wire or
other electronic means to be deposited directly into a Rent Deposit Account or
the Cash Management Account. In addition, Borrower shall, and shall cause
Manager to, deposit any other Collections (other than (x) Rents, (y) Insurance
Proceeds and Condemnation Proceeds, which shall be deposited into the Casualty
and Condemnation Subaccount pursuant to the terms hereof and (z) Net Transfer
Proceeds, which shall be deposited into the Cash Management Account pursuant to
the terms hereof) received by or on behalf of Borrower directly into a Rent
Deposit Account within three (3) Business Days following receipt thereof.

(b)    Borrower hereby grants to Lender a first-priority security interest in
the Rent Deposit Accounts and all deposits at any time contained therein and the
proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first-priority security interest in the Rent Deposit
Accounts. All reasonable out-of-pocket costs and expenses for establishing and
maintaining the Rent Deposit Accounts shall be paid by Borrower. All monies now
or hereafter deposited into the Rent Deposit Accounts shall be deemed additional
security for the Debt.

(c)    During the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in the Rent Deposit Accounts to the payment of the Debt in any order in
its sole discretion.

(d)    Except as provided in clause (a) with respect to Not-Borrower Funds, the
Rent Deposit Accounts shall not be commingled with other monies held by
Borrower, Manager or Rent Deposit Bank.

(e)    Borrower shall not further pledge, assign or grant any security interest
in the Rent Deposit Accounts or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(f)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and reasonable out-of-pocket costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Rent Deposit Accounts and/or the related Deposit
Account Control Agreement (unless arising from the gross negligence or willful
misconduct of Lender) or the performance of the obligations for which the Rent
Deposit Accounts were established.

Section 2.7    Cash Management.

2.7.1    Cash Management Account.

(a)    During the Term, Borrower shall establish and maintain a segregated
Eligible Account (the “Cash Management Account”) to be held by Cash Management
Account

 

50



--------------------------------------------------------------------------------

Bank in trust and for the benefit of Lender, which Cash Management Account shall
be under the sole dominion and control of Lender or the Servicer on behalf of
Lender. Borrower hereby grants to Lender a first-priority security interest in
the Cash Management Account and all deposits at any time contained therein and
the proceeds thereof and will take all actions necessary to maintain in favor of
Lender a perfected first-priority security interest in the Cash Management
Account, including, without limitation, filing UCC-1 financing statements and
continuations thereof. Borrower will not in any way alter or modify the Cash
Management Account. Lender and Servicer on behalf of Lender shall have the sole
right to make withdrawals from the Cash Management Account and all reasonable
out-of-pocket costs and expenses for establishing and maintaining the Cash
Management Account shall be paid by Borrower.

(b)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

(c)    All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.

(d)    In the event of any Transfer of any Property (except for any contribution
of a Property from Borrower to Borrower TRS permitted under the terms of this
Agreement), Borrower or Borrower TRS, as applicable, shall (or shall cause
Manager or the closing title company or escrow agent, as applicable, to) deposit
directly into the Cash Management Account the Net Transfer Proceeds for
allocation in accordance with the terms of this Agreement. Except as expressly
provided herein, Borrower shall, and shall cause Manager to, deposit any other
Collections received by or on behalf of Borrower directly into the Cash
Management Account or Rent Deposit Account within three (3) Business Days
following receipt thereof; provided, that Insurance Proceeds and Condemnation
Proceeds shall be handled in accordance with Sections 5.2, 5.3 and 5.4.

(e)    Lender may also establish subaccounts of the Cash Management Account
which shall at all times be Eligible Accounts (and may be ledger or book entry
accounts and not actual accounts) (such subaccounts are referred to herein as
“Subaccounts”). The Reserve Funds will be maintained in Subaccounts.

(f)    The Cash Management Account and all other Subaccounts shall be subject to
the Blocked Account Control Agreement and shall be under the sole control and
dominion of Lender or Servicer on behalf of Lender. Neither Borrower nor Manager
shall have the right of withdrawal with respect to the Cash Management Account
or any Subaccounts except with the prior written consent of Lender, and neither
Borrower, Manager, nor any Person claiming on or behalf of or through Borrower
or Manager shall have any right or authority to give instructions with respect
to the Cash Management Account or the Subaccounts.

(g)    Borrower acknowledges and agrees that Cash Management Account Bank shall
comply with (i) the instructions originated by Lender with respect to the
disposition of funds in the Cash Management Account and the Subaccounts without
the further consent of

 

51



--------------------------------------------------------------------------------

Borrower or Manager or any other Person and (ii) all “entitlement orders” (as
defined in Section 8-102(a)(8) of the UCC) and instructions originated by Lender
directing the transfer or redemption of any financial asset relating to the Cash
Management Account or any Subaccount without further consent by Borrower or any
other Person. The Cash Management Account and each Subaccount is and shall be
treated either as a “securities account”, as such term is defined in
Section 8-501(a) of the UCC, or a “deposit account”, as defined in
Section 9-102(a)(29) of the UCC.

(h)    During the Term, Borrower shall not and shall cause Manager not to
deposit Rents or other Collections (other than Insurance Proceeds and
Condemnation Proceeds, which shall be deposited into the Casualty and
Condemnation Subaccount pursuant to the terms hereof) into any account other
than a Rent Deposit Account or the Cash Management Account.

2.7.2    Order of Priority of Funds in Cash Management Account. Unless otherwise
directed by Lender during the continuance of an Event of Default pursuant to
Section 2.7.3, on each Payment Date during the Term, Collections on deposit in
the Cash Management Account (less any fees and expenses of the Cash Management
Account Bank then due and payable) on such day shall be applied on such Payment
Date in the following order of priority:

(a)    first, to the applicable Security Deposit Account, the amount of any
security deposits that have been deposited into the Cash Management Account by
Borrower during the calendar month ending immediately prior to such Payment
Date, as set forth in a written notice from Borrower to Lender delivered
pursuant to Section 4.3.9;

(b)    second, to Lender the amount of any mandatory prepayment of the
Outstanding Principal Balance pursuant to Section 2.4.2 then due and payable and
all other amounts payable in connection therewith, such amounts to be applied in
the manner set forth in Section 2.4.4(d);

(c)    third, to the Tax Subaccount, to make the required payments of Tax Funds
as required under Section 6.1;

(d)    fourth, to the Insurance Subaccount, to make any required payments of
Insurance Funds as required under Section 6.2;

(e)    fifth, to Lender, funds sufficient to pay the Monthly Debt Service
Payment Amount;

(f)    sixth, to Lender, funds sufficient to pay the Outstanding Principal
Balance of the Loan on the Maturity Date;

(g)    seventh, to Manager, management fees payable for the calendar month
ending immediately prior to such Payment Date, but not in excess of the
Management Fee Cap for such calendar month;

(h)    eighth, to the Capital Expenditure Subaccount, to make the required
payments of Capital Expenditure Funds as required under Section 6.3;

 

52



--------------------------------------------------------------------------------

(i)    ninth, to Lender, any other fees, costs, expenses or indemnities then due
or payable under this Agreement or any other Loan Document;

(j)    tenth, if as of such Payment Date no Cash Sweep Period is continuing, to
Manager, all management fees payable for the calendar month ending immediately
prior to such Payment Date in excess of the Management Fee Cap for such calendar
month and all other amounts due to Manager under the Management Agreement;

(k)    eleventh, all amounts remaining after payment of the amounts set forth in
clauses (a) through (j) above (the “Available Cash”) shall be applied as
follows:

(A)    if as of a Payment Date no Cash Sweep Period is continuing, any remaining
amounts to Borrower’s Operating Account; and

(B)    if as of a Payment Date a Cash Sweep Period is continuing:

(1)    first, to Borrower’s Operating Account, funds in an amount equal to the
Monthly Budgeted Amount;

(2)    second, to Borrower’s Operating Account, payments for Approved
Extraordinary Expenses, if any; and

(3)    third, to the Cash Collateral Subaccount to be held or disbursed in
accordance with Section 6.6.

2.7.3    Application During Event of Default. Notwithstanding anything to the
contrary contained herein (including Section 2.7.2), upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may apply
any Collections then in the possession of Lender, Servicer or the Cash
Management Account Bank (including any Reserve Funds on deposit in the
Subaccounts) or the Rent Deposit Bank to the payment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.

2.7.4    Payments Received in the Cash Management Account. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts (taking into
account the order and priority set forth in Section 2.7.2) are deposited in the
Cash Management Account to satisfy such obligations pursuant to this Agreement
on the dates each such payment is required, regardless of whether any of such
amounts are so applied by Lender.

Section 2.8    Withholding Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law, including
FATCA. If any

 

53



--------------------------------------------------------------------------------

applicable law, including FATCA, (as determined in the good faith discretion of
Borrower) requires the deduction or withholding of any Tax from any such payment
by Borrower, then Borrower shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.8(a)) the Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(b)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c)    Indemnification by Borrower. Borrower shall indemnify Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or required to be
withheld or deducted from a payment to such Lender and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by Lender shall be conclusive absent manifest
error.

(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.8, Borrower
shall deliver to the Lender the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Lender.

(e)    Status of Borrower and Lenders.

(i)    Borrower shall not at any time make an election to be treated as a
corporation for United States federal income tax purposes and shall maintain its
tax status as either a “disregarded entity” or “partnership” for United States
federal income tax purposes. For the avoidance of doubt, Borrower TRS shall be
permitted to make an election to be treated as a corporation for United States
federal income tax purposes.

(ii)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower as will enable Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.8(e)(iii)(A),

 

54



--------------------------------------------------------------------------------

(iii)(B) and (iii)(D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(iii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (in the
case of an individual) or IRS Form W-8BEN-E (in the case of an entity)
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of
an entity) establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2)    executed originals of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax

 

55



--------------------------------------------------------------------------------

Compliance Certificate, substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided, that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate, substantially in the Form of Exhibit G-4 on behalf of
each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower at the time or times prescribed by law and at
such time or times reasonably requested by Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower as may be necessary for Borrower to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.

(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.8 (including by
the payment of additional amounts pursuant to this Section 2.8), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.8(f) (plus any
penalties, interest or other charges imposed by the relevant

 

56



--------------------------------------------------------------------------------

Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.8(f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.8(f) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.8(f) shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g)    Survival. Each party’s obligations under this Section 2.8 shall survive
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

ARTICLE III - REPRESENTATIONS AND WARRANTIES

Section 3.1    General Representations. Borrower represents and warrants to
Lender as of the Closing Date that, except to the extent (if any) disclosed on
Schedule III with reference to a specific subsection of this Section 3.1:

3.1.1    Organization. Each Loan Party has been duly organized and is validly
existing with requisite power and authority to own its properties and to
transact the businesses in which it is now engaged. Each Loan Party is duly
qualified to do business and in good standing in each jurisdiction where it is
required to be so qualified in connection with its properties, businesses and
operations, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect. Each Loan Party possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, except to the extent that failure to do so could not in
the aggregate reasonably be expected to have a Material Adverse Effect. The sole
business of Borrower is the acquisition, renovation, rehabilitation, ownership,
maintenance, sale, transfer, financing, refinancing, management, leasing and
operation of the Properties, acting as the sole member of Borrower TRS and other
activity in furtherance thereof; the sole business of Equity Owner is acting as
the sole member of Borrower and any other activity in furtherance thereof,
including, providing the Equity Owner Guaranty and the Equity Owner Security
Agreement; and the sole business of Borrower TRS is the acquisition, ownership,
maintenance, sale, transfer, financing, refinancing, management, leasing and
operation of the Properties and other activity in furtherance thereof, including
providing the Borrower TRS Guaranty and the Borrower TRS Security Agreement.
Each Loan Party is a Special Purpose Entity.

3.1.2    Proceedings. Each Loan Party has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and each of
the other Loan Documents to which it is a party. This Agreement and the other
Loan Documents have been duly authorized, executed and delivered by or on behalf
of each Loan Party party thereto and constitute legal, valid and binding
obligations of each Loan Party party thereto, enforceable against each such Loan
Party party thereto in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of

 

57



--------------------------------------------------------------------------------

whether enforcement is sought in a proceeding in equity or at law). The Loan
Documents are not subject to any right of rescission, set-off, counterclaim or
defense by any Loan Party including the defense of usury, nor would the
operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and no Loan Party has
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

3.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party party thereto (a) will not
contravene such Loan Party’s organizational documents, (b) will not result in
any violation of the provisions of any Legal Requirement of any Governmental
Authority having jurisdiction over any Loan Party or any of each Loan Party’s
properties or assets, (c) with respect to each Loan Party, will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under the terms of any indenture, mortgage, deed of trust, deed to
secure debt, loan agreement, management agreement or other agreement or
instrument to which such Loan Party is a party or to, which any of such Loan
Party’s property or assets is subject, that would be reasonably expected to have
a Material Adverse Effect and (d) with respect to each Loan Party, except for
Liens created under the Loan Documents and the Companion Seller Financing, will
not result in or require the creation or imposition of any Lien upon or with
respect to any of the assets of such Loan Party.

3.1.4    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity now pending or,
to the actual knowledge of a Responsible Officer or any Loan Party, threatened
in writing, against or affecting any Loan Party, which actions, suits or
proceedings (a) involve the Loan Documents or the transactions contemplated
thereby or (b) if adversely determined, would reasonably be expected to have a
Material Adverse Effect. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other entity that resulted in
a judgment against any Loan Party that has not been paid in full that would
otherwise constitute an Event of Default.

3.1.5    Agreements. No Loan Party is a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. No Loan Party is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party which default would be expected
to have a Material Adverse Effect. Other than the Loan Documents and the
Companion Seller Financing, no Loan Party has a material financial obligation
(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which any Loan Party is a party
other than, with respect to Borrower or Borrower TRS, the Management Agreement,
the Leases or any other agreement into which Borrower or Borrower TRS is
permitted to enter pursuant to the terms of the Loan Documents or the Companion
Seller Financing.

3.1.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by any Loan Party of, or compliance by any Loan Party with, this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby and thereby, other than those which have been obtained by the applicable
Loan Party.

 

58



--------------------------------------------------------------------------------

3.1.7    Solvency. Each Loan Party has (a) not entered into the transaction
contemplated by this Agreement nor executed any Loan Document with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan, each Loan Party is Solvent. No petition in bankruptcy
has been filed against any Loan Party in the last seven (7) years, and no Loan
Party in the last seven (7) years has made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
No Loan Party is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of such Person’s assets or property, and to the actual knowledge
of any Loan Party, no Person is contemplating the filing of any such petition
against any Loan Party.

3.1.8    Other Debt. No Loan Party has any Indebtedness other than, with respect
to Borrower, Permitted Indebtedness, with respect to Equity Owner, Equity
Owner’s Permitted Indebtedness and, with respect to Borrower TRS, Borrower TRS’s
Permitted Indebtedness.

3.1.9    Employee Benefit Matters.

(a)    Assuming no portion of the assets used by Lender to fund the Loan
constitutes the assets of an ERISA Plan, the assets of each Loan Party do not
constitute “plan assets” of (i) any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (ii) any “plan” (as
defined in Section 4975 of the Code) that is subject to Section 4975 of the Code
or (iii) any employee benefit plan or plan that is not subject to Title I of
ERISA or Section 4975 of the Code but is subject to any law, rule or regulation
applicable to such Loan Party which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code (each
of clauses (i), (ii) and (iii), an “ERISA Plan”) with the result that the
transactions contemplated by this Agreement, including, but not limited to, the
exercise by Lender of any rights under the Loan Documents will constitute a
non-exempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code. No Loan Party or any of its ERISA Affiliates sponsors,
maintains or contributes to any Plans or Foreign Plans. No Loan Party has any
employees.

(b)    Each Plan (and each related trust, insurance contract or fund) is in
compliance in all material respects with its terms and with all applicable laws,
including without limitation ERISA and the Code. Each Plan that is intended to
be qualified under Section 401(a) of the Code as currently in effect has been
determined by the IRS to be so qualified, and each trust related to any such
Plan has been determined to be exempt from federal income tax under
Section 501(a) of the Code as currently in effect, and no event has taken place
which could reasonably be expected to cause the loss of such qualified status
and exempt status. With respect to each Plan of a Loan Party, each Loan Party
and all of its ERISA Affiliates have satisfied the minimum funding standard
under Section 412(a) of the Code and Section 302(a) of ERISA and paid all
required minimum contributions and all required installments on or before the
due dates under Section 430(j) of the Code and Section 303(j) of ERISA. No Loan
Party or any of its ERISA Affiliates has filed, pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, an application for a waiver of the minimum
funding standard. No Loan Party or any of its ERISA Affiliates has incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which

 

59



--------------------------------------------------------------------------------

are unpaid. No Plan is in “at risk” status within the meaning of Section 430(i)
of the Code or Section 303(j) of ERISA. There are no existing, pending or
threatened in writing claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Plan to which any Loan Party or any of its ERISA
Affiliates has incurred or otherwise has or could have an obligation or any
liability. With respect to each Multiemployer Plan to which any Loan Party or
any of its ERISA Affiliates is required to make a contribution, each Loan Party
and all of its ERISA Affiliates have satisfied all required contributions and
installments on or before the applicable due dates and have not incurred a
complete or partial withdrawal under Section 4203 or 4205 of ERISA. No Plan
Termination Event has or is reasonably expected to occur.

(c)    Each Foreign Plan is in compliance in all material respects with all
laws, regulations and rules applicable thereto and the respective requirements
of the governing documents for such plan. The aggregate of the liabilities to
provide all of the accrued benefits under each Foreign Plan does not exceed the
current fair market value of the assets held in the trust or other funding
vehicle for such plan. There are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against any Loan Party or any of its
ERISA Affiliates with respect to any Foreign Plan.

3.1.10    Compliance with Legal Requirements. Each Loan Party is in compliance
with all applicable Legal Requirements, except to the extent that any
noncompliance would not reasonably be expected to have a Material Adverse
Effect. No Loan Party is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, except for any default or
violation that would not reasonably be expected to have a Material Adverse
Effect.

3.1.11    Financial Information. All financial data that have been delivered to
Lender in connection with the Loan (a) are true, complete and correct in all
material respects (or, to the extent that any such financial data was incorrect
in any material respect when delivered, the same has been corrected by financial
data subsequently delivered to Lender prior to the Closing Date), (b) accurately
represent the financial condition of the Properties as of the date of such
reports (or, to the extent that any such financial data did not accurately
represent the financial condition of the Properties when delivered, the same has
been corrected by financial data subsequently delivered to Lender prior to the
Closing Date), and (c) have been prepared in accordance with GAAP throughout the
periods covered, except as disclosed therein. The foregoing representation shall
not apply to any such financial data that constitutes projections, provided that
Borrower represents and warrants that such projections were made in good faith
and that Borrower has no reason to believe that such projections were materially
inaccurate. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and would
reasonably be expected to have a Material Adverse Effect, except as referred to
or reflected in said financial statements. Borrower has no liabilities or other
obligations that arose or accrued prior to the Closing Date that would
reasonably be expected to have a Material Adverse Effect. Borrower has no known
material contingent liabilities.

3.1.12    Insurance. Borrower has obtained and delivered to Lender certificates
evidencing the Policies required to be maintained under Section 5.1.1. All such
Policies are in

 

60



--------------------------------------------------------------------------------

full force and effect, with all premiums prepaid thereunder. No claims have been
made that are currently pending, outstanding or otherwise remain unsatisfied
under any such Policies that would reasonably be expected to have a Material
Adverse Effect. With respect to any Policy, neither Borrower nor, to Borrower’s
knowledge, any other Person, has done, by act or omission, anything which would
impair the coverage of any of the Policies in any material respect.

3.1.13    Tax Filings. Each Loan Party has filed, or caused to be filed, on a
timely basis all Tax returns (including, without limitation, all foreign,
federal, state, local and other Tax returns) required to be filed by it, if any,
is not liable for Non-Property Taxes payable by any other Person and has paid or
made adequate provisions for the payment of all Non-Property Taxes (to the
extent such Taxes, assessment and other governmental charges exceed $100,000 in
the aggregate) payable by such Loan Party except as permitted by Section 4.1.4
or 4.4.5. All material recording or other similar taxes required to be paid by
any Loan Party under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid.

3.1.14    Certificate of Compliance; Licenses. All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy, required of Borrower for the legal use, occupancy and operation
of each Property have been obtained and are in full force and effect, except as
would not reasonably be expected to have a Material Adverse Effect. The use
being made of each Property is in conformity with the certificate of occupancy
issued for such Property, if any.

3.1.15    Special Purpose Entity/Separateness.

(a)    Since its formation, no Loan Party has conducted any business other than
entering into and performing its obligations under the Loan Documents to which
it is a party and as described in the definition of Special Purpose Entity
herein. As of the Closing Date, no Loan Party owns or holds, directly or
indirectly (i) any capital stock or equity security of, or any equity interest
in, any Person other than a Loan Party or (ii) any debt security or other
evidence of indebtedness of any Person, except for Permitted Investments and as
otherwise contemplated by the Loan Documents or the Companion Seller Financing.
As of the Closing Date, Borrower does not have any subsidiaries other than
Borrower TRS, and Borrower TRS has no subsidiaries.

(b)    Any and all of the stated facts and assumptions made in the Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and each Loan Party will
have complied and will comply in all material respects, with all of the stated
facts and assumptions made with respect to it in the Insolvency Opinion. Each
entity other than a Loan Party with respect to which an assumption is made or a
fact stated in any Insolvency Opinion will have complied and will comply, in all
material respects, with all of the assumptions made and facts stated with
respect to it in the Insolvency Opinion. Borrower covenants that in connection
with any Additional Insolvency Opinion delivered in connection with this
Agreement it shall provide an updated certification regarding compliance with
the facts and assumptions made therein, which certificate shall be substantially
similar to the representations made in this Section 3.1.15(b) and the definition
of Special Purpose Entity.

 

61



--------------------------------------------------------------------------------

(c)    Borrower covenants and agrees that Borrower shall provide Lender with
thirty (30) days’ prior written notice prior to the removal of an Independent
Director of any Loan Party.

3.1.16    Management. The ownership, leasing, management and collection
practices used by each Loan Party with respect to the Properties have been in
compliance with all applicable Legal Requirements, and all necessary licenses,
permits and regulatory requirements pertaining thereto have been obtained and
remain in full force and effect, except to the extent that any such
noncompliance and/or any such failure would not reasonably be expected to have a
Material Adverse Effect. The Management Agreement is in full force and effect
and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.

3.1.17    Illegal Activity. None of the Properties has been purchased with
proceeds of any illegal activity.

3.1.18    No Change in Facts or Circumstances; Disclosure. All information,
reports, financial statements, exhibits and schedules furnished in writing by or
on behalf of each Loan Party to Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Loan Documents or
included herein or therein or delivered pursuant hereto or thereto (but
excluding any projections, forward looking statements, budgets, estimates and
general market data as to which each Loan Party only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, as of the date
furnished, do not contain any untrue statement of material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not materially misleading.
There has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that otherwise does or might
result in a Material Adverse Effect.

3.1.19    Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

3.1.20    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used by Borrower or its Affiliates for the purpose of purchasing or acquiring
any “margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System (“Margin Stock”) or for any other purpose which
would be inconsistent with such Regulation U or any other Regulations of such
Board of Governors, or for any purposes prohibited by Legal Requirements in any
material respects or by the terms and conditions of this Agreement or the other
Loan Documents. None of the Collateral is comprised of Margin Stock and less
than twenty-five percent (25%) of the assets of each Loan Party are comprised of
Margin Stock.

3.1.21    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

62



--------------------------------------------------------------------------------

3.1.22    FIRPTA. No Loan Party is a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

3.1.23    Contracts.

(a)    Neither Borrower nor Borrower TRS has entered into, and neither is bound
by, any Major Contract which continues in existence, except those previously
disclosed in writing to Lender.

(b)    Each of the Major Contracts is in full force and effect, there are no
material defaults by Borrower thereunder and, to the knowledge of Borrower,
there are no monetary or other material defaults thereunder by any other party
thereto. None of Borrower or any Affiliate of Borrower acting on Borrower’s
behalf has given or received any notice of default under any of the Major
Contracts that remains uncured or in dispute.

(c)    Borrower has delivered copies of the Major Contracts (including all
amendments and supplements thereto) to Lender that are true, correct and
complete in all material respects.

(d)    No Major Contract has as a party an Affiliate of Borrower.

3.1.24    Embargoed Person.

(a)    No Loan Party nor any of its respective officers, directors or members is
a Person (or to Borrower’s knowledge, controlled by a Person): (i) that is
listed on a Government List, (ii) is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001, (iii) has been previously
indicted for or convicted of any felony involving a crime of moral turpitude or
any Patriot Act Offense, or (iv) is currently under investigation by any
Governmental Authority for alleged felony involving a crime of moral turpitude.
For purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States or any of the several states, relating to terrorism or the
laundering of monetary instruments, including any offense under (A) the criminal
laws against terrorism; (B) the criminal laws against money laundering, (C) the
Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of 1986, as
amended, or (E) the Patriot Act. “Patriot Act Offense” also includes the crimes
of conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

(b)    At the time Borrower first entered into a Lease with each Tenant
(excluding any Carry-Over Tenant), no such Tenant was listed on either of the
Government Lists described in Section 4.1.20.

3.1.25    Perfection Representations.

(a)    The Borrower Security Agreement and the Equity Owner Security Agreement
and the Borrower TRS Security Agreement create valid and continuing security
interests (as defined in the applicable UCC) in the personal property Collateral
in favor of Lender, which security interests are prior to all other Liens
arising under the UCC, subject to

 

63



--------------------------------------------------------------------------------

Permitted Liens, and are enforceable as such against creditors of the relevant
Loan Party, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity);

(b)    All appropriate financing statements have been, or will simultaneously
with the execution of this Agreement be, filed in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest granted to Lender hereunder in the Collateral that may be
perfected by filing a financing statement;

(c)    Other than the security interest granted to Lender pursuant to the Loan
Documents or the Companion Seller Financing, no Loan Party has pledged,
assigned, collaterally assigned, sold, granted a security interest in, or
otherwise conveyed any of the Collateral except to the extent expressly
permitted by the terms hereof. No Loan Party has authorized the filing of or is
aware of any financing statements against any Loan Party that include a
description of the Collateral other than any financing statement relating to the
security interest granted to Lender hereunder and Liens relating to the
Companion Seller Financing or that has been terminated.

(d)    No instrument or document that constitutes or evidences any Collateral
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than Lender.

(e)    The grant of the security interest in the Collateral by each Loan Party
to Lender, pursuant to the Borrower Security Agreement and the Equity Owner
Security Agreement and the Borrower TRS Security Agreement is in the ordinary
course of business for each Loan Party and is not subject to the bulk transfer
or any similar statutory provisions in effect in any applicable jurisdiction.

(f)    The chief executive office and the location of each Loan Party’s records
regarding the Collateral are listed on Schedule IV. Except as otherwise
disclosed to Lender in writing, each Loan Party’s legal name is as set forth in
this Agreement, each Loan Party has not changed its name since its formation.
Except as otherwise listed on Schedule IV, each Loan Party does not have
tradenames, fictitious names, assumed names or “doing business as” names and
each Loan Party’s federal employer identification number and Delaware
organizational identification number is set forth on Schedule IV.

Section 3.2    Property Representations. Borrower represents and warrants to
Lender with respect to each Property as follows:

3.2.1    Property/Title.

(a)    Borrower has good and marketable fee simple legal and equitable title to
the real property comprising the Property, subject to Permitted Liens. The
Mortgage Documents, when properly recorded and/or filed in the appropriate
records, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the Property, subject only to the Permitted Liens, and
(ii) perfected security interests in and to, and perfected collateral
assignments of, all personalty (including the Leases), all in accordance with
the terms thereof, in each case subject only to the Permitted Liens. The
Permitted Liens with respect to the Property, in the aggregate, do not have an
Individual Material Adverse Effect on such Property.

 

64



--------------------------------------------------------------------------------

(b)    All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Mortgage Documents with
respect to such Property, including the Mortgages, have been paid or are being
paid simultaneously herewith. All taxes and governmental assessments due and
owing in respect of the Property have been paid, or an escrow of funds in an
amount sufficient to cover such payments has been established hereunder or are
insured against by the Title Insurance Policy and the Title Insurance Owner’s
Policy for such Property.

(c)    Each Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of such Property.

3.2.2    Adverse Claims. Borrower’s ownership of the Property is free and clear
of any Liens other than Permitted Liens.

3.2.3    Title Insurance Owner’s Policy. Borrower has delivered to Lender either
(a) a Title Insurance Owner’s Policy insuring fee simple ownership of such
Property by Borrower in an amount equal to or greater than the initial Allocated
Loan Amount of the Property, issued by a title insurance company reasonably
acceptable to Lender with no title exceptions other than Permitted Liens or
(b) a marked or initialed binding commitment that is effective as a Title
Insurance Owner’s Policy in respect of such Property in an amount equal to or
greater than the initial Allocated Loan Amount of the Property, issued by a
title insurance company reasonably acceptable to Lender with no title exceptions
other than Permitted Liens, which commitment shall be accompanied by such other
affidavits, transfer declarations and other documents as are necessary for the
recordation of the deed for such Property and issuance of such Title Insurance
Owner’s Policy.

3.2.4    Deed. Borrower has delivered to Lender a copy of a deed for such
Property conveying the Property to Borrower, with vesting in the actual name of
Borrower, and Borrower hereby certifies that such Property’s deed has been
recorded or presented to and accepted for recording by the applicable title
insurance company issuing the related Title Insurance Owner’s Policy or binding
commitment referred to in Section 3.2.3, with all fees, premiums and deed stamps
and other transfer taxes paid.

3.2.5    Mortgage File Required Documents. Borrower has delivered to Lender
(a) either (i) certified or file stamped (in each case by the applicable land
registry) original executed Mortgage Documents or (ii) a copy of the Mortgage
Documents in recordable form that have been submitted by the title insurance
company referred to in Section 3.2.3 for recording in the jurisdiction in which
such Property is located (with Lender and Borrower acknowledging that the
Mortgage Documents delivered on the Closing Date consist solely of Mortgages
(which include Assignments of Leases and Rents and fixture filings as a part
thereof), and that no

 

65



--------------------------------------------------------------------------------

separate Assignments of Leases and Rents or Fixture Filings are included as part
of the Mortgage Documents delivered at the Closing Date), (b) an opinion of
counsel admitted to practice in the state in which such Property is located in
form and substance reasonably satisfactory to Lender in respect of the
enforceability of such Mortgage Documents and an opinion of counsel in form and
substance reasonably satisfactory to Lender stating that the Mortgage Documents
were duly authorized, executed and delivered by Borrower and that the execution
and delivery of such Mortgage Loan Documents and the performance by Borrower of
its obligations thereunder will not cause a breach of, or a default under, any
agreement, document or instrument to which Borrower is a party or to which it or
such Property is bound, (c) either (x) a Title Insurance Policy insuring the
Lien of the Mortgage encumbering such Property, or (y) a marked or initialed
binding commitment that is effective as a Title Insurance Policy in respect of
such Property, in each case, issued by the title insurance company referred to
in Section 3.2.3 with no title exceptions other than Permitted Liens, which
commitment shall be accompanied by such other affidavits, transfer declarations
and other documents specified in such commitment as necessary for the issuance
of such Title Insurance Policy, and (d) evidence that all taxes, fees and other
charges payable in connection therewith have been paid in full or delivered to
escrow. GRC has delivered to Lender the Closing Date GRC Certificate.

3.2.6    Property Taxes and HOA Fees. There are no delinquent Property Taxes or
HOA Fees outstanding with respect to the Property, other than Property Taxes or
HOA Fees that may exist in accordance with Section 4.4.5. As of the Closing
Date, except for any Property listed on Schedule VII for which no HOA estoppels
have been obtained, there are no pending or, to Borrower’s knowledge, proposed,
special or other assessments for homeowner’s association improvements affecting
the Property that would reasonably be expected to have an Individual Material
Adverse Effect with respect to the Property.

3.2.7    Compliance with Renovation Standards. Except if the Property is a
Carry-Over Property or a Vacant Property, the Property satisfies the Renovation
Standards and all renovations thereto have been conducted in accordance with
applicable Legal Requirements, in all material respects.

3.2.8    Condemnation; Physical Condition. No Property has been condemned in
whole or in part. No proceeding is pending or, to the knowledge of Borrower,
threatened in writing for the condemnation of the Property. Except for any TIP
Property, each Property is in a good, safe and habitable condition and repair,
and free of and clear of any damage or waste that has an Individual Material
Adverse Effect on the Property.

3.2.9    Brokers. There is no commission or other compensation payable to any
broker or finder in connection with the purchase of the Property by Borrower or
its Affiliate that has not been paid.

3.2.10    Leasing. As of the Cut-Off Date, or, in case of any Substitute
Property, as of the date such Property becomes a Substitute Property, either
(a) the Property (other than the Vacant Properties set forth on Schedule IX) was
leased by Borrower to an Eligible Tenant pursuant to an Eligible Lease and such
Lease was in full force and effect and was not in default in any material
respect or (b) if the Property is a Carry-Over Property, it was leased to a
Carry-Over Tenant pursuant to a Lease and such Lease was in full force and
effect and was not in default in

 

66



--------------------------------------------------------------------------------

any material respect; provided, that prior to entering into any new or renewal
Lease with such Carry-Over Tenant Borrower shall have determined that such
Carry-Over Tenant is not listed on a Government List. No Person (other than
Borrower) has any possessory interest in the Property or right to occupy the
same except any Tenant under and pursuant to the provisions of the applicable
Lease and any Person claiming rights through any such Tenant. The copy of such
Eligible Lease for the Property (other than any Carry-Over Property or Vacant
Property) delivered to Lender is true and complete in all material respects,
there are no material oral agreements with respect thereto. Except as set forth
on Schedule III, as of the Closing Date, no Rent (including security deposits)
has been paid more than thirty (30) days in advance of its due date and all
amounts set forth on Schedule III have been delivered to the Advance Rent
Subaccount on or before the Closing Date. As of the Closing Date, any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Borrower to the relevant Tenant has
already been provided to such Tenant (including reductions in monthly Rent
during the term of the related Lease or in other similar fashion).

3.2.11    Insurance. The Property is covered by property, casualty, liability,
business interruption, windstorm, flood, earthquake and other applicable
Policies as and to the extent, and in compliance with the applicable
requirements of Section 5.1.1 and Borrower has not taken (or omitted to take)
any action that would impair or invalidate the coverage provided by any such
Policies. As of the Closing Date, no claims have been made that are currently
pending, outstanding or otherwise remain unsatisfied under any such policies and
would reasonably be expected to have an Individual Material Adverse Effect with
respect to the Property.

3.2.12    Lawsuits, Etc. As of the Closing Date, there are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
entity pending or to the Borrower’s knowledge, threatened in writing against or
affecting the Property, which actions, suits or proceedings would reasonably be
expected to have an Individual Material Adverse Effect on such Property.

3.2.13    Orders, Injunctions, Etc. There are no orders, injunctions, decrees or
judgments outstanding with respect to the Property that would reasonably be
expected to have an Individual Material Adverse Effect on such Property.

3.2.14    Agreements Relating to the Properties. Borrower is not a party to any
agreement or instrument or subject to any restriction which would reasonably be
expected to have an Individual Material Adverse Effect on such Property.
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which the Property is bound. Except
for the Management Agreement, Borrower does not have a material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument by which the Property is bound, other than obligations
under the Loan Documents. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Lien with respect to any Property. No
Property nor any part thereof is subject to any purchase options, rights of
first refusal to purchase, rights of first offer to purchase or other similar
rights in favor of any Tenant or other third parties.

 

67



--------------------------------------------------------------------------------

3.2.15    Accuracy of Information Regarding Property. All information with
respect to the Property included in the Properties Schedule is true, complete
and accurate in all material respects. None of the Properties consist of housing
cooperatives or manufactured housing.

3.2.16    Compliance with Legal Requirements. Except for any TIP Property, each
Property (including the leasing and intended use thereof) complies with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of such Property, except as would not reasonably be expected to
have an Individual Material Adverse Effect with respect to the Property. Except
for any TIP Property, there is no consent, approval, permit, license, order or
authorization of, and no filing with or notice to, any court or Governmental
Authority required for the operation, use or leasing of the Property that has
not been obtained, except as would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property. There has not
been committed by Borrower or, to the Borrower’s knowledge, any other Person in
occupancy of or involved with the operation, use or leasing of the Property any
act or omission affording any Governmental Authority the right of forfeiture as
against the Property or any part thereof.

3.2.17    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer or septic system, and storm drain
facilities adequate to service the Property for its intended uses and all public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the applicable Title Insurance Owner’s Policy and Title Insurance
Policy and all roads necessary for the use of the Property for its intended
purposes have been completed and dedicated to public use and accepted by all
Governmental Authorities, except as would not reasonably be expected to have an
Individual Material Adverse Effect with respect to the Property.

3.2.18    Eminent Domain. As of the Closing Date, there is no proceeding pending
or, to Borrower’s knowledge, threatened, for the total or partial Condemnation
or for the relocation of roadways resulting in a failure of access to the
Property on public roads.

3.2.19    Flood Zone. The Property is not located in an area identified by the
Federal Emergency Management Agency as a special flood hazard area, or, if so
located the flood insurance required pursuant to Section 5.1.1(a) is in full
force and effect with respect to the Property.

3.2.20    Specified Liens. The Property is not subject to any Specified Lien at
any time on or after the first anniversary of the Closing Date.

Section 3.3    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Article III and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

68



--------------------------------------------------------------------------------

ARTICLE IV - BORROWER COVENANTS

Section 4.1    Affirmative Covenants. Borrower hereby covenants and agrees with
Lender as follows:

4.1.1    Preservation of Existence. Borrower shall and shall cause each other
Loan Party to (a) observe all procedures required by its organizational
documents and preserve and maintain its limited liability company, existence,
rights, franchises and privileges in the jurisdiction of its organization, and
(b) qualify and remain qualified in good standing (where relevant) as a foreign
limited liability company in each other jurisdiction where the nature of its
business requires such qualification and to the extent such concept exists in
such jurisdiction except where, in the case of clause (b), the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.

4.1.2    Compliance with Legal Requirements. Except with respect to the
Properties and the use thereof (which is subject to Section 4.4.4), Borrower
shall and shall cause each other Loan Party to do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its rights,
licenses and permits and to comply with all Legal Requirements applicable to it,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect. A Loan Party, at such Loan Party’s expense,
may contest by appropriate legal proceeding promptly initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to a Loan Party or any Property or any
alleged violation of any Legal Requirement; provided, that (a) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
any instrument to which a Loan Party is subject and shall not constitute a
default thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (b) no Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; and (c) the Loan Party shall promptly upon final determination thereof
comply with any such Legal Requirement determined to be valid or applicable or
cure any violation of any Legal Requirement, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

4.1.3    Special Purpose Bankruptcy Remote Entity/Separateness.

(a)    Borrower shall and shall cause each other Loan Party to be and continue
to be a Special Purpose Entity.

(b)    Borrower shall and shall cause each other Loan Party to comply in all
material respects with all of the stated facts and assumptions made with respect
to the Loan Parties in the Insolvency Opinion and each Additional Insolvency
Opinion. Each Affiliate of a Relevant Party with respect to which an assumption
is made or a fact stated in the Insolvency Opinion or an Additional Insolvency
Opinion will comply in all material respects with all of the assumptions made
and facts stated with respect to it in such Insolvency Opinion or Additional
Insolvency Opinion.

 

69



--------------------------------------------------------------------------------

4.1.4    Non-Property Taxes. Borrower shall and shall cause each other Loan
Party to file, cause to be filed or obtain an extension of the time to file, all
Tax returns for Non-Property Taxes and reports required by law to be filed by it
and to promptly pay or cause to be paid all material Non-Property Taxes now or
hereafter levied, assessed or imposed on it as the same become due and payable;
provided, that, after prior written notice to Lender of its intention to contest
any such Non-Property Taxes, such Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Non-Property Taxes and, in such event, may permit the
Non-Property Taxes so contested to remain unpaid during any period, including
appeals, when a Loan Party is in good faith contesting the same so long as
(a) no Event of Default has occurred and remains uncured, (b) such proceeding
shall be permitted under and be conducted in accordance with all applicable
Legal Requirements, (c) no Property or other Collateral nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, (d) the applicable Loan Party has set aside on its books
adequate reserves in accordance with GAAP, and the non-payment or non-discharge
of such Non-Property Taxes would not reasonably be expected to have a Material
Adverse Effect, (e) enforcement of the contested Non-Property Taxes is
effectively stayed for the entire duration of such contest and no Lien is
imposed on any Property or other Collateral, (f) any Non-Property Taxes
determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Non-Property Taxes (when aggregated with all other Taxes that any
Loan Party is then contesting under this Section 4.1.4 or Section 4.4.5 and for
which Borrower has not delivered to Lender any Contest Security) exceed
$1,000,000, Borrower shall deliver to Lender either (i) cash, or other security
as may be approved by Lender, in an amount sufficient to insure the payment of
any such Non-Property Taxes, together with all interest and penalties thereon or
(ii) a payment and performance bond in an amount equal to one hundred percent
(100%) of the contested amount from a surety acceptable to Lender in its
reasonable discretion, (h) failure to pay such Non-Property Taxes will not
subject Lender to any civil or criminal liability, (i) such contest shall not
affect the ownership, use or occupancy of any Property or other Collateral, and
(j) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (a) through (i) of this Section 4.1.4.
Notwithstanding the foregoing, Borrower shall and shall cause each other Loan
Party to pay any contested Non-Property Taxes (or, if cash or other security has
been provided, Lender may pay over any such cash or other security held by
Lender to the claimant entitled thereto) if, in the Lender’s reasonable
judgment, any Property or other Collateral (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of any Collateral Document being
primed by any related Lien.

4.1.5    Access to the Properties. Subject to the rights of Tenants, Borrower
shall permit agents, representatives and employees of Lender to inspect the
Properties or any part thereof at reasonable hours upon reasonable advance
notice, subject to the limitations set forth in Schedule VI.

4.1.6    Cooperate in Legal Proceedings. Borrower shall cooperate reasonably
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which is reasonably likely to affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election by written notice,
to participate in any such proceedings.

 

70



--------------------------------------------------------------------------------

4.1.7    Perform Loan Documents. Borrower shall and shall cause each other Loan
Party to, in a timely manner, observe, perform and satisfy all the terms,
provisions, covenants and conditions of the Loan Documents executed and
delivered by, or applicable to, the Loan Party, and shall pay when due all
costs, fees and expenses of Lender, to the extent required under the Loan
Documents executed and delivered by, or applicable to, the Loan Party.

4.1.8    Award and Insurance Benefits. Borrower shall cooperate with Lender,
in accordance with the relevant provisions of this Agreement, to enable Lender
to receive the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with any Property, and Lender shall be
reimbursed for any expenses reasonably incurred in connection therewith
(including reasonable attorneys’ fees and disbursements, and the payment by the
Loan Parties of the reasonable expense of an appraisal on behalf of Lender in
case of Casualty or Condemnation affecting any Property or any part thereof) out
of such Insurance Proceeds.

4.1.9    Security Interest; Further Assurances. Borrower shall and shall cause
each other Loan Party to take all necessary action to establish and maintain, in
favor of Lender a valid and perfected first priority security interest in all
Collateral to the full extent contemplated herein, free and clear of any Liens
other than Permitted Liens (including the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Lender’s security
interest in the Collateral). Such financing statements may describe as the
collateral covered thereby “all assets of the debtor, whether now owned or
hereafter acquired” or words to that effect. Borrower shall and shall cause each
other Loan Party to, at the Loan Parties’ sole cost and expense execute any and
all further documents, financing statements, agreements, affirmations, waivers
and instruments, and take all such further actions (including the filing and
recording of financing statements) that may be required under any applicable
Legal Requirement, or that Lender reasonably deems necessary or advisable, in
order to grant, preserve, protect and perfect the validity and priority of the
security interests created or intended to be created hereby or by the Collateral
Documents or the enforceability of any guaranty or other Loan Document.

4.1.10    Keeping of Books and Records. Borrower shall keep and maintain or
shall cause to be kept and maintained on a calendar year basis, in accordance
with the requirements for a Special Purpose Entity set forth herein and GAAP (or
such other accounting basis acceptable to Lender), proper and accurate books,
records and accounts reflecting all of the financial affairs of the Loan Parties
and all items of income and expense in connection with the operation on an
individual basis of each Property. Lender shall have the right from time to time
at all times during normal business hours upon reasonable notice to examine such
books, records and accounts at the office of Borrower or any other Person
maintaining such books, records and accounts and to make such copies or extracts
thereof as Lender shall desire. After the occurrence of an Event of Default,
Borrower shall pay reasonable out-of-pocket costs and expenses incurred by
Lender to examine each Loan Parties’ accounting records with respect to the
Properties, as Lender shall reasonably determine to be necessary or appropriate
in the protection of Lender’s interest.

 

71



--------------------------------------------------------------------------------

4.1.11    Business and Operations. Borrower shall engage in the businesses
conducted by it as and to the extent the same are necessary for the ownership,
maintenance, sale, management, leasing and operation of the Properties. Borrower
shall qualify to do business and will remain in good standing under the laws of
each jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Properties, except to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect. Borrower or Borrower TRS, as applicable, shall, at all times
during the term of the Loan, continue to own or lease all equipment, fixtures
and personal property which are necessary to operate its Properties.

4.1.12    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.5 and
Section 2.1.6.

4.1.13    Performance by Borrower. Borrower shall and shall cause each other
Loan Party to, in a timely manner, observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, such Loan Party, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower or
Equity Owner without the prior written consent of Lender.

4.1.14    Leasing Matters. Borrower shall (a) observe and perform the
obligations imposed upon the lessor under the Leases for the Properties in a
commercially reasonable manner; and (b) enforce the terms, covenants and
conditions contained in such Leases upon the part of the Tenant thereunder to be
observed or performed in a commercially reasonable manner except in each case to
the extent that the failure to do so would not reasonably be expected to have an
Individual Material Adverse Effect with respect to a Property.

4.1.15    Borrower’s Operating Account. Borrower shall establish and maintain an
account (the “Borrower’s Operating Account”) at a bank selected by Borrower and
reasonably approved by Lender which shall be an Eligible Institution. Borrower
may also establish and maintain subaccounts of Borrower’s Operating Account
(which may be ledger or book entry accounts and not actual accounts).

4.1.16    Security Deposits.

(a)    All security deposits of Tenants, whether held in cash or any other form,
shall be deposited into one or more Eligible Accounts (each a “Security Deposit
Account”) established and maintained by Borrower at a local bank which shall be
an Eligible Institution, held in compliance with all Legal Requirements and
identified by written notice to Lender, and shall not be commingled with any
other funds of Borrower. Borrower shall deposit all security deposits in its
possession on the Closing Date into the Security Deposit Account. Within three
(3) Business Days after receipt of any security deposit, Borrower shall deposit
the same into the Security Deposit Account (except only as provided below with
respect to combined payments). Except for deposits of de minimis Borrower funds
to maintain a minimum balance or to pay fees of the depository bank, Borrower
shall insure that no funds from any source shall be deposited into the Security
Deposit Account other than security deposits relating to the Properties and
interest paid thereon, and no funds shall be withdrawn except, in accordance
with Legal

 

72



--------------------------------------------------------------------------------

Requirements, (i) to pay refunds of security deposits, (ii) to pay (or reimburse
for payment of) expenses chargeable against security deposits or (iii) to
transfer forfeited security deposits to the Rent Deposit Account or Cash
Management Account. Borrower shall maintain complete and accurate books and
records of all transactions pertaining to security deposits and the Security
Deposit Account, with sufficient detail to identify all security deposits
separate and apart from other payments received from or by Tenants. Only if
Borrower receives a check or other payment that combines a security deposit
together with Rent or other amounts owing by a Tenant, then Borrower shall
(a) deposit the combined payment into the Rent Deposit Account or Cash
Management Account or (b) deposit the amount representing the security deposit
into the Security Deposit Account and the amount representing Rent into the Rent
Deposit Account. Promptly after the deposit of any combined payment into the
Rent Deposit Account or Cash Management Account, Borrower shall submit written
notice to Lender identifying the applicable combined payment and requesting
return of the security deposit amount from the Cash Management Account, and when
the same is paid, Borrower promptly shall deposit the same into the Security
Deposit Account within three (3) Business Days after receipt.

(b)    Any bond or other instrument which Borrower is permitted to hold in lieu
of cash security deposits under applicable Legal Requirements (i) shall be,
subject to the applicable Lease and Legal Requirements, maintained in full force
and effect in the full amount of such deposits unless replaced by cash deposits
as above described, (ii) shall be issued by an institution reasonably
satisfactory to Lender, (iii) shall, if permitted pursuant to Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender), and (iv) shall in all respects comply
with applicable Legal Requirements and otherwise be satisfactory to
Lender. Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s compliance with the foregoing.

(c)    Upon Lender’s written request during an Event of Default, Borrower shall
deliver (or cause to be delivered) all security deposits to Lender for
safe-keeping, and not for application against the Debt. Upon a foreclosure of
any Property or transfer in lieu thereof, Borrower shall deliver to Lender or to
an account designated by Lender the security deposits applicable to such
Property for safe-keeping and not for application to the Debt.

4.1.17    Investment of Funds in Cash Management Account, Subaccounts, Rent
Deposit Account and Security Deposit Account. Sums on deposit in the Cash
Management Account and the Subaccounts may be invested in Permitted Investments.
Borrower shall have the right to direct Cash Management Account Bank to invest
sums on deposit in the Cash Management Account and the Subaccounts in Permitted
Investments. The Cash Management Account shall be assigned the federal tax
identification number of Borrower. Sums on deposit in the Rent Deposit Account
shall not be invested in Permitted Investments and shall be held solely in cash.
Subject to any requirements of applicable law, sums on deposit in a Security
Deposit Account may be invested in Permitted Investments and Borrower shall have
the right to direct the applicable Security Deposit Bank to invest sums on
deposit in such Security Deposit Account in Permitted Investments. The amount of
actual losses sustained on a liquidation of a Permitted Investment in the Cash
Management Account, a Subaccount or a Security Deposit Account shall be
deposited into the Cash Management Account, the applicable Subaccount or the
applicable Security Deposit Account, as applicable, by Borrower no later than
one (1) Business Day following such liquidation. Borrower shall pay any federal,
state or local income or other tax applicable to income earned from Permitted
Investments.

 

73



--------------------------------------------------------------------------------

4.1.18    Operation of Property.

(a)    Borrower shall (i) cause the Manager to manage the Properties in
accordance with the Management Agreement, (ii) diligently perform and observe
all of the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed and observed, (iii) promptly notify Lender of
any default under the Management Agreement of which it is aware; provided,
however, that, no such notice is required pursuant to this clause (iii) if (A)
the loss or damage from such default under the Management Agreement does not
exceed $50,000 and (B) Borrower determines, in good faith, that such default
will not adversely affect the management of any of the Properties or the
interests of the Lender in such Properties and (iv) promptly enforce the
performance and observance of all of the covenants required to be performed and
observed by the Manager under the Management Agreement in a commercially
reasonable manner. If Borrower shall default in the performance or observance of
any material term, covenant or condition of the Management Agreement on the part
of Borrower to be performed or observed, then, without limiting Lender’s other
rights or remedies under this Agreement or the other Loan Documents, and without
waiving or releasing Borrower from any of its obligations hereunder or under the
Management Agreement, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be appropriate to
cause all the material terms, covenants and conditions of the Management
Agreement on the part of Borrower to be performed or observed. Except to the
extent payable in accordance with Section 2.7.2(j), in no event shall the
management fee payable to the Manager for any calendar month exceed the
Management Fee Cap for such calendar month and in no event shall Borrower pay or
become obligated to pay to the Manager, any transition or termination costs or
expenses, termination fees, or their equivalent in connection with the Transfer
of a Property or the termination of the Management Agreement. For the avoidance
of doubt, for purposes of this Agreement, management fees shall not be deemed to
include leasing commissions and reimbursements of expenses paid to Manager in
the ordinary course of Borrower’s business.

(b)    If any one or more of the following events occurs: (i) during the
continuance of an Event of Default, (ii) if the Manager shall be in material
default under the Management Agreement beyond any applicable notice and cure
period (including as a result of any gross negligence, fraud, willful misconduct
or misappropriation of funds), or (iii) if Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, then Lender shall have the
right to require Borrower to replace the Manager and enter into a Replacement
Management Agreement with (x) a Qualified Manager selected by Borrower that is
not an Affiliate of Borrower or (y) another property manager chosen by Borrower
and approved by Lender; provided, that such approval shall be conditioned upon
Borrower delivering a Rating Agency Confirmation as to such property manager. If
Borrower fails to select a new Qualified Manager or a replacement Manager that
satisfies the conditions described in the foregoing clause (y) and enter into a
Replacement Management Agreement with such Person within sixty (60) days of
Lender’s demand to replace the Manager, then Lender may choose the replacement
property manager provided that such replacement property manager is a Qualified
Manager or satisfies the conditions set forth in proviso of the foregoing clause
(y).

 

74



--------------------------------------------------------------------------------

4.1.19    Anti-Money Laundering. Borrower shall comply and shall cause each
other Loan Party to comply in all material respects with all applicable
anti-money laundering laws and regulations, including without limitation the
Patriot Act (collectively, the “Anti-Money Laundering Laws”). Borrower shall
(a) conduct, in accordance with its anti-money laundering program compliance
program, the requisite due diligence in connection with renewals of, and new,
Leases and renewing and prospective Tenants for purposes of the Anti-Money
Laundering Laws, including with respect to the legitimacy of the applicable
renewing or prospective Tenant and the origin of the assets used by said Tenant
to lease the applicable Property and (b) will maintain sufficient information to
identify the renewing and prospective Tenants for purposes of the Anti-Money
Laundering Laws. The Manager has established an anti-money laundering compliance
program as required by the Anti-Money Laundering Laws, with respect to the
Tenants and the Properties and has conducted the requisite due diligence with
respect to the existing Leases for purposes of such Anti-Money Laundering Laws,
including with respect to the legitimacy of the applicable renewing or
prospective Tenant and the origin of the assets used by said Tenant to lease the
applicable Property. Borrower shall provide notice to Lender, within five
(5) Business Days, of receipt of any written notice of any Anti-Money Laundering
Law violation or action involving a Loan Party.

4.1.20    Embargoed Persons. Prior to entering into a Lease with a prospective
Tenant (excluding any existing Tenant of a Property that was previously screened
in accordance with this Section 4.1.20), Borrower shall confirm that such
prospective Tenant is not a Person whose name appears on a Government List.
Borrower shall not enter into a Lease with a Person whose name appears on a
Government List unless Borrower determines that such Person is not the
terrorist, narcotics trafficker or other Person who is identified on such
Government List but merely has the same name as such Person. If notwithstanding
such confirmation, a Responsible Officer of a Loan Party obtains knowledge that
a Tenant is a Person whose name appears on a Government List, it shall promptly
provide notice of such fact to Lender within five (5) Business Days of acquiring
knowledge thereof.

4.1.21    ERISA Matters. Each Loan Party shall and shall cause each of its ERISA
Affiliates to establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA, the Code and all applicable
laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans. Each Loan Party shall
and shall cause each of its ERISA Affiliates to establish, maintain and operate
all Foreign Plans to comply in all material respects with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such plans.

4.1.22    Contribution of Property to Borrower TRS. On the Closing Date,
Borrower shall cause Borrower TRS to execute and deliver to Lender, and in any
event, prior to contributing any Properties or other Collateral to such Borrower
TRS: (i) the Borrower TRS Guaranty, (ii) the Borrower TRS Security Agreement,
and (iii) such other agreements, instruments, approvals, legal opinions or other
documents as are reasonably requested by Lender in order to create, perfect or
establish the first priority (subject to Permitted Liens) of any Lien.

 

75



--------------------------------------------------------------------------------

When Borrower contributes any Properties to Borrower TRS, then the following
covenants shall be applicable:

(a)    In connection with the transfer of such Properties to Borrower TRS,
Borrower TRS shall expressly acknowledge in the deed or other conveyance
document or instrument delivered and recorded in the applicable jurisdiction in
which such Properties are located in connection with the transfer of the
Properties to Borrower TRS that Borrower TRS’s title to and interest in such
Properties are subject to the Lien, terms and provisions of the applicable
Mortgage(s); provided, that for the avoidance of doubt, the Lien of the Mortgage
encumbering any Property contributed to Borrower TRS shall not be released at
such time and no new Mortgage shall be executed with respect to or recorded
against any Property contributed to Borrower TRS by Borrower; and

(b)    Prior to contributing a Property to Borrower TRS, Borrower shall cause
Borrower TRS to execute and deliver to Lender an assumption of the Mortgage
related to such Property, in form and substance reasonably acceptable to Lender
and Borrower.

Borrower shall submit to the Lender the assumption of the Mortgage (required in
clause (b) above) at least five (5) Business Days prior to date of the
contribution.

Section 4.2    Negative Covenants. Borrower covenants and agrees with Lender as
follows:

4.2.1    Operation of Property. Borrower shall not (a) surrender, terminate,
cancel, modify, renew or extend the Management Agreement, provided, that
Borrower may, without Lender’s consent, (i) replace Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement and (ii) renew and extend the Management Agreement pursuant to the
terms thereof, (b) enter into any other agreement relating to the management or
operation of a Property with Manager or any other Person. If at any time Lender
consents to the appointment of a new property manager or a Qualified Manager is
appointed, such new property manager (including a Qualified Manager) shall
execute a Replacement Management Agreement, (c) consent to the assignment by
Manager of its interest under the Management Agreement, or (d) waive or release
any of its rights and remedies under the Management Agreement, in each case
without the express consent of Lender, which consent shall not be unreasonably
withheld. For the avoidance of doubt, for purposes of subclause (iii) above,
payments for services provided during the termination notice period of a
sub-management agreement shall not constitute a termination penalty.

4.2.2    Indebtedness. Borrower shall not create, incur, assume or suffer to
exist any Indebtedness other than (a) the Debt, (b) the Companion Seller
Financing and (c) unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Properties, which in the
case of such unsecured trade payables (i) are not evidenced by a note, (ii) do
not exceed, at any time, on an aggregate basis among Borrower and Borrower TRS,
a maximum aggregate amount of three percent (3%) of the Loan then outstanding
and (iii) are paid within sixty (60) days of the date incurred (collectively,
“Permitted Indebtedness”). Borrower shall cause Equity Owner and Borrower TRS
not to create, incur, assume or suffer to exist any Indebtedness other than
(x) with respect to Borrower TRS, Indebtedness incurred under the Borrower TRS
Guaranty, this Agreement and the other Loan Documents to which it is a party,
the Companion Seller Financing and unsecured trade payables incurred in the
ordinary course of business relating to the ownership and operation of the
Properties, which in the case of

 

76



--------------------------------------------------------------------------------

such unsecured trade payables (i) are not evidenced by a note, (ii) do not
exceed, at any time, on an aggregate basis among Borrower and Borrower TRS, a
maximum aggregate amount of three percent (3%) of the Loan then outstanding and
(iii) are paid within sixty (60) days of the date incurred (collectively, the
“Borrower TRS’s Permitted Indebtedness”), and (y) with respect to the Equity
Owner, Indebtedness incurred under the Equity Owner Guaranty and the other Loan
Documents to which Equity Owner is a party, the Companion Seller Financing and
unsecured trade payables incurred in the ordinary course of business with
respect to the Equity Owner, related to the ownership of membership interest in
Borrower and that (A) are not evidenced by a note, (B) do not exceed, at any
time, $25,000 and (C) are paid within sixty (60) days of the date incurred
(collectively, the “Equity Owner’s Permitted Indebtedness”). For the purposes of
this Section 4.2.2, Property Taxes and HOA Fees are not Indebtedness.

4.2.3    Liens. Borrower shall not and shall cause each other Loan Party not to
create or suffer to exist any Liens upon or with respect to, any Collateral
(other than any Property) except for Permitted Liens.

4.2.4    Limitation on Investments. Borrower shall not and shall cause each
other Loan Party not to make or suffer to exist any loans or advances to, or
extend any credit to, purchase any property or asset or make any investment (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except for (a) investments
by Borrower in Borrower TRS and (b) acquisition of the Properties and related
Collateral and Permitted Investments and contributions of Properties to Borrower
TRS as permitted by Section 4.1.22.

4.2.5    Limitation on Issuance of Equity Interests. Borrower shall not and
shall cause each other Loan Party not to issue or sell or enter into any
agreement or arrangement for the issuance and sale of any Equity Interests of
any Loan Party.

4.2.6    Restricted Junior Payments. Borrower shall not make any Restricted
Junior Payment; provided, that Borrower may make Restricted Junior Payments so
long as (a) no Default or Event of Default shall then exist or would result
therefrom, (b) such Restricted Junior Payments have been approved by all
necessary action on the part of Borrower and in compliance with all applicable
laws and (c) such Restricted Junior Payments are paid from Unrestricted Cash.

4.2.7    Principal Place of Business, State of Organization. Borrower shall not
and shall cause each other Loan Party not to change its name, identity
(including its trade name or names), jurisdiction of organization or formation
(as set forth in Section 3.1.25) or Borrower’s or Equity Owner’s limited
liability company structure (including any modification, amendment, waiver, or
termination of its organizational documents) unless Borrower shall have first
notified Lender in writing of such change at least thirty (30) days prior to the
effective date of such change, and shall have first taken all action required by
Lender for the purpose of perfecting or protecting the lien and security
interests of Lender pursuant to this Agreement, and the other Loan Documents
and, in the case of a change in Borrower’s or Equity Owner’s structure, without
first obtaining the prior written consent of Lender, which consent may be given
or denied in Lender’s sole discretion. Upon Lender’s request, Borrower shall and
shall cause each other Loan

 

77



--------------------------------------------------------------------------------

Party to, at Borrower’s sole cost and expense, execute and deliver additional
security agreements and other instruments which may be necessary to effectively
evidence or perfect Lender’s security interest in the Collateral as a result of
such change of principal place of business or place of organization. Each Loan
Party’s principal place of business and chief executive office, and the place
where each Loan Party keeps its books and records, including recorded data of
any kind or nature, regardless of the medium or recording, including software,
writings, plans, specifications and schematics, will continue to be the address
of Borrower set forth in Section 9.3 (unless Borrower notifies Lender in writing
at least thirty (30) days prior to the date of such change). Borrower shall
promptly notify Lender of any change in any Loan Party’s organizational
identification number.

4.2.8    Dissolution. Borrower shall not and shall cause each other Loan Party
not to (a) engage in any dissolution, liquidation or consolidation or merger
with or into any other business entity, (b) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of any Loan Party except to the
extent permitted by the Loan Documents or (c) modify, amend, waive or terminate
its organizational documents or its qualification and good standing in any
jurisdiction, except to the extent permitted by Section 4.2.7.

4.2.9    Change In Business. Borrower shall not, and shall not permit Borrower
TRS to, enter into any line of business other than the acquisition, renovation,
ownership, maintenance, transfer, refinancing, holding, marketing, sale,
leasing, transfer, management, leasing, operation or financing of the Properties
(and any businesses ancillary or related thereto, including the ownership of
Borrower TRS), or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business. Borrower shall
cause (a) Equity Owner to not engage in any activity other than acting as the
sole member of Borrower (and any business ancillary or related thereto) and
(b) Borrower TRS to not engage in any activity other than owning, marketing and
selling Properties.

4.2.10    Debt Cancellation. Other than respect to any Lease, Borrower shall
not, and shall not permit Borrower TRS to, cancel or otherwise forgive or
release any material claim or debt owed to such Loan Party by any Person, except
for adequate consideration and in the ordinary course of such Loan Party’s
business.

4.2.11    Changes to Accounts. Borrower shall not, and shall not permit Borrower
TRS to, (a) other than as contemplated by the Companion Seller Financing, open
or permit to remain open any cash, securities or other account with any bank,
custodian or institution into which Rents or other Collections or any security
deposits are deposited other than the Cash Management Account, the Subaccounts,
the Rent Deposit Account, and Security Deposit Accounts, (b) change or permit to
change any account number of any of the foregoing accounts, (c) open or permit
to remain open any sub-account of the Cash Management Account (except any
Subaccount) or the Rent Deposit Account, (d) permit any funds of Persons other
than Borrower or Borrower TRS to be deposited or held in any of the Cash
Management Account, the Subaccounts, the Rent Deposit Account or the Security
Deposit Accounts, other than security deposits, or (e) permit any Collections or
other proceeds of any Properties to be deposited or held in Borrower’s Operating
Account other than cash that is distributed to Borrower pursuant to
Section 2.7.2(k).

 

78



--------------------------------------------------------------------------------

4.2.12    Zoning. Borrower shall not, and shall not permit Borrower TRS to,
initiate or consent to any zoning reclassification of any portion of any
Property or seek any variance under any existing zoning ordinance or use or
knowingly permit any non-conforming use of any Property under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior written consent of Lender.

4.2.13    No Joint Assessment. Borrower shall not, and shall not permit Borrower
TRS to, suffer, permit or initiate the joint assessment of any Property (a) with
any other real property constituting a tax lot separate from such Property, and
(b) which constitutes real property with any portion of such Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of such Property.

4.2.14    Limitation on Transactions with Affiliates. Borrower shall not and
shall cause each other Loan Party not to enter into, or be a party to any
transaction with any Affiliate of the Loan Parties, except for: (a) the Loan
Documents and the Companion Seller Financing; (b) capital contributions by
(i) Parent to Equity Owner, (ii) Equity Owner to Borrower or (iii) Borrower to
Borrower TRS; (c) Restricted Junior Payments which are in compliance with
Section 4.2.6 and distributions from Borrower TRS to Borrower; (d) Transfers
that are Permitted Transfers; (e) transactions with Borrower TRS in accordance
with the terms of this Agreement, including Section 4.1.22; and (f) to the
extent not otherwise prohibited under this Agreement, other transactions upon
fair and reasonable terms materially no less favorable to the Loan Parties than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.

4.2.15    ERISA. None of the Loan Parties or their ERISA Affiliates shall
establish or be a party to any employee benefit plan within the meaning of
Section 3(2) of ERISA that is a defined benefit pension plan that is subject to
Part III of Subchapter D, Chapter 1, Subtitle A of the Code.

4.2.16    No Embargoed Persons. At all times throughout the term of the Loan,
Borrower shall ensure that (a) none of the funds or other assets of any Loan
Party shall constitute property of, or shall be beneficially owned, directly or
indirectly, by any Person subject to trade restrictions under United States law,
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder, with the
result that the investment in any Loan Party (whether directly or indirectly),
would be prohibited by law (each, an “Embargoed Person”), or the Loan made by
Lender would be in violation of law, (b) no Embargoed Person shall have any
direct interest in any Loan Party with the result that the investment in any
Loan Party (whether directly or indirectly), would be prohibited by law or the
Loan would be in violation of law, and (c) none of the funds of any Loan Party
shall be derived from any unlawful activity with the result that the investment
in such Loan Party (whether directly or indirectly), would be prohibited by law
or the Loan would be in violation of law.

 

79



--------------------------------------------------------------------------------

4.2.17    Transfers.

(a)    Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and Parent in owning and operating properties such as the
Properties in agreeing to make the Loan, and will continue to rely on Borrower’s
ownership of the Properties as a means of maintaining the value of the
Properties as security for repayment of the Debt and the performance of the
Other Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties.

(b)    Except for Permitted Transfers, Transfers otherwise set forth in this
Section 4.2.17, and other Transfers made with the prior written consent of
Lender, Borrower shall not, and shall not permit any other Person having a
direct or indirect ownership or beneficial interest in Borrower to sell, convey,
mortgage, grant, bargain, encumber, pledge, assign, grant options with respect
to or otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) (i) any Property or any part thereof or any legal or
beneficial interest therein, or (ii) any interest, direct or indirect, in any
Loan Party or any legal or beneficial interest therein (a “Transfer”).

(c)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell one or more Properties or any part
thereof for a price to be paid in installments; (ii) an agreement by Borrower
leasing all or a substantial part of any Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any Leases or any Rents; (iii) if a Restricted Party is a corporation, any
merger, consolidation or Transfer of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the Transfer of limited partnership interests
or any profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or the Transfer of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Transfer of non-managing
membership interests or the creation or issuance of new non-managing membership
interests; or (vi) if a Restricted Party is a trust or nominee trust, any
merger, consolidation or the Transfer of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests.

(d)    Notwithstanding the foregoing, the following Transfers (herein, the
“Permitted Transfers”) shall be permitted hereunder without Lender’s consent:

(i)    Leases existing as of the Closing Date and Eligible Lease entered into in
accordance with the Loan Documents;

 

80



--------------------------------------------------------------------------------

(ii)    a Permitted Lien or any other Lien expressly permitted under the terms
of the Loan Documents;

(iii)    a Transfer of a Property in accordance with Section 2.5;

(iv)    a substitution of a Property for a Substitute Property in accordance
with Section 2.4.2 or Section 5.3(b), as applicable;

(v)    the (A) Transfer of any direct or indirect legal or beneficial interests
in Parent or any Public Vehicle, including a Public Vehicle that exists on the
Closing Date, a Public Vehicle which acquires a direct or indirect legal or
beneficial interest in Borrower and Equity Owner after the Closing Date in
accordance with the terms of this Section 4.2.17 or a Person which holds a
direct or indirect legal or beneficial interest in Borrower and subsequently
becomes a Public Vehicle or (B) merger, consolidation, sale of all or
substantially all of the assets, or similar transaction involving Parent or any
Public Vehicle, provided that, in the case of the Parent, any successor or
acquirer assumes all the obligations of the Parent under the Loan Documents and
is a Qualified Transferee;

(vi)    a Transfer of any direct or indirect interest in Borrower or Equity
Owner not described in the foregoing clause (v) provided, that:

(A)    after giving effect to such Transfer, either (i) a Qualified Transferee
(x) shall own not less than fifty-one percent (51%) of the direct or indirect
legal and beneficial interests in each Loan Party and (y) shall Control
(directly or indirectly) each Loan Party or (ii) in the case of a transfer of
interests in Parent or limited liability company interests in Equity Owner,
Parent shall continue to Control (directly or indirectly) each Loan Party;

(B)    if a Transfer is made pursuant to this clause (vi) and such Transfer
shall cause more than ten percent (10%) of the direct or indirect legal or
beneficial interests in each Loan Party to be owned by any Person and its
Affiliates that owned less than ten percent (10%) of the direct or indirect
legal or beneficial interests in such Loan Party prior to such Transfer, then
Lender shall receive notice of such Transfer not less than (x) if the Qualified
Transferee referenced in clause (A) above is not a Parent or a one hundred
percent (100%) owned subsidiary of the Parent, ten (10) Business Days prior to
the consummation thereof or (y) if the Qualified Transferee referenced in clause
(A) above is a Parent or a one hundred percent (100%) owned subsidiary of any
Parent, thirty (30) days following the consummation thereof, but the failure to
deliver the notice referred to in this clause (y) shall not constitute an Event
of Default unless such failure continues for ten (10) Business Days following
notice of such failure from Lender;

(C)    each Loan Party shall each continue to be a Special Purpose Entity;

 

81



--------------------------------------------------------------------------------

(D)    after giving effect to such Transfer, (i) Equity Owner shall remain the
sole member of Borrower and (ii) Borrower shall remain the sole member of
Borrower TRS;

(E)    the Properties shall continue to be managed by Existing Manager or by a
Qualified Manager pursuant to a Replacement Management Agreement;

(F)    if such Transfer shall cause more than forty-nine percent (49%) of the
direct or indirect interests in each Loan Party to be owned by any Person and
its Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interest in each Loan Party prior to such Transfer, Borrower shall
deliver (or cause to be delivered) to Lender an Additional Insolvency Opinion;

(G)    so long as the Loan is outstanding, (A) no pledge or other encumbrance of
any direct interests in any Restricted Party (other than pledges securing the
Obligations pursuant to the Collateral Documents) shall occur, and (B) no
Restricted Party shall issue preferred equity that has the characteristics of
mezzanine debt (such as a fixed maturity date, regular payments of interest,
a fixed rate of return and rights of the equity holder to demand repayment of
its investment);

(H)    Borrower shall provide Lender with copies of all organizational documents
and all transaction documents relating to any Transfer under this clause
(vi) involving a direct legal or beneficial interest in any Restricted Party;
and

(I)    In connection with any Transfer under this clause (vi), to the extent a
transferee shall own ten percent (10%) or more of the direct or indirect
ownership interests in a Loan Party immediately following such transfer
(provided such transferee owned less than ten percent (10%) of the direct or
indirect ownership interests in a Loan Party as of the Closing Date), Borrower
shall deliver (and Borrower shall be responsible for any reasonable out of
pocket costs and expenses in connection therewith), customary searches
reasonably requested by Lender in writing (including credit, judgment, lien,
litigation, bankruptcy, criminal and watch list) reasonably acceptable to Lender
with respect to such transferee.

(vii)    the Condemnation of a Property;

(viii)    the contribution by Borrower of Collateral to such Borrower TRS as
contemplated by Section 4.1.22.

(e)    Following a Permitted Transfer, if Parent no longer Controls (directly or
indirectly) Borrower or the Properties, Parent shall, upon its written request,
be released from the Parent Guaranty for all liability accruing after the date
of such Transfer, provided that the Qualified Transferee or the Person described
in clause (ii)(A) of the definition of Qualified

 

82



--------------------------------------------------------------------------------

Transferee shall execute and deliver to Lender a replacement guaranty in
substantially the same form and substance as the Parent Guaranty covering all
liability accruing from and after the date of such Transfer (but not any which
may have accrued prior thereto).

(f)    Borrower shall pay all reasonable out-of-pocket costs and expenses of
Lender in connection with any Transfer, whether or not such Transfer is deemed
to be a Permitted Transfer, including, without limitation, all reasonable fees
and expenses of Lender’s counsel.

Section 4.3    Reporting Covenants. Borrower shall, unless Lender shall
otherwise consent in writing, furnish or cause to be furnished to Lender the
following reports, notices and other documents:

4.3.1    Financial Reporting. Borrower shall furnish the following financial
reports to Lender:

(a)    As soon as available and in any event within forty-five (45) days after
the end of the first three calendar quarters of each year, commencing with the
first calendar quarter ending March 31, 2018, consolidated balance sheets,
statements of operations and retained earnings, and statements of cash flows of
Borrower, in each case, as of the end of such quarter and for the period
commencing at the end of the immediately preceding calendar year and ending with
the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period of the immediately preceding
calendar year (if any), all in reasonable detail and prepared in accordance with
GAAP, except that prior period comparative financial statements related to any
time period prior to the Closing Date shall not be required. Such financial
statements shall contain such other information as shall be reasonably requested
by Lender for purposes of calculations to be made by Lender pursuant to the
terms hereof;

(b)    As soon as available, and in any event within ninety (90) days after the
end of each calendar year, commencing with the calendar year ended December 31,
2018, unaudited copies of a balance sheet, statement of operations and retained
earnings, and statement of cash flows of Borrower, in each case, as at the end
of such calendar year, setting forth in each case in comparative form the
figures for the immediately preceding calendar year (if any), except that prior
period comparative financial statements related to any time period prior to the
Closing Date shall not be required, all in reasonable detail and prepared in
accordance with GAAP and the inclusion of footnotes to the extent required by
GAAP;

(c)    As soon as available, and in any event within forty-five (45) days after
the end of each calendar month, commencing with the calendar month ended
December 31, 2017, (i) an operating statement in respect of such calendar month
and a calendar year-to-date operating statement for Borrower, except that the
operating statement shall not be required to relate to any time period prior to
the Closing Date, (ii) an Officer’s Certificate certifying that such operating
statements are true, correct and complete in all material respects as of their
respective dates, and (iii) upon Lender’s request, other information maintained
by Borrower in the ordinary course of business that is reasonably necessary and
sufficient to fairly represent the financial position, ongoing maintenance and
results of operation of the Properties (on a combined basis) during such
calendar month;

 

83



--------------------------------------------------------------------------------

(d)    Simultaneously with the delivery of the financial statements of Borrower
required by clauses (a) and (b) above an Officer’s Certificate certifying
(i) that such statements fairly represent the financial condition and results of
operations of Borrower as of the end of such quarter or calendar year (as
applicable) and the results of operations and cash flows of Borrower for such
quarter or calendar year (as applicable), in accordance with GAAP applied in a
manner consistent with that of the most recent financial statements of Borrower
furnished to Lender, subject to normal year-end adjustments and the absence of
footnotes, (ii) stating that such Responsible Officer has reviewed the
provisions of this Agreement and the other Loan Documents and has made or caused
to be made under his or her supervision a review of the condition and operations
of the Relevant Parties with a view to determining whether the Relevant Parties
are in compliance with the provisions of the Loan Documents to the extent
applicable to them, and that such review has not disclosed, and such Responsible
Officer has no knowledge of, the existence of an Event of Default or Default or,
if an Event of Default or Default exists, describing the nature and period of
existence thereof and the action which the Relevant Parties propose to take or
have taken with respect thereto and (iii) that as of the date of each Officer’s
Certificate, no litigation exists involving Borrower (or any Property or
Properties) in which the potential liability of Borrower in such claim or series
of related claims thereunder (including claims brought as a class action) is
greater than $500,000 or, if involving any single Property, is greater than
$250,000, in each case, excluding any liability covered by insurance, or, if so,
specifying such litigation and the actions being taking in relation thereto.

(e)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a calculation of Underwritten Net Cash Flow for
the twelve (12) month period ended on the last day of the calendar quarter for
which such financial statements were prepared;

(f)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a duly completed Compliance Certificate, with
appropriate insertions, containing the data and calculations set forth on
Exhibit B; and

(g)    Simultaneously with the delivery of the financial statements of Borrower
required by clause (a) above, a certificate executed by a Responsible Officer of
Borrower certifying (i) the current Property Tax assessment amounts payable in
respect of each Property, (ii) the payment of all Property Taxes prior to the
date such Property Taxes become delinquent, subject to any contest conducted in
accordance with Section 4.4.5 and (iii) if either (A) an Acceptable Blanket
Policy is not in place with respect to all Properties or (B) an Acceptable
Blanket Policy is in place with respect to all Properties but Borrower has
elected to reinstate deposits of Insurance Premiums to the Insurance Subaccount
pursuant to Section 6.2.3, the monthly cost of the Insurance Premiums with
respect to the Policies required under in Section 5.1.1 that are required to be
deposited into the Insurance Subaccount pursuant to Section 6.2.

4.3.2    Annual Budget. Borrower shall submit to Lender by December 6, 2017, and
December 1 of each succeeding year the Annual Budget relating to the Properties
for the succeeding calendar year. During the continuance of a Cash Sweep Period,
Lender shall have the right to approve each Annual Budget or portion thereof, as
applicable (which approval shall not be unreasonably, conditioned or delayed
withheld so long as no Event of Default is

 

84



--------------------------------------------------------------------------------

continuing). An Annual Budget so approved by Lender or any Annual Budget
submitted prior to the commencement of a Cash Sweep Period shall each
hereinafter be referred to as an “Approved Annual Budget”. In the event of a
Transfer of any Property the Approved Annual Budget shall be reduced as
reasonably determined by Lender in consultation with Borrower in order to
reflect the removal of such Property and the Operating Expenses associated
therewith; provided, further, that no such reduction shall be made in the event
such Transfer is made in connection with a substitution under Section 2.4.2(a).
If Lender has the right to approve an Annual Budget (or portion thereof)
pursuant to this Section 4.3.2, Borrower shall not change or modify the Annual
Budget (or such portion) that has been approved by Lender without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed so long as no Event of Default is continuing). The
“Monthly Budgeted Amount” for each Payment Date shall mean the monthly amount
set forth in the Approved Annual Budget for Operating Expenses for the Interest
Period related to such Payment Date, but excluding management fees, Property
Taxes that are required to be deposited into the Tax Subaccount pursuant to
Section 6.1 and Insurance Premiums that are required to be deposited into the
Insurance Subaccount pursuant to Section 6.2. If during any Cash Sweep Period,
Borrower has submitted an Annual Budget and such Annual Budget has not been
approved prior to the commencement of the calendar year (or applicable portion
thereof) to which such budget relates then the previous Approved Annual Budget
(or applicable portion thereof) shall continue to be deemed to be the Approved
Annual Budget for that calendar year (or applicable portion thereof).

4.3.3    Reporting on Adverse Effects. Promptly and in no event more than
two (2) Business Days after any Responsible Officer of any Loan Party obtains
knowledge of any matter or the occurrence of any event concerning any other Loan
Party which would reasonably be expected to have a Material Adverse Effect,
written notice thereof.

4.3.4    Litigation. Prompt written notice to Lender of any litigation or
governmental proceedings pending or to the actual knowledge of a Responsible
Officer of any Loan Party, threatened in writing against any Loan Party with
respect to any Property, which would reasonably be expected to have a Material
Adverse Effect or an Individual Material Adverse Effect with respect to any
Property.

4.3.5    Event of Default. Promptly after any Responsible Officer of any Loan
Party obtains knowledge of the occurrence of each Event of Default or Default
(if such Default is continuing on the date of such notice), a statement of a
Responsible Officer of Borrower setting forth the details of such Event of
Default or Default and the action which such Loan Party is taking or proposes to
take with respect thereto.

4.3.6    Other Defaults. Promptly and in no event more than two (2) Business
Days after any Responsible Officer of Borrower obtains actual knowledge of any
default by any Loan Party under any agreement other than the Loan Documents to
which such Loan Party is a party which would reasonably be expected to have a
Material Adverse Effect, the statement of a Responsible Officer of Borrower
setting forth the details of such default and the action which such Loan Party
is taking or proposes to take with respect thereto.

4.3.7    Properties Schedule. Borrower shall deliver to Lender no later than the
twentieth (20th) Business Day of each calendar month (provided, that if such
twentieth (20th) day

 

85



--------------------------------------------------------------------------------

is not a Business Day, then such delivery shall be permitted on the immediately
succeeding Business Day), commencing with the calendar month ended December 31,
2017, (a) an updated Properties Schedule in Excel format containing each of the
data fields set forth on Schedule II.B (other than those under the caption “BPO
Values”); provided, that the information under the caption “Underwritten Net
Cash Flow” need only be updated in the Properties Schedule delivered for the
quarter ending in March, June, September and December of each year, commencing
with the Properties Schedule delivered for the quarter ending in March 2018 and
(b) a calculation of the monthly turnover rate for the Properties for the prior
calendar month, which shall be equal to the number of Properties that became
vacant during such calendar month divided by the daily average number of
Properties during such calendar month. The foregoing information shall be
delivered together with a certificate of a Responsible Officer of Borrower
certifying that it is true, correct and complete in all material respects
(i) with respect to the information in the Properties Schedule other than
Underwritten Net Cash Flow data, as of the last day of the preceding calendar
month, (ii) with respect to the Underwritten Net Cash Flow data in the
Properties Schedule, for the calendar quarter most recently ended, and
(iii) with respect to the turnover rate of the Properties, for the prior
calendar month. In addition, Borrower shall deliver to Lender no later than
sixty (60) days after the end of the first three (3) calendar quarters and
within ninety (90) days of the fourth calendar quarter of each year, a report in
Excel format containing the information set forth on Schedule II.C presented
separately for each MSA (the “Quarterly Investor Rollup Report”). The foregoing
information shall be delivered together with a certificate of a Responsible
Officer of Borrower certifying that it is true, correct and complete (i) with
respect to the information in the Properties Schedule, as of the last day of the
preceding quarter and (ii) with respect to the turnover rate of the Properties,
for the prior calendar quarter.

4.3.8    Disqualified Properties. Promptly and in no event more than twenty
(20) Business Days after any Responsible Officer of Borrower obtains actual
knowledge that any Property fails to comply with the Property Representations or
the Property Covenants, written notice thereof and the action that Borrower is
taking or proposes to take with respect thereto.

4.3.9    Security Deposits in Cash Management Account. On the Business Day prior
to each Payment Date, commencing with the calendar month ending December 31,
2017, written notice of the aggregate amount of security deposits deposited into
the Cash Management Account during such month; provided that the notice given
for the calendar month ending December 31, 2017 shall include security deposits
deposited into the Cash Management Account during the period from and including
the Closing Date through and including December 31, 2017.

4.3.10    Advance Rents Received. On the Business Day prior to each Payment
Date, commencing with the calendar month ending December 31, 2017, written
notice of any Advance Rents received during such calendar month and the related
Advance Rent Disbursement Schedules; provided that the notice given for the
calendar month ending December 31, 2017 shall include Advance Rents received by
Borrower for the period from and including the Closing Date through and
including December 31, 2017.

4.3.11    Rent Refunds. On the Business Day prior to each Payment Date,
commencing with the calendar month ending December 31, 2017, written notice of
any Rent Refunds made by

 

86



--------------------------------------------------------------------------------

Borrower; provided that the notice given for the calendar month ending
December 31, 2017 shall include Rent Refunds made by Borrower during the period
from and including the Closing Date through and including December 31, 2017.

4.3.12    ERISA Matters.

(a)    As soon as reasonably possible, and in any event within thirty (30) days
after the occurrence of any ERISA Event, written notice of, and any requested
information relating to such ERISA Event.

(b)    As soon as reasonably possible after the occurrence of a Plan Termination
Event, written notice of any action that any Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto, along with a copy of any
notices received from or filed with the PBGC, the IRS or any Multiemployer Plan
with respect to such Plan Termination Event, as applicable.

(c)    As soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of any Loan Party has actual knowledge of, or with
respect to any Plan or Multiemployer Plan to which such Loan Party or any of its
ERISA Affiliates makes direct contributions has reason to believe, that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a Responsible
Officer of Borrower setting forth details respecting such event or condition and
the action, if any, that the applicable Loan Party or any of its ERISA
Affiliates proposes to take with respect thereto (and a copy of any report or
notice required to be filed with or given to PBGC by any such Loan Party or any
of its ERISA Affiliates with respect to such event or condition):

(i)    any Reportable Event with respect to a Plan, as to which the PBGC has not
by regulation or otherwise waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of such event
(provided that a failure to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, including the failure to make on or before its
due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a Reportable Event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(ii)    the distribution under Section 404(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or any of its ERISA
Affiliates to terminate any Plan;

(iii)    the institution by the PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by any Loan Party or any of their ERISA Affiliates of a notice
from a Multiemployer Plan that such action has been taken by PBGC with respect
to such Multiemployer Plan;

(iv)    the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any of its ERISA Affiliates, as applicable, that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by any
Loan Party or any of its ERISA

 

87



--------------------------------------------------------------------------------

Affiliates, as applicable, of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

(v)    the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any of its ERISA Affiliates, as applicable, to enforce
Section 515 of ERISA; and

(vi)    failure to satisfy Section 436 of the Code.

4.3.13    Leases. Borrower shall deliver to Lender copies of the executed Leases
for the Properties within twenty (20) Business Days of request therefor by
Lender.

4.3.14    [Reserved].

4.3.15    Other Reports.

(a)    Borrower shall deliver to Lender, within twenty (20) Business Days of
Lender’s request therefor, copies of any requested Property Tax, Other Charge or
insurance bills, statements or invoices received by Borrower or any Loan Party
with respect to the Properties.

(b)    Borrower shall, as soon as reasonably practicable after request by Lender
furnish or cause to be furnished to Lender in such manner and in such detail as
may be reasonably requested by Lender, such additional information, documents,
records or reports as may be reasonably requested with respect to the Property
or the conditions or operations, financial or otherwise, of the Relevant
Parties.

4.3.16    [Reserved].

Section 4.4    Property Covenants. Borrower shall comply with the following
covenants with respect to each Property:

4.4.1    Ownership of the Property. Borrower shall warrant and defend (a) the
title to each Property and the related Collateral and (b) the validity and
priority of the Lien of the Mortgages on the Properties, in each case against
the claims of all Persons whomsoever; subject only to Permitted Liens and
Transfers permitted hereunder.

4.4.2    Liens Against the Property. Borrower shall not, and shall cause
Borrower TRS not to, create, incur, assume or permit to exist any Lien on any
interest in any Property, except for the Permitted Liens.

4.4.3    Condition of the Property. Except if the Property has suffered a
Casualty and is in the process being restored in accordance with Section 5.4,
Borrower shall, and shall cause Borrower TRS to, keep and maintain in all
material respects all Properties owned by Borrower or Borrower TRS, as
applicable, in a good, safe and habitable condition and repair and free of and
clear of any damage or waste, and from time to time make, or cause to be made,
in all material respects, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, necessary to comply with the
Renovation Standards and applicable Legal

 

88



--------------------------------------------------------------------------------

Requirements in all material respects; provided, that a Carry-Over Property need
not comply with the Renovation Standards for so long as it is leased to the
applicable Carry-Over Tenant and for so long thereafter as is reasonably
necessary to renovate such Property in accordance with the Renovation Standards.

4.4.4    Compliance with Legal Requirements. The Property (including the leasing
and intended use thereof) shall comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes and all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits, required for the legal leasing, use, occupancy, habitability
and operation of the Property, all such certifications, permits, licenses and
approvals shall be maintained in full force and effect, except as would not
reasonably be expected to have an Individual Material Adverse Effect on the
Property. Borrower shall, and shall cause Borrower TRS to, obtain and maintain
in full force and effect all consents, approvals, orders, certifications,
permits, licenses and authorizations of, and make all filings with or notices
to, any court or Governmental Authority related to the operation, use or leasing
of the Property except where the failure to obtain would not reasonably be
expected to have an Individual Material Adverse Effect with respect to the
Property. Borrower shall not, and shall not permit Equity Owner, Borrower TRS,
any Manager or, to the extent permitted by the applicable Lease and Legal
Requirements, any other Person in occupancy of or involved with the operation,
use or leasing of the Property, to, commit any act or omission affording any
Governmental Authority the right of forfeiture as against the Property or any
part thereof.

4.4.5    Property Taxes and HOA Fees. Borrower shall promptly pay or cause to be
paid all Property Taxes and HOA Fees now or hereafter levied, assessed or
imposed on it as the same become due and payable and shall furnish to Lender
evidence of payment of Property Taxes and HOA Fees prior to the date the same
shall become delinquent, and shall promptly pay for all utility services
provided to the Property as the same become due and payable (other than any such
utilities which are, pursuant to the terms of any Lease, required to be paid by
the Tenant thereunder directly to the applicable service provider); provided,
that, after prior written notice to Lender of its intention to contest any such
Property Taxes and HOA Fees, such Loan Party may contest by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity of any such Property Taxes and HOA Fees and, in such event, may permit
the Property Taxes and HOA Fees so contested to remain unpaid during any period,
including appeals, when a Loan Party is in good faith contesting the same so
long as (a) no Event of Default has occurred and remains uncured, (b) such
proceeding shall be permitted under and be conducted in accordance with all
applicable Legal Requirements, (c) no Property or other Collateral nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, (d) the applicable Loan Party has set aside on its
books adequate reserves in accordance with GAAP, and the non-payment or
non-discharge of such Property Taxes and HOA Fees would not reasonably be
expected to have an Individual Material Adverse Effect on the applicable
Property, (e) enforcement of the contested Property Taxes and HOA Fees is
effectively stayed for the entire duration of such contest and no Lien is
imposed on any Property or other Collateral which is reasonably expected to have
an Individual Material Adverse Effect, (f) any Property Taxes and HOA Fees
determined to be due, together with any interest or penalties thereon, is
promptly paid as required after final resolution of such contest, (g) to the
extent such Property Taxes and HOA Fees (when aggregated with all other Taxes
that any Loan

 

89



--------------------------------------------------------------------------------

Party is then contesting under Section 4.1.4 or Section 4.4.5 and for which
Borrower has not delivered to Lender any Contest Security) exceed $2,500,000,
Borrower shall deliver to Lender either (i) cash, or other security as may be
approved by Lender, in an amount sufficient to insure the payment of any such
Property Taxes and HOA Fees, together with all interest and penalties thereon or
(ii) a payment and performance bond in an amount equal to one hundred percent
(100%) of the contested amount from a surety acceptable to Lender in its
reasonable discretion, (h) failure to pay such Property Taxes and HOA Fees will
not subject Lender to any civil or criminal liability, (i) such contest shall
not affect the ownership, use or occupancy of any Property, and (j) Borrower
shall, upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (a) through (j) of this Section 4.4.5. Notwithstanding the
foregoing, Borrower shall pay any contested Property Taxes and HOA Fees (or, if
cash or other security has been provided, Lender may pay over any such cash or
other security held by Lender to the claimant entitled thereto) if, in the
Lender’s reasonable judgment, any Property or other Collateral (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be any danger of the Lien of any
Collateral Document being primed by any related Lien.

4.4.6    Compliance with Agreements Relating to the Properties. Borrower shall
not, and shall cause Borrower TRS not to, enter into any agreement or instrument
or become subject to any restriction which would reasonably be expected to have
an Individual Material Adverse Effect on any Property. Borrower shall not, and
shall cause Borrower TRS not to, default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which any Property is
bound. Borrower shall not, and shall cause Borrower TRS not to, have a material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument by which any Property is bound, other
than obligations under the Loan Documents. Borrower shall not, and shall cause
Borrower TRS not to, default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Lien with respect to any Property. Except as set
forth on Schedule III, no Property or any part thereof shall be subject to any
purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of any Tenant or other third parties.

4.4.7    Leasing. Borrower shall not, and shall cause Borrower TRS not to, enter
into any Lease (including any renewals or extensions of any existing Lease) for
any Property unless such Lease is an Eligible Lease with an Eligible Tenant or a
Lease with a Carry-Over Tenant.

 

90



--------------------------------------------------------------------------------

ARTICLE V - INSURANCE; CASUALTY; CONDEMNATION

Section 5.1    Insurance.

5.1.1    Insurance Policies.

(a)    Borrower shall obtain and maintain, at its sole cost and expense for the
term of this Agreement or cause to be maintained, insurance for Borrower and the
Properties providing at least the following coverages:

(i)    comprehensive “all risk” or special causes of loss form insurance, as is
available in the insurance market as of the Closing Date, on the Properties
(A) in an amount equal to one hundred percent (100%) of the “full replacement
cost”, which for purposes of this Agreement shall mean actual replacement value
of the Properties, subject to a loss limit equal to $50,000,000 per occurrence;
(B) containing an agreed amount endorsement with respect to the Improvements and
personal property at any Property waiving all co insurance provisions or to be
written on a no co insurance form and (C) providing for no deductible in excess
of $25,000 (it being understood that, so long as no Default or Event of Default
has occurred and is continuing (1) Borrower may utilize a $3,000,000 aggregate
deductible stop loss subject to a $25,000 per occurrence deductible and a
$25,000 maintenance deductible following the exhaustion of the aggregate,
(2) the aggregate stop loss does not apply to any losses arising from named
windstorm, earthquake or flood, (3) the perils of named windstorm and the peril
of “other wind and hail” shall be permitted to have a minimum deductible of
$100,000 per occurrence for any and all affected Properties, except that the
permitted minimum deductible for the named windstorm peril shall be permitted to
(a) have a per occurrence deductible in certain Tier 1 locations in Texas of
three percent (3%) of the total insurable value of the affected Properties,
(b) have a per occurrence deductible for properties in Florida of five percent
(5%) of the total insurable value of the affected Properties, and (c) have a per
occurrence deductible in certain Tier 1 locations in from Georgia to Virginia of
two percent (2%) of the total insurable value of the affected Properties, (each
with a minimum deductible of $100,000 per occurrence for any and all affected
Properties), (4) the perils of flood shall be permitted to have a minimum
deductible of $50,000 for any and all affected Properties, except that the
perils of special flood shall be permitted to have a minimum of $250,000 per
occurrence for any and all affected Properties, and (5) the peril of earth
movement including but not limited to earthquake shall be permitted to have a
per occurrence deductible of (a) five percent (5%) of the total insurable value
of the affected Properties located in California, Hawaii, Alaska and Puerto Rico
(b) two percent (2%) of the total insurable value of the affected Properties
located in certain counties in the Pacific Northwest and near New Madrid (each
with a minimum deductible of $100,000 per occurrence for any and all affected
Properties). In addition, Borrower shall obtain (x) flood insurance in an amount
equal to $10,000,000 applying per occurrence and in the aggregate, (y) with
respect to earthquake insurance the greater of (1) the amount of coverage in
place on the Closing Date and (2) the greater of (i) coverage in an amount
applying per occurrence and in the aggregate, in an amount equal to the Probable
Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a seismic risk
analysis for a 475 year event for the entire portfolio at risk or (ii) 100% of
Gross Loss Probable Maximum Loss (Gross Loss PML) or Scenario Expected Limit
(SEL) based upon a seismic risk analysis for a 10,000-year event for the entire
portfolio at risk (such analysis to be secured by Borrower utilizing a
third-party firm qualified to perform such seismic risk analysis using the most
current RMS software, or its equivalent, to include consideration of loss
amplification, at the expense of the applicable Borrower at least two times per
year or more frequently as may reasonably be requested by Lender and shared with
Lender presented by the Properties located in areas prone to seismic activity)
and (z) with respect to named storm insurance the greater of (1) the amount of
coverage in place on the Closing Date and (2) the greater of (i) coverage in an
amount equal to the Probable

 

91



--------------------------------------------------------------------------------

Maximum Loss (PML) or Scenario Expected Limit (SEL) based upon a storm risk
analysis for a 475 year event for the entire portfolio at risk or (ii) 100% of
Gross Loss Probable Maximum Loss (Gross Loss PML) or Scenario Expected Limit
(SEL) based upon a storm risk analysis for a 10,000-year event for the entire
portfolio at risk (such analysis to be secured by Borrower using a third-party
firm qualified to perform such named storm risk analysis using the most current
RMS software, or its equivalent, to include consideration of storm surge, if
applicable, and loss amplification, at the expense of the applicable Borrower at
least two times per year or more frequently as may reasonably be requested by
Lender and shared with Lender); provided, that such flood, earth movement and
named storm insurance shall otherwise be on terms consistent with the
comprehensive all risk insurance policy required under this Section 5.1.1(a)(i).
In addition, Borrower shall obtain the flood insurance coverage described in
subclause (x) above for a Property if any portion of such Property is currently
or at any time in the future located in a federally designated “special flood
hazard area”, flood hazard insurance or its equivalent in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended;

(ii)    business income or rental loss insurance, written on an “Actual Loss
Sustained Basis” (A) with loss payable to Lender for the benefit of Lenders;
(B) covering all risks required to be covered by the insurance provided for in
Section 5.1.1(a)(i), (iii), (iv) and (viii); (C) in an amount equal to one
hundred percent (100%) of the aggregate projected net income plus continuing
expenses from the operation of the Properties for a period of at least twelve
(12) months after the date of the Casualty; and (D) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and personal property at a Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of thirty (30) days
from the date that the applicable Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. The amount of such business
income or rental loss insurance shall be determined prior to the Closing Date
and at least once each year thereafter based on Borrower’ reasonable estimate of
the net income from each Property for the succeeding twelve (12) month
period. All proceeds payable to Lender pursuant to this subsection shall be held
by Lender in the Casualty and Condemnation Subaccount and disbursed to the Cash
Management Account during the month to which such proceeds relate (or in the
month received if such proceeds relate to a month prior to the month in which
such proceeds were received); provided, however, that nothing herein contained
shall be deemed to relieve Borrower of their obligation to pay the Obligations
on the respective dates of payment provided for in this Agreement and the other
Loan Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

(iii)    at all times during which structural construction, repairs or
renovations are being made with respect to any Property, and only if each of the
property coverage form and the liability insurance coverage form does not
otherwise apply,

 

92



--------------------------------------------------------------------------------

(A) owner’s contingent or protective liability insurance, otherwise known as
Owner Contractor’s Protective Liability (or its equivalent), covering claims not
covered by or under the terms or provisions of the above mentioned commercial
general liability insurance policy and (B) the insurance provided for in
Section 5.1.1(a) written in a so-called builder’s risk completed value form
including coverage for all insurable hard and soft costs of construction (x) on
a non-reporting basis, (y) against all risks insured against pursuant to
Section 5.1.1(a)(i), (iii), (iv) and (viii), (z) including permission to occupy
such Property and (C) with an agreed amount endorsement waiving co-insurance
provisions;

(iv)    commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than One Million and No/100 Dollars ($1,000,000.00)
per occurrence; Two Million and No/100 Dollars ($2,000,000.00) in the aggregate
“per location” and overall $20,000,000.00 in the aggregate; (B) to continue at
not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to be at least as broad as Insurance Services Offices (ISO)
policy form CG 00 01;

(v)    if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles, containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00);

(vi)    if applicable, worker’s compensation subject to the worker’s
compensation laws of the applicable state, and employer’s liability in amounts
reasonably acceptable to Lender;

(vii)    umbrella and excess liability insurance in an amount not less than
Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence and in the
aggregate on terms consistent with the commercial general liability insurance
policy required under Section 5.1.1(a)(iv), and including employer liability and
automobile liability, if applicable; and

(viii)    upon sixty (60) days’ written notice, such other reasonable insurance,
and in such reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Properties located in or around
the region in which Properties are located.

(b)    All Policies required pursuant to Section 5.1.1 shall: (i) be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds and (ii) be
issued by financially sound and responsible insurance companies authorized to do
business in the states where the applicable Properties are located and having a
rating of “A3” or better by Moody’s or, if Moody’s does not provide a rating of
an applicable insurance company, a rating of “A-” or better by S&P or Fitch;
provided, however, that if

 

93



--------------------------------------------------------------------------------

Borrower elects to have its insurance coverage provided by a syndicate of
insurers, then, if such syndicate consists of five (5) or more members, (A) at
least sixty percent (60%) of the insurance coverage (or seventy-five percent
(75%) if such syndicate consists of four (4) or fewer members) and one hundred
percent (100%) of the first layer of such insurance coverage shall be provided
by insurance companies having a rating of “A3” or better by Moody’s or, if
Moody’s does not provide a rating of an applicable insurance company, a rating
of “A-” or better by S&P or Fitch and (B) the remaining forty percent (40%) of
the insurance coverage (or the remaining twenty-five percent (25%) if such
syndicate consists of four (4) or fewer members) shall be provided by insurance
companies having a rating of “Baa2” by Moody’s or, if Moody’s does not provide a
rating of an applicable insurance company, a rating of “BBB” or better by S&P or
Fitch;

(c)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(vi), shall contain clauses or
endorsements to the effect that:

(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured (other than in the case of non-payment in which case only ten (10) days
prior notice, or the shortest time allowed by applicable Legal Requirement
(whichever is longer), will be required) and shall not be materially changed
(other than to increase the coverage provided thereby) without such a thirty
(30) day notice;

(iii)    Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and

(iv)    the issuers thereof shall give notice to Lender if a Policy has not been
renewed ten (10) days prior to its expiration.

(d)    Certificates of insurance evidencing the Policies shall be delivered to
Lender on the Closing Date with respect to the current Policies. Further, not
less than ten (10) days prior to the expiration dates of the Policies
theretofore furnished to Lender, Borrower shall deliver to Lender certificates
of insurance evidencing the Policies (and, upon the written request of Lender,
copies of such Policies) accompanied by evidence satisfactory to Lender of
payment of the premiums due thereunder (the “Insurance Premiums”).

(e)    Any blanket insurance Policy shall otherwise provide the same protection
as would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).

(f)    All Policies of insurance provided for or contemplated by
Section 5.1.1(a), except for the Policy referenced in Section 5.1.1(a)(iv),
shall name Borrower as the insured and Lender and its successors and/or assigns
as mortgagee and loss payee, as its

 

94



--------------------------------------------------------------------------------

interests may appear, and in the case of property damage, boiler and machinery,
windstorm, flood and earthquake insurance, shall contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender unless below the threshold for Borrower to
handle such claim without Lender intervention as provided in Section 5.2.
Additionally, if Borrower obtains property insurance coverage in addition to or
in excess of that required by Section 5.1.1(a)(i), then such insurance policies
shall also contain a standard non-contributing mortgagee clause in favor of
Lender providing that the loss thereunder shall be payable to Lender.

(g)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Collateral
Documents and shall bear interest at the Default Rate.

(h)    In the event of foreclosure of the pledge of the Equity Interest of
Borrower pursuant to the Equity Owner Security Agreement the Policies shall
remain in full force and effect.

Section 5.2    Casualty. If one or more Properties are damaged or destroyed in
whole or in part by fire or other casualty (a “Casualty”) and either (a) the
aggregate loss amount is or is reasonably expected to exceed $25,000 or (b) any
damaged Property is or is reasonably expected to be rendered uninhabitable for
more than thirty (30) days as a result of the Casualty, then Borrower (i) is
required to file proof of loss under the applicable Policy or Policies and
(ii) shall give prompt notice of the Casualty to Lender. Lender may, but shall
not be obligated to make proof of loss if not made promptly by Borrower. In
addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) (x) if an Event of
Default is continuing or (y) with respect to any single Casualty event in which
the Net Proceeds or the costs of completing the Restoration of the affected
Property or Properties are reasonably expected to be equal to or greater than
the Casualty Threshold Amount and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation. Any Insurance
Proceeds in connection with any Casualty (whether or not Lender elects to settle
and adjust the claim or Borrower settles such claim) shall be due and payable
solely to Lender and held by Lender in accordance with the terms of this
Agreement. If Borrower or any party other than Lender receives any Insurance
Proceeds or Condemnation Proceeds, Borrower shall immediately deliver such
proceeds to Lender and shall endorse, and cause all such third parties to
endorse, check payable therefor to the order of Lender. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to endorse any such check payable to the order of Lender. Borrower hereby
releases Lender from any and all liability with respect to the settlement and
adjustment by Lender of any claims in respect of any Casualty, except to the
extent Lender has engaged in any gross negligence, fraud or willful misconduct
in respect thereto.

 

95



--------------------------------------------------------------------------------

Section 5.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or, to the extent in writing, threatened commencement of any proceeding
for the Condemnation of all or any portion of a Property and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings which
is reasonably expected to involve an Award of an amount greater than the
Casualty Threshold Amount. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Condemnation Proceeds shall have been actually
received and applied by Lender, after the deduction of expenses of collection,
to the reduction or discharge of the Debt. If Borrower or any party other than
Lender receives any Condemnation Proceeds, Borrower shall immediately deliver
such proceeds to Lender and shall endorse, and cause all such third parties to
endorse, a check payable therefore to the order of Lender. Lender shall not be
limited to the interest paid on the Award by the condemning authority but shall
be entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. Net Proceeds from a Condemnation shall be applied as
follows:

(a)    If a partial Condemnation of a Property does not interfere with the use
of such Property as a residential rental property, then the Net Proceeds paid by
the condemning authority shall be applied to the prepayment of the Debt in
accordance with Section 2.4.2(c).

(b)    If a partial Condemnation of a Property does interfere with the use of
such Property as a residential rental property or if there occurs a complete
Condemnation of a Property (each, a “Fully Condemned Property”), then (i) if no
Event of Default shall have occurred and be continuing and, within thirty
(30) days of the date of the occurrence of such Condemnation, Borrower delivers
to Lender a written undertaking to substitute the Fully Condemned Property with
a Substitute Property in accordance with the requirements of Section 2.4.2(a),
then (A) if Net Proceeds are paid by the condemning authority directly to
Borrower subsequent to such substitution, such Net Proceeds may be retained by
Borrower (for the avoidance of doubt, Net Proceeds received by Borrower prior to
such substitution shall be immediately paid to Lender as required by
Section 5.2), (B) if Net Proceeds are paid by the condemning authority to
Lender, such Net Proceeds will be disbursed by Lender to Borrower upon the
consummation of such substitution and (C) Borrower shall provide a Substitute
Property within ten (10) Business Days of the date of such undertaking in
accordance with the requirements of Section 2.4.2(a) and (ii) if an Event of
Default shall have occurred and be continuing or Borrower fails to deliver such
an undertaking to Lender, then (A) Lender may retain any Net Proceeds received
by it, (B) Borrower shall immediately deliver to Lender any Net Proceeds paid to
Borrower, (C) the Net Proceeds shall be applied to the prepayment of the Debt in
an amount equal to the Release Amount for the Fully Condemned Property in
accordance with Section 2.4.2(c) and (D) Borrower shall prepay the Loan in an
amount equal to the excess, if any, of the Release Amount for the Fully
Condemned Property over such Net Proceeds. Promptly following Borrower’s written
request after either (1) the substitution of a Substitute Property for such
Fully Condemned Property in accordance with the conditions set

 

96



--------------------------------------------------------------------------------

forth above or (2) receipt by Lender of the Net Proceeds and payment of the
Release Amount for such Property, Lender shall (x) release the Fully Condemned
Property from the applicable Mortgage Documents and related Lien, provided, that
(A) Borrower has delivered to Lender a draft release (and, in the event the
Mortgage and the Collateral Assignment of Leases and Rents applicable to the
Fully Condemned Property encumbers other Property(ies) in addition to the Fully
Condemned Property, such release shall be a partial release that relates only to
the Fully Condemned Property and does not affect the Liens and security
interests encumbering or on the other Property(ies)) in form and substance
appropriate for the jurisdiction in which such Fully Condemned Property is
located and shall contain standard provisions protecting the rights of Lender
and (B) Borrower shall pay all costs, taxes and expenses associated with such
release (including, without limitation, cost to file and record the release and
Lender’s reasonable attorneys’ fees) and (y) disburse to Borrower (A) in the
case of a substitution of a Substitute Property for such Fully Condemned
Property, the Net Proceeds paid by the condemning authority and (B) in the case
of the payment of the Release Amount for such Property, the Net Proceeds paid by
the condemning authority in excess of the Release Amount for such Property;
provided that, during the continuance of a Cash Sweep Period, any such excess
Net Proceeds shall instead be delivered to the Cash Collateral Subaccount and
disbursed in accordance with Section 6.6.1 and Section 6.6.2.

Section 5.4    Restoration.

The following provisions shall apply in connection with the Restoration of any
Property affected by a Casualty:

(a)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is less than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty, Borrower
delivers to Lender a written undertaking to (x) expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) if Net
Proceeds are paid by the insurance company directly to Borrower subsequent to
delivering such undertaking, such Net Proceeds may be retained by Borrower (for
the avoidance of doubt, Net Proceeds received by Borrower prior to delivering
such undertaking shall be immediately paid to Lender as required by
Section 5.2), (B) if Net Proceeds are paid by the insurance company to Lender,
such Net Proceeds will be disbursed by Lender to Borrower and (C) Borrower shall
conduct the Restoration of the affected Properties in accordance with the terms
of Section 5.4(c) or (y) substitute the Property subject to the Casualty event
with a Substitute Property in accordance with the requirements of
Section 2.4.2(a) and (ii) if an Event of Default shall have occurred and be
continuing or Borrower fails to deliver such an undertaking to Lender,
then (A) Lender may retain any Net Proceeds received by it, (B) Borrower shall
immediately deliver to Lender any Net Proceeds paid to Borrower as required by
Section 5.2, (C) such Net Proceeds shall be applied to the prepayment of the
Debt in an amount equal to the Release Amount for such Property in accordance
with Section 2.4.2(c), (D) Borrower shall prepay the Loan in an amount equal to
the excess, if any, of the Release Amount for such Property over such Net
Proceeds and (E) promptly following Borrower’s written request and receipt by
Lender of the Net Proceeds and payment by Borrower of the amounts set forth in
clause (D) above, if any, Lender shall (x) release the affected Properties from
the applicable Mortgage Documents

 

97



--------------------------------------------------------------------------------

and related Liens, provided, that (A) Borrower has delivered to Lender draft
releases (and, in the event any of the Mortgages and the Assignments of Leases
and Rents applicable to any of the affected Properties encumber other
Property(ies) in addition to the affected Properties, such release shall be a
partial release that relates only to the affected Property(ies) and does not
affect the Liens and security interests encumbering or on the other
Property(ies)) in form and substance appropriate for the jurisdiction in which
such affected Properties are located and shall contain standard provisions
protecting the rights of Lender and (B) Borrower shall pay all costs, taxes and
expenses associated with such release (including, without limitation, cost to
file and record the release and Lender’s reasonable attorneys’ fees) and
(y) disburse to Borrower (A) in the case of a substitution of a Substitute
Property for such Property, the Net Proceeds paid by the insurance company and
(B) in the case of the payment of the Release Amount for such Property, the Net
Proceeds paid by the insurance company in excess of the Release Amount for such
Property, if any; provided that, during the continuance of a Cash Sweep Period,
any such excess Net Proceeds shall instead be delivered to the Cash Collateral
Subaccount and disbursed in accordance with Section 6.6.1 and Section 6.6.2.

(b)    If the Net Proceeds reasonably expected to be received in connection with
any single Casualty event is greater than the Casualty Threshold Amount, then,
(i) if no Event of Default shall have occurred and be continuing and, within
sixty (60) days of the date of the occurrence of such Casualty, Borrower
delivers to Lender a written undertaking to (x) expeditiously commence and to
satisfactorily complete with due diligence the Restoration of the affected
Properties in accordance with the terms of this Agreement, then (A) Borrower
shall immediately deliver to Lender any Net Proceeds paid to Borrower as
required by Section 5.2 and (B) Borrower shall conduct the Restoration of the
affected Properties in accordance with the terms of and subject to the
conditions of Section 5.4(d) or (y) substitute the Property subject to the
Casualty event with a Substitute Property in accordance with the requirements of
Section 2.4.2(a) and (ii) if an Event of Default shall have occurred and be
continuing or Borrower fails to deliver such an undertaking to Lender, then
(A) Lender may retain any Net Proceeds received by it, (B) Borrower shall
immediately deliver to Lender any Net Proceeds paid to Borrower as required by
Section 5.2, (C) such Net Proceeds shall be applied to the prepayment of the
Debt in an amount equal to the Release Amount for such Property in accordance
with Section 2.4.2(c), (D) Borrower shall prepay the Loan in an amount equal to
the excess, if any, of the Release Amount for the affected Properties over such
Net Proceeds and (E) promptly following Borrower’s written request and receipt
by Lender of the Net Proceeds and payment by Borrower of the amounts set forth
in clause (D) above, if any, Lender shall (x) release the affected Properties
from the applicable Mortgage Documents and related Liens, provided, that
(A) Borrower has delivered to Lender draft releases (and, in the event any of
the Mortgages and the Assignments of Leases and Rents applicable to any of the
affected Properties encumber other Property(ies) in addition to the affected
Properties, such release shall be a partial release that relates only to the
affected Property(ies) and does not affect the Liens and security interests
encumbering or on the other Property(ies)) in form and substance appropriate for
the jurisdiction in which such affected Properties are located and shall contain
standard provisions protecting the rights of Lender and (B) Borrower shall pay
all costs, taxes and expenses associated with such release (including, without
limitation, cost to file and record the release and Lender’s reasonable
attorneys’ fees) and (y) disburse to Borrower (A) in the case of a substitution
of a Substitute Property for such Property, the Net Proceeds paid by the
insurance company and (B) in the case of the payment of the Release Amount for
such Property, the Net

 

98



--------------------------------------------------------------------------------

Proceeds paid by the insurance company in excess of the Release Amount for such
Property, if any; provided that, during the continuance of a Cash Sweep Period,
any such excess Net Proceeds shall instead be delivered to the Cash Collateral
Subaccount and disbursed in accordance with Section 6.6.1 and Section 6.6.2.

(c)    If Borrower elects to undertake the Restoration a Property or Properties
pursuant to Section 5.4(a), (i) Borrower shall, subject to applicable Legal
Requirements, commence the Restoration as soon as reasonably practicable (but in
no event later than ninety (90) days after such Casualty occurs) and shall
diligently pursue the same to satisfactory completion; (ii) Borrower shall cause
the affected Property and the use thereof after the Restoration to be in
compliance in all material respects with and permitted under all applicable
Legal Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction, in all material respects;
(iii) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance in all material respects with all
applicable Legal Requirements and the Renovation Standards and (iv) for any
Restoration of a Property with a total expected cost exceeding $25,000, Borrower
shall deliver, or cause to be delivered, to Lender a signed detailed budget
approved in writing by Borrower’s architect or engineer stating the entire cost
of completing the Restoration, which budget shall be reasonably acceptable to
Lender.

(d)    If Borrower elects to undertake the Restoration of a Property or
Properties pursuant to Section 5.4(b), the following provisions shall apply:

(i)    the Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender that the following conditions are met: (A) Borrower
shall, subject to applicable Legal Requirements, commence the Restoration as
soon as reasonably practicable (but in no event later than ninety (90) days
after such Casualty occurs) and shall diligently pursue the same to satisfactory
completion; (B) Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Properties as a result of the occurrence of the
Casualty, whichever the case may be, will be covered out of (1) the Net
Proceeds, (2) the insurance coverage referred to in Section 5.1.1(a)(ii), if
applicable, or (3) by other funds of Borrower; (C) Lender shall be satisfied
that the Restoration will be completed on or before the earliest to occur of
(1) the date six (6) months prior to the Maturity Date,, (2) the earliest date
required for such completion under the terms of any Lease, (3) such time as may
be required under applicable Legal Requirements or (4) six (6) months prior to
the expiration of the insurance coverage referred to in Section 5.1.1(a)(ii);
(D) Borrower shall cause the affected Property and the use thereof after the
Restoration to be in compliance with and permitted under all applicable Legal
Requirements and such Property, after Restoration, shall be of the same
character as prior to such damage or destruction; (E) the Restoration shall be
done and completed by Borrower in an expeditious and diligent fashion and in
compliance in all material respects with all applicable Legal Requirements and
the Renovation Standards; (F) for any Restoration of a Property with a total
expected cost exceeding $25,000, Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget shall be reasonably acceptable to Lender and (G) the Net Proceeds
together with any cash or cash equivalent deposited by Borrower with Lender are
sufficient in Lender’s discretion to cover the cost of the Restoration.

 

99



--------------------------------------------------------------------------------

(ii)    The Net Proceeds shall be held by Lender in the Casualty and
Condemnation Subaccount and, until disbursed in accordance with the provisions
of this Section 5.4(d), shall constitute additional security for the Debt and
other obligations under the Loan Documents. The Net Proceeds shall be disbursed
by Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialmen’s liens or notices of intention
to file same, or any similar liens or encumbrances on the Properties which have
not been fully bonded to the satisfaction of Lender and discharged of record or
in the alternative fully insured to the satisfaction of Lender by the title
company issuing the Title Insurance Policy.

(iii)    All plans and specifications required in connection with the
Restoration shall be subject to the prior approval of Lender and an independent
consulting engineer selected by Lender (the “Casualty Consultant”), and in each
case, such approval shall not be unreasonably withheld, conditioned or delayed.
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to the approval of Lender and the Casualty Consultant, in each case,
such approval shall not be unreasonably withheld, conditioned or delayed. All
reasonable out-of-pocket costs and expenses incurred by Lender in connection
with recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s fees and disbursements, shall be paid by Borrower.

(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(d), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the

 

100



--------------------------------------------------------------------------------

Restoration have been paid in full or will be paid in full out of the Casualty
Retainage; provided, however, that Lender will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (x) the
Casualty Consultant certifies to Lender that such contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of such contractor’s, subcontractor’s or
materialman’s contract, (y) the contractor, subcontractor or materialman
delivers the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and
(z) Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the Lien of the applicable Mortgage and evidence of
payment of any premium payable for such endorsement. If required by Lender, the
release of any such portion of the Casualty Retainage shall be approved by the
surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.

(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Subaccount) before any further disbursement of the Net Proceeds shall be made.
The Net Proceeds Deficiency deposited with Lender shall be deposited by Lender
into the Casualty and Condemnation Subaccount and shall be disbursed for costs
actually incurred in connection with the Restoration on the same conditions
applicable to the disbursement of the Net Proceeds, and until so disbursed
pursuant to this Section 5.4(d) shall constitute additional security for the
Obligations.

(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(d), and the receipt by Lender
of evidence reasonably satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing.

(e)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with any Restoration including, without limitation, reasonable
attorneys’ fees and disbursements, shall be paid by Borrower.

(f)    [reserved]

(g)    In the event of foreclosure of a Mortgage, or other transfer of title to
a Property or Properties in extinguishment in whole or in part of the Debt all
right, title and interest

 

101



--------------------------------------------------------------------------------

of Borrower in and to the Policies that are not blanket Policies then in force
concerning such Property or Properties and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

ARTICLE VI - RESERVE FUNDS

Section 6.1    Tax Funds.

6.1.1    Deposits of Tax Funds. Borrower shall deposit with Lender on each
Payment Date an amount equal to one-twelfth (1/12th) of the Property Taxes that
Lender estimates will be payable during the next ensuing twelve (12) months, in
order to accumulate sufficient funds to pay all such Property Taxes prior to
their respective due dates, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Tax
Subaccount”). Amounts deposited from time to time into the Tax Subaccount
pursuant to this Section 6.1.1 are referred to herein as the “Tax Funds”. If at
any time Lender reasonably determines that the Tax Funds will not be sufficient
to pay the Property Taxes, Lender shall notify Borrower of such determination
and, commencing with the first Payment Date following Borrower’s receipt of such
written notice, the monthly deposits for Property Taxes shall be increased by
the amount that Lender estimates is sufficient to make up the deficiency at
least ten (10) days prior to the respective due dates for the Property Taxes;
provided, that if Borrower receives notice of any deficiency after the date that
is ten (10) days prior to the date that Property Taxes are due, Borrower will
deposit with or on behalf of Lender such amount within two (2) Business Days
after its receipt of such notice.

6.1.2    Release of Tax Funds. Provided no Event of Default is continuing,
Lender shall apply Tax Funds in the Tax Subaccount to reimburse Borrower for
payments of Property Taxes made by Borrower after delivery by Borrower to Lender
of evidence of such payment reasonably acceptable to Lender. If the amount of
the Tax Funds shall exceed the amounts due for Property Taxes, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax Funds. Any Tax Funds remaining in the Tax
Subaccount after the Obligations have been paid in full shall be returned to
Borrower. Provided no Default or Event of Default exists, the Tax Funds reserved
for any Property shall be released upon a permitted sale and release, a
substitution or a prepayment of the Allocated Loan Amount of such Property in
accordance with the terms hereof.

6.1.3    Special Reserve of Tax Funds. Notwithstanding the foregoing, in lieu of
making the deposits required by Section 6.1.1, Borrower may, by written notice
to Lender, elect to maintain in the Tax Subaccount an amount equal to the amount
of Property Taxes payable with respect to the Properties for a period of six
(6) months. If such an election is in effect and Lender determines that the Tax
Funds in the Tax Subaccount constitute less than the amount described in the
previous sentence, Lender shall notify Borrower of such determination and,
commencing with the first Payment Date following Borrower’s receipt of such
written notice, Borrower shall deposit into the Tax Subaccount such shortfall.
Furthermore, during any period while such an election is in effect, Borrower
shall not be entitled to receive any release of Tax Funds from the Tax
Subaccount. Borrower may revoke the election contemplated by this Section 6.1.3
by written notice to Lender; provided, that (i) such revocation shall not take
effect until the first Payment Date that is more than ten (10) Business Days
after the date Lender

 

102



--------------------------------------------------------------------------------

receives such notice and (ii) on such Payment Date Borrower shall deposit into
the Tax Subaccount an amount reasonably determined by Lender that, when combined
with prospective deposits into the Tax Subaccount contemplated by clause (ii) of
Section 6.1.1 will be sufficient funds to pay all Property Taxes with respect to
the Properties prior to their respective due dates.

6.1.4    [Reserved].

6.1.5    [Reserved].

Section 6.2    Insurance Funds.

6.2.1    Deposits of Insurance Funds. Borrower shall deposit with or on behalf
of Lender on each Payment Date, an amount equal to one-twelfth (1/12th) of the
Insurance Premiums that Lender estimates will be payable for the renewal of the
coverage afforded by the Policies upon the expiration thereof, in order to
accumulate sufficient funds to pay all such Insurance Premiums prior to the
expiration of the Policies, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds
(the “Insurance Subaccount”). Amounts deposited from time to time into the
Insurance Subaccount pursuant to this Section 6.2.1 are referred to herein as
the “Insurance Funds”. If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies.

6.2.2    Release of Insurance Funds. Provided no Event of Default is continuing,
Lender shall apply Insurance Funds in the Insurance Subaccount to timely pay, or
reimburse Borrower for payments of, Insurance Premiums. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums, Lender
shall, in its sole discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Insurance Funds. Any Insurance
Funds remaining in the Insurance Subaccount after the Obligations have been paid
in full shall be returned to Borrower. Provided no Default or Event of Default
exists, the Insurance Funds reserved for any Property shall be released upon a
permitted sale and release, a substitution or a prepayment of the Allocated Loan
Amount of such Property in accordance with the terms hereof.

6.2.3    Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.2.1, if an Acceptable Blanket Policy is in effect with
respect to the Policies required pursuant to Section 5.1.1, deposits into the
Insurance Subaccount required for Insurance Premiums pursuant to Section 6.2.1
shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy. Notwithstanding the foregoing, Borrower may, by
written notice to Lender given not less than ten (10) Business Days prior to a
Payment Date, elect to reinstate, as of such Payment Date, deposits to the
Insurance Subaccount with respect to the Insurance Premiums for one or more of
the Policies required pursuant to Section 5.1.1 for which an Acceptable Blanket
Policy is in effect. Further, if Borrower makes such an election, then Borrower
may rescind such election by providing a written notice thereof to Lender, which
notice shall be effective as of the Payment Date that follows such notice by
more than ten (10) Business Days or such later Payment Date as Borrower
specifies in its election.

 

103



--------------------------------------------------------------------------------

Section 6.3    Capital Expenditure Funds.

6.3.1    Deposits of Capital Expenditure Funds. Borrower shall deposit with or
on behalf of Lender on each Payment Date an amount equal to one-twelfth (1/12th)
of the product of (a) $450 multiplied by (b) the number of Properties to which
the Loan is applicable, in order to accumulate sufficient funds, for annual
Capital Expenditures, which amounts shall be transferred into a Subaccount
established at the Cash Management Account Bank to hold such funds (the “Capital
Expenditure Subaccount”). Amounts deposited from time to time into the Capital
Expenditure Subaccount pursuant to this Section 6.3.1 are referred to herein as
the “Capital Expenditure Funds”.

6.3.2    Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall disburse Capital Expenditure Funds out of the Capital
Expenditure Subaccount to reimburse Borrower for Capital Expenditures actually
paid for by Borrower, provided that: (a) such disbursement is for an Approved
Capital Expenditure, (b) the request for disbursement is accompanied by an
Officer’s Certificate from Borrower stating that (i) the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (ii) all Approved Capital Expenditures to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
disbursement) in a good and workmanlike manner and in accordance, in all
material respects, with all applicable Legal Requirements and the Renovation
Standards and (iii) the Approved Capital Expenditures to be funded from the
disbursement in question have not been the subject of a previous disbursement
and have been paid for by Borrower and (c) for any individual expenditure
greater than $25,000, Borrower has delivered to Lender copies of any invoices,
bills or statements related to such Approved Capital Expenditures that are
requested by Lender. For the avoidance of doubt, Borrower shall not be entitled
to receive a distribution of Capital Expenditure Funds for expenses related to
the refurbishment or repair of a Property to the extent that Borrower has been
or will be entitled to reimbursement for such expenses from a Tenant’s security
deposit.

Section 6.4    Casualty and Condemnation Subaccount. Borrower shall pay, or
cause to be paid, to Lender all Insurance Proceeds or Awards due to any Casualty
or Condemnation in accordance with the provisions of Section 5.2 and
Section 5.3, which amounts shall be transferred into a Subaccount established at
the Cash Management Bank to hold such funds (the “Casualty and Condemnation
Subaccount”). Amounts deposited from time to time into the Casualty and
Condemnation Subaccount pursuant to this Section 6.4 are referred to herein as
the “Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall
be held, disbursed and/or applied in accordance with the provisions of
Section 5.3 or Section 5.4, as applicable.

Section 6.5    Eligibility Reserve Subaccount.

6.5.1    Deposit of Eligibility Funds. If Borrower shall be required to make a
prepayment in respect of any Property pursuant to Section 2.4.2(a) (other than
in the case of any Property that constitutes a Disqualified Property due to the
occurrence of a Voluntary Action in respect thereof), Borrower shall have an
option to deposit into a Subaccount established at the Cash Management Bank to
hold such funds (the “Eligibility Reserve Subaccount”) an amount

 

104



--------------------------------------------------------------------------------

equal to one hundred percent (100%) of the Allocated Loan Amount for any such
Property (“Eligibility Funds”), provided that Borrower provides Lender with
written notice of any such Eligibility Funds and, no later than the due date for
the prepayment required under Section 2.4.2(a), delivers such Eligibility Funds
with Lender for deposit to the Eligibility Reserve Subaccount.

6.5.2    Release of Eligibility Funds. Provided no Default or Event of Default
exists, Lender shall disburse the Eligibility Funds with respect to a Property
to Borrower upon (a) the sale of such Property and payment in full of the
applicable Release Amount, (b) upon such Property becoming an Eligible Property
or (c) upon the substitution of the applicable Disqualified Property with a
Substitute Property in accordance with the conditions of Section 2.4.2(a).

Section 6.6    Cash Collateral.

6.6.1    Cash Collateral Subaccount. If a Cash Sweep Period shall be continuing,
all Available Cash (after payment of the Monthly Budgeted Amount and any
Approved Extraordinary Expenses in accordance with Section 2.7.2(k)) shall be
paid to Lender, which amounts shall be transferred by Lender into a Subaccount
(the “Cash Collateral Subaccount”) to be held by Lender as cash collateral for
the Debt. Amounts on deposit from time to time in the Cash Collateral Subaccount
pursuant to this Section 6.6.1 are referred to as the “Cash Collateral Funds”.
Lender shall have the right, but not the obligation, at any time during the
continuance of an Event of Default, in its sole and absolute discretion to apply
any and all Cash Collateral Funds then on deposit in the Cash Collateral
Subaccount to the Debt, in such order and in such manner as Lender shall elect
in its sole and absolute discretion, including to make a prepayment of principal
(together with the applicable Yield Maintenance Premium applicable thereto) or
any other amounts due hereunder.

6.6.2    Withdrawal of Cash Collateral Funds. Provided no Default or an Event of
Default hereunder is continuing and there is an amount exceeding one percent
(1%) of the Outstanding Principal Balance on deposit in the Cash Collateral
Subaccount (the “Cash Collateral Floor”), Lender shall make disbursements from
the Cash Collateral Subaccount of Cash Collateral Funds in excess of the Cash
Collateral Floor to pay costs and expenses in connection with the ownership,
management and/or operation of the Properties to the extent such amounts are not
otherwise paid pursuant to Section 6.6.1 or by Manager pursuant to the
Management Agreement for the following items: (a) Operating Expenses (including
management fees, but subject to the Management Fee Cap) set forth in an Approved
Annual Budget (subject to a five percent (5%) variation for Operating Expenses
in such Approved Annual Budget), (b) emergency repairs and/or life-safety items
(including applicable Capital Expenditures for such purpose), (c) Capital
Expenditures set forth in an Approved Annual Budget (subject to a five percent
(5%) variation for Capital Expenditures in such Approved Annual Budget),
(d) legal, audit and accounting costs associated with the Properties or
Borrower, excluding legal fees incurred in connection with the enforcement of
Borrower’s, rights pursuant to the Loan Documents, (e) payment of Debt Service
on the Loan, (f) voluntary or mandatory prepayment of the Loan (together with
any applicable Yield Maintenance Premium), including, without limitation, any
Low Debt Yield Cure Prepayment and (g) expenses and shortfalls relating to
Restoration; provided, that no disbursements shall be made from the Cash
Collateral Subaccount

 

105



--------------------------------------------------------------------------------

for any of the Operating Expenses or Capital Expenditures described in the
foregoing clauses (a) through (d) to the extent amounts for such Operating
Expenses or Capital Expenditures have been distributed to Borrower from the Cash
Management Account under Section 2.7.2(k), or may be distributed to Borrower
from the Tax Subaccount, the Insurance Subaccount or the Capital Expenditure
Subaccount, as applicable.

6.6.3    Release of Cash Collateral Funds. Provided no Cash Sweep Period is
continuing as of two (2) consecutive Calculation Dates, Lender shall release
Cash Collateral Funds in the Cash Collateral Subaccount to Borrower; provided,
that in the event of a Debt Yield Cure Prepayment, the Lender is required to
release the Cash Collateral Funds to Borrower within two (2) Business Days of
the date of such Debt Yield Cure Prepayment.

6.6.4    Extraordinary Expense. If, during any Cash Sweep Period, Borrower
incurs or is required to incur an operating expense or capital expense which is
not set forth in the Approved Annual Budget (each an “Extraordinary Expense”),
then Borrower shall promptly deliver to Lender in writing a reasonably detailed
explanation of such Extraordinary Expense. If a Cash Sweep Period then exists,
then such Extraordinary Expense shall be subject to Lender’s approval, which
approval may not be unreasonably withheld or delayed so long as no Event of
Default then exists; provided, however, that during a Cash Sweep Period, so long
as no Event of Default then exists, Lender shall be deemed to have approved any
Extraordinary Expense (other than fees paid to any Manager or any amounts paid
to any Affiliates of Borrower) that (a) does not exceed (when aggregated with
any and all other requested and unpaid Extraordinary Expenses covered by the
same line item of the Approved Annual Budget) ten percent (10%) of the monthly
amount of the applicable line item set forth in the Approved Annual Budget for
such month and (b) does not exceed (when aggregated with any and all other
requested and unpaid Extraordinary Expenses of the same type (i.e., Operating
Expenses or Capital Expenditures)) five percent (5%) of the aggregate monthly
amount of the Approved Annual Budget with respect to Operating Expenses or
Capital Expenditures, as applicable, for such month. Any Extraordinary Expense
incurred by Borrower and approved (or deemed approved) by Lender is referred to
herein as an (“Approved Extraordinary Expense”). Any amounts distributed to
Borrower for the payment of Approved Extraordinary Expenses pursuant to
Section 6.6.4 shall be used by Borrower only to pay for such Approved
Extraordinary Expenses or reimburse Borrower for such Approved Extraordinary
Expenses, as applicable.

Section 6.7    Advance Rent Funds.

6.7.1    Deposits of Advance Rent Funds. In the event Borrower receives any
Advance Rent, Borrower shall deposit (or cause to be deposited) any such Advance
Rent into a Subaccount established at the Cash Management Account Bank to hold
such funds (the “Advance Rent Subaccount”). Amounts deposited from time to time
in the Advance Rent Subaccount pursuant to this Section 6.7.1 are referred to
herein as the “Advance Rent Funds”.

6.7.2    Release of Advance Rent Funds. Provided no Event of Default has
occurred and is continuing, on each Payment Date, Lender shall disburse the
applicable Advance Rent Funds to the Cash Management Account in accordance with
the Advance Rent Disbursement Schedule.

 

106



--------------------------------------------------------------------------------

Section 6.8    Reserve Funds, Generally.

(a)    Notwithstanding anything to the contrary contained in this Article VI,
disbursements of Reserve Funds to Borrower shall only occur on the Reserve
Release Date after receipt by Lender of a Reserve Release Request from Borrower
not less than five (5) Business Days prior to such date; provided, that if the
amount of Reserve Funds to be released to Borrower on any Reserve Release Date
is less than the Minimum Disbursement Amount, then such Reserve Funds shall
continue to be maintained in the Subaccounts until the next Reserve Release Date
on which an amount equal to or greater than the Minimum Disbursement Amount is
available for disbursement or until the payment in full of the Obligations.

(b)    Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt. Until expended
or applied in accordance herewith, the Reserve Funds shall constitute additional
security for the Debt.

(c)    During the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

(d)    The Reserve Funds shall be held in an Eligible Account in cash or
Permitted Investments as directed by Lender or Lender’s Servicer. All interest
on a Reserve Fund shall be added to and become a part thereof and shall be the
sole property of Borrower. Borrower shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest earned on
the Reserve Funds credited or paid to Borrower.

(e)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 financing statements,
except those naming Lender as the secured party, to be filed with respect
thereto.

(f)    Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and reasonable out-of-pocket costs and expenses (including
out-of-pocket litigation costs and reasonable attorneys’ fees and expenses)
arising from or in any way connected with the Reserve Funds or the performance
of the obligations for which the Reserve Funds were established. Borrower hereby
assigns to Lender all rights and claims Borrower may, during the Term, have
against all persons or entities supplying labor, materials or other services
which are to be paid from or secured by the Reserve Funds; provided, however,
that Lender shall not pursue any such right or claim unless an Event of Default
has occurred and remains uncured.

 

107



--------------------------------------------------------------------------------

ARTICLE VII - DEFAULTS

Section 7.1    Event of Default.

(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):

(i)    if (A) the Debt is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest due under the Note is not paid
in full on the applicable Payment Date, (C) any prepayment of principal or
Release Amount due under this Agreement or the Note is not paid when due or
(D) any Yield Maintenance Premium is not paid when due, in the case of clauses
(B), (C) or (D), such failure continuing for two (2) Business Days after the due
date for such payment or deposit;

(ii)    if any deposit to the Reserve Funds is not made on the required deposit
date therefor, with such failure continuing for two (2) Business Days after
Lender delivers written notice thereof to Borrower;

(iii)    if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clauses (i) and
(ii)) is not paid in full when due and payable in accordance with the provisions
of the applicable Loan Document, with such failure continuing for ten (10) days
after Lender delivers written notice thereof to Borrower;

(iv)    if the Policies are not (A) delivered to Lender within five (5) Business
Days of Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;

(v)    a Transfer other than a Permitted Transfer occurs;

(vi)    if any certification, representation or warranty made by a Relevant
Party herein or any other Loan Document, other than a Property Representation,
or in any report, certificate, financial statement or other instrument,
agreement or document furnished by a Relevant Party to Lender shall have been
false or misleading in any material and adverse respect as of the date such
representation or warranty was made; provided, however, if any untrue
certification, representation or warranty made after the Closing Date is
susceptible of being cured, Borrower shall have the right to cure such
certification, representation or warranty within thirty (30) days after receipt
of notice from Lender; and provided further that for any certification,
representation or warranty made in connection with a delivery of a report,
Borrower shall have such longer grace period as applicable for delivery of such
report;

(vii)    if any Relevant Party shall make an assignment for the benefit of
creditors;

(viii)    if a receiver, liquidator or trustee shall be appointed for any
Relevant Party, any Relevant Party shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, Relevant Party, or if any
proceeding for the dissolution or liquidation of any Relevant Party shall be
instituted, or if any Loan Party is substantively consolidated with any Person
other than a Loan Party; provided, however, if such

 

108



--------------------------------------------------------------------------------

appointment, adjudication, petition, proceeding or consolidation was involuntary
and not consented to by such Relevant Party, upon the same not being discharged,
stayed or dismissed within sixty (60) days following its filing;

(ix)    if any Loan Party attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

(x)    if any of the assumptions contained in the Insolvency Opinion, or in any
Additional Insolvency Opinion delivered to Lender in connection with the Loan,
is or shall become untrue in any material respect;

(xi)    a breach of the covenants set forth in Sections 4.1.1, 4.1.2, 4.1.3,
4.1.4, 4.1.12, 4.1.19, 4.2.2, 4.2.3, 4.2.5, 4.2.8, 4.2.9, 4.2.11, 4.2.14 or
4.2.15;

(xii)    if with respect to any Disqualified Property, Borrower fails to within
the time periods specified in Section 2.4.2(a) either: (A) pay the Release
Amount in respect thereof, (B) substitute such Disqualified Property with a
Substitute Property in accordance with Section 2.4.2(a) or (C) or deposit an
amount equal to one hundred percent (100%) of the Allocated Loan Amount for the
Disqualified Property in the Eligibility Reserve Subaccount in accordance with
Section 2.4.2(a) and such failure continues for more than five (5) Business Days
after written notice thereof from Lender to Borrower;

(xiii)    if, (A) without Lender’s prior written consent, (i) any Management
Agreement is terminated (unless simultaneously therewith, Borrower and a new
Qualified Manager enter into a Replacement Management Agreement in accordance
with Section 4.2.1), or (ii) there is a default by Borrower under any Management
Agreement beyond any applicable notice or grace period and such Manager
terminates or cancels the applicable Management Agreement (unless, within thirty
(30) days after the expiration of such notice or grace period, Borrower and a
new Qualified Manager enter into a Replacement Management Agreement in
accordance with Section 4.2.1) or (B) following the occurrence of a Manager
Default, Borrower fails to exercise its right to terminate the Manager under the
Management Agreement;

(xiv)    if any Loan Party, Parent, any Qualified Transferee, or any subsidiary
of Parent or any Qualified Transferee that owns a direct or indirect ownership
interest in any Loan Party shall be convicted of a Patriot Act Offense by a
court of competent jurisdiction;

(xv)    any failure on the part of any Borrower to duly observe or perform any
of its covenants set forth in Section 4.1.20 or the representation and warranty
in Section 3.1.24 shall fail to be correct in respect of a Tenant of any
Property and, in each case, Borrower fails to notify OFAC within five
(5) Business Days of Borrower obtaining knowledge that such Tenant is on any of
the lists described in those sections and promptly take such steps as may be
required by OFAC with respect to such Tenant;

 

109



--------------------------------------------------------------------------------

(xvi)    if there shall be a default under any of the other Loan Documents by
any Relevant Party beyond any applicable cure periods contained in such Loan
Documents, whether as to any Relevant Party or the Properties, or if any other
such event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Obligations or to
permit Lender to accelerate the maturity of all or any portion of the
Obligations;

(xvii)    [Reserved];

(xviii)    if any Loan Document or any Lien granted thereunder by any Relevant
Party shall (except in accordance with its terms or pursuant to Lender’s written
consent), in whole or in part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the parties thereto or
any Relevant Party or any other party shall disaffirm or contest, in writing, in
any manner such effectiveness, validity, binding nature or enforceability (other
than as a result of the occurrence of the payment in full of the Obligations);

(xix)    one or more final judgments for the payment of $2,500,000 or more
rendered against any Loan Party, and such amount is not covered by insurance or
indemnity or discharged, paid or stayed within sixty (60) days after (i) the
date on which the right to appeal thereof has expired if no such appeal has
commenced, or (ii) the date on which all rights to appeal have been
extinguished;

(xx)    Parent or any Qualified Transferee that executes and delivers a
replacement guaranty pursuant to Section 4.2.17(e) fails to comply with the
Parent Financial Covenant;

(xxi)    if any Relevant Party shall continue to be in Default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in subsections (i) to (xx) above, and such Default shall
continue for ten (10) days after notice to Borrower from Lender, in the case of
any such Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice to Borrower from Lender in the case of any other
such Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30)-day
period, and provided further that Borrower shall have commenced to cure such
Default within such thirty (30)-day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30)-day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed one
hundred twenty (120) days; or

(xxii)    the occurrence and continuance of an Event of Default shall occur
under (and as such term is defined in) the Companion Seller Financing.

(b)    During the continuance of an Event of Default (other than an Event of
Default described in clauses (vii), (viii) or (ix) above), in addition to any
other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, Lender may take such action,
without notice or demand, that Lender deems advisable to protect

 

110



--------------------------------------------------------------------------------

and enforce its rights against any Relevant Party and in and to any or all of
the Properties, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against the Relevant
Parties and any or all of the Properties, including, without limitation, all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (ix) above, the Debt and Other Obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

Section 7.2    Remedies.

(a)    During the continuance of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to Lender against
each Relevant Party under this Agreement or any of the other Loan Documents
executed and delivered by, or applicable to, a Relevant Party or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of any Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

(b)    With respect to Borrower and the Properties, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
any Property for the satisfaction of any of the Debt in any preference or
priority to any other Property, and Lender may seek satisfaction out of all of
the Properties, or any part thereof, in its absolute discretion in respect of
the Debt. In addition, Lender shall have the right from time to time to
partially foreclose the Lien of the Mortgages and the other Collateral Documents
in any manner and for any amounts secured by the Mortgages and the other
Collateral Documents then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Lien of one or more of the Mortgages and/or the other Collateral Documents
to recover such delinquent payments or (ii) in the event Lender elects to
accelerate less than the entire Outstanding Principal Balance of the Loan,
Lender may foreclose the Lien of one or more of the Mortgages and/or the other
Collateral Documents to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Mortgages and the other
Collateral Documents as Lender may elect. Notwithstanding one or more partial
foreclosures, the Collateral shall remain subject to the Mortgages and the other
Collateral Documents to secure payment of sums secured by the Collateral
Documents and not previously recovered.

 

111



--------------------------------------------------------------------------------

(c)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, Collateral Documents and other security documents (the
“Severed Loan Documents”) in such denominations as Lender shall determine in its
sole discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. The Loan Parties hereby absolutely and irrevocably appoint Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrower ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to a Loan
Party by Lender of Lender’s intent to exercise its rights under such power.
Borrower shall be obligated to pay any costs or expenses incurred in connection
with the preparation, execution, recording or filing of the Severed Loan
Documents and the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

(d)    As used in this Section 7.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 7.3    Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

Section 7.4    Lender’s Right to Perform. If Borrower fails to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after Borrower’s receipt of written notice
thereof from Lender, without in any way limiting Lender’s right to exercise any
of its rights, powers or remedies as provided hereunder, or under any of the
other Loan Documents, Lender may, but shall have no obligation to, perform, or
cause the performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations, and to the extent permitted under

 

112



--------------------------------------------------------------------------------

applicable laws, secured by the Mortgages and the other Collateral Documents and
shall bear interest thereafter at the Default Rate. Notwithstanding the
foregoing, Lender shall have no obligation to send notice to Borrower of any
such failure.

ARTICLE VIII - SALE OF NOTES/ SERVICING

Section 8.1    Sale of Notes.

8.1.1    Sale of Notes. (a) (i) Borrower acknowledges and agrees that Lender may
sell all or any portion of the Loan and the Loan Documents, or issue one or more
participations therein; provided that Lender may not sell all or any portion of
the Loan and the Loan Documents, or issue any participation therein, to any
Person set forth in Schedule VIII hereto; provided further, notwithstanding
anything herein to the contrary, Lender may only exercise its rights under this
Section 8.1 if the Companion Seller Financing is simultaneously sold to the same
entity that purchases the Loan. Lender shall promptly notify Borrower of any
such sale of all or any portion of the Loan. Lender or its designee, acting
solely for this purpose as an agent of Borrower, shall maintain a register
(“Register”) for the recordation of the names and addresses of the Lenders, and
principal amounts (and stated interest) of the Loan owing to, each Lender
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive absent manifest error. The Register shall be available for
inspection by Borrower, at any reasonable time and from time to time upon
reasonable prior notice.

(ii)    Borrower acknowledges and agrees that each of Lender and Agent may
assign, transfer and/or pledge any or all of its respective rights under this
Agreement and the Loan Documents (including, without limitation, any assignment
of rights as “Lender” (or any servicer or agent thereof, including Agent) under
any Blocked Account Control Agreement or Deposit Account Control Agreement);
provided that each of Lender and Agent may not assign, transfer or pledge all or
any portion of the Loan and the Loan Documents and its rights relating thereto
to any Person set forth in Schedule VIII hereto.

(b)    [Reserved].

8.1.2    [Reserved].

Section 8.2    [Reserved].

Section 8.3    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a trust and servicing, pooling and servicing agreement, servicing
agreement, special servicing agreement or other agreement providing for the
servicing of one or more mortgage loans (collectively, the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall not be responsible for payment of the
monthly master servicing fee due to the Servicer under the Servicing Agreement.
For the avoidance of doubt, this Section 8.3 shall not be deemed to limit
Borrower’s obligations under Section 9.15.

 

113



--------------------------------------------------------------------------------

ARTICLE IX - MISCELLANEOUS

Section 9.1    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.

Section 9.2    Lender’s Discretion; Rating Agency Review Waiver.

(a)    Whenever pursuant to this Agreement Lender exercises any right given to
it to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever
pursuant to this Agreement the Approved Rating Agencies are given any right to
approve or disapprove any matter, or any arrangement or term is to be
satisfactory to the Approved Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.

(b)    Whenever, pursuant to this Agreement or any other Loan Documents,
a Rating Agency Confirmation is required from each Approved Rating Agency, in
the event that any Approved Rating Agency “declines review”, “waives review” or
otherwise indicates to Lender’s or Servicer’s satisfaction that no Rating Agency
Confirmation will or needs to be issued with respect to the matter in question
(each, a “Review Waiver”), then the requirement to obtain a Rating Agency
Confirmation from such Approved Rating Agency shall not apply with respect to
such matter; provided, however, if a Review Waiver occurs with respect to an
Approved Rating Agency and Lender does not have a separate and independent
approval right with respect to the matter in question, then such matter shall
require the written reasonable approval of Lender. It is expressly agreed and
understood, however, that receipt of a Review Waiver (i) from any one Approved
Rating Agency shall not be binding or apply with respect to any other Approved
Rating Agency and (ii) with respect to one matter shall not apply or be deemed
to apply to any subsequent matter for which Rating Agency Confirmation is
required.

Section 9.3    Governing Law.

(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY

 

114



--------------------------------------------------------------------------------

ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. BORROWER AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND
(iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN
SECTION 9.5 (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT).

Section 9.4    Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender. In addition, Lender shall not waive the requirement
that the Closing Date GRC Certificate be delivered on or prior to the making of
the Loan.

Section 9.5    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested, or (b) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):

 

  If to Lender: Amherst SFR Lender, LLC

    5001 Plaza on the Lake, Suite 200

    Austin, Texas 78746

    Attention: General Counsel – Single Family Equity

    Email: jgatti@amherst.com

 

  with a copy to: Mayer Brown LLP

    1221 Avenue of the Americas

    New York, New York 10020

    Attention: Paul Jorissen, Esq.

    Email: pjorissen@mayerbrown.com

 

115



--------------------------------------------------------------------------------

  If to Borrower: HOME SFR IV Borrower, LLC

    Chief Administrative Officer

    5100 Tamarind Reef

    Christiansted, USVI 00820

    Stephen.Gray@altisourceamc.com

 

  with a copy to: Randall K. Mason

    5100 Tamarind Reef

    Christiansted, USVI 00820

    Randall.Mason@altisourceamc.com

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

Section 9.6    Trial by Jury. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 9.7    Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 9.8    Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 9.9    Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this Agreement or the other Loan Documents, any of such Persons
has an obligation to act promptly or reasonably, Borrower agrees that no such
Person shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking specific performance,
injunctive relief and/or declaratory judgment; provided, however, that the
forgoing

 

116



--------------------------------------------------------------------------------

shall not prevent Borrower from obtaining a monetary judgment against Lender if
it is determined by a court of competent jurisdiction that Lender acted with
gross negligence, bad faith or willful misconduct. Notwithstanding anything
herein to the contrary, Borrower shall not assert, and hereby waives, any claim
against Lender and/or its affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable Legal Requirement) arising out of, as a result
of, or in any way related to, the Loan Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, the Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim for any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

Section 9.10    Offsets. All payments made by Borrower hereunder or under the
other Loan Documents shall be made irrespective of, and without any deduction
for, any offsets, counterclaims or defenses.

Section 9.11    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, or to grant Lender any interest in any
Property other than that of mortgagee or lender.

Section 9.12    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.

Section 9.13    Brokers and Financial Advisors. Borrower represents that neither
it nor Parent has dealt with any financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement, and any commissions payable in connection with
any such engagements by Borrower shall be paid solely by Borrower. Borrower
shall indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person that such Person acted on behalf of Borrower in
connection with the transactions contemplated in this Agreement. The provisions
of this Section shall survive the expiration and termination of this Agreement
and the repayment of the Indebtedness.

Section 9.14    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.

 

117



--------------------------------------------------------------------------------

Section 9.15    General Indemnity; Payment of Expenses.

(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and each of its officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who Controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”) for, from and against any and all Damages of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any of the
Indemnified Person, in any way relating to or arising out of (i) the execution
or delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transaction, (ii) the use or proposed use
of the proceeds of the Loan or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or any of its Affiliates, and regardless of whether
any Indemnified Person is a party thereto; provided, however, that no
Indemnified Person shall have the right to be indemnified hereunder to the
extent that such Damages have been found by a final judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person.

(b)    If for any reason (including violation of law or public policy)
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.15 are unenforceable in whole or in part or are otherwise unavailable
to an Indemnified Person or insufficient to hold it harmless, then Borrower
shall contribute to the amount paid or payable by an Indemnified Person as a
result of any Damages the maximum amount Borrower is permitted to pay under
Legal Requirements. The obligations of Borrower under this Section 9.15 will be
in addition to any liability that Borrower may otherwise have hereunder and
under the other Loan Documents.

(c)    To the extent any Indemnified Person has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Person shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this
Section 9.15, except to the extent that Borrower suffers actual prejudice as a
result of such failure. In connection with any claim for which indemnification
is sought hereunder, Borrower shall have the right to defend the applicable
Indemnified Person (if requested by the applicable Indemnified Person, in the
name of such Indemnified Person) from such claim by attorneys and other
professionals reasonably approved by the applicable Indemnified Person. Upon
assumption by Borrower of any defense pursuant to the immediately preceding
sentence, Borrower shall have the right to control such defense, provided that
the applicable Indemnified Person shall have the right to reasonably participate
in such defense and Borrower shall not consent to the terms of any compromise or
settlement of any action defended by Borrower in accordance with the foregoing
without the prior consent of the applicable Indemnified Person, unless such
compromise or settlement (i) includes an unconditional release of the applicable
Indemnified Person from all liability arising out of such action and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of the applicable Indemnified Person. The applicable
Indemnified Person shall have the right to retain its own counsel if
(A) Borrower shall have failed to employ counsel reasonably satisfactory to the
applicable Indemnified Person in a timely manner, or (B) the applicable
Indemnified Person shall have been advised by counsel that there are actual or

 

118



--------------------------------------------------------------------------------

potential material conflicts of interest between Borrower and the applicable
Indemnified Person, including situations in which there are one or more legal
defenses available to the applicable Indemnified Person that are different from
or additional to those available to Borrower. So long as Borrower is conducting
the defense of any action defended by Borrower in accordance with the foregoing
in a prudent and commercially reasonable manner, Lender and the applicable
Indemnified Person shall not compromise or settle such action defended without
Borrower’s consent, which shall not be unreasonably withheld or delayed. Upon
demand, Borrower shall pay or, in the sole discretion of the applicable
Indemnified Person, reimburse the applicable Indemnified Person for the payment
of reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals retained by the applicable
Indemnified Person in accordance with this Section 9.15 in connection with
defending any claim subject to indemnification hereunder.

(d)    Any amounts payable to Lender by reason of the application of this
Section 9.15 shall be secured by the Mortgages and shall become immediately due
and payable and shall bear interest at the Default Rate from the date Damages
are sustained by the Indemnified Person until paid.

(e)    The provisions of and undertakings and indemnification set forth in this
Section 9.15 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.

(f)    Borrower covenants and agrees to pay or, if Borrower fails to pay,
to reimburse, Lender upon receipt of written notice from Lender for all
reasonable and customary costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Borrower as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Borrower; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the reasonable filing and
recording fees and expenses, title insurance and reasonable fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vii) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the other Loan Documents, the
Properties, or any other security given for the Loan; and (ix) enforcing any
obligations of or collecting any

 

119



--------------------------------------------------------------------------------

payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Properties, or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings or any
other amounts required under Section 8.3; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts in the Cash Management Account.

Section 9.16    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Person any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so. Notwithstanding the
foregoing, Borrower expressly acknowledges and agrees that any assignee,
transferee or pledgee pursuant to Section 8.1.1(a)(ii) of this Agreement of
which it has received written notice is an intended third-party beneficiary of
this Agreement.

Section 9.17    Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Broker Price
Opinions of the Properties or other Collateral, (b) any environmental report, or
(c) any other matters or items, including engineering, soils and seismic reports
that are contemplated in the Loan Documents. Any such selection, review,
inspection, examination and the like, and any other due diligence conducted by
Lender, is solely for the purpose of protecting Lender’s rights under the Loan
Documents, and shall not render Lender liable to Borrower or any third party for
the existence, sufficiency, accuracy, completeness or legality thereof.

Section 9.18    No Fiduciary Duty.

(a)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its affiliates and their respective equityholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Parent, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.

 

120



--------------------------------------------------------------------------------

(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm’s-length commercial transaction between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Parent or their respective affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (A) a
fiduciary duty (or other implied duty) on the party of any Lending Party to
Parent, Borrower, any of their respective affiliates, stockholders, employees or
creditors, or any other Person or (B) a fiduciary or agency relationship between
Parent, Borrower or any of their respective affiliates, stockholders, employees
or creditors, on the one hand, and the Lending Parties, on the other. Borrower
agrees that neither it nor Parent nor any of their respective affiliates shall
make, and hereby waives, any claim against the Lending Parties based on an
assertion that any Lending Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Borrower, Parent or their
respective affiliates, stockholders, employees or creditors. Nothing in this
Agreement or the other Loan Documents is intended to confer upon any other
Person (including affiliates, stockholders, employees or creditors of Borrower
and Parent) any rights or remedies by reason of any fiduciary or similar duty.

(c)    Borrower acknowledges that it has been advised that the Lending Parties
are a financial services firm engaged, either directly or through affiliates in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments. Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Parent,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Parent and/or their respective affiliates, or (iii) have other
relationships with Borrower, Parent and/or their respective affiliates. In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons. The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Parent, or such other Persons.
The Transaction may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section 9.18(c). Although the
Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Parent or any of their respective
affiliates or to use such information on behalf of Borrower, Parent or any of
their respective affiliates.

 

121



--------------------------------------------------------------------------------

(d)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.

Section 9.19    Patriot Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower and Parent, which
information includes the name and address of Borrower and Parent and other
information that will allow Lender to identify Borrower or Parent in accordance
with the Patriot Act.

Section 9.20    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE LOAN, AND ALL
PRIOR AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN,
INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS,
ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT THAT THE PURCHASE AGREEMENT AND ANY ORIGINATION FEE SPECIFIED IN ANY
TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN OBLIGATION OF BORROWER
AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS, FLEX PROVISION, EXIT
FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).

Section 9.21    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, any placement agents or any of their Affiliates (with
respect to the Loan only) shall be subject to the prior written approval of
Lender and any placement agents in their sole discretion. Subject to prior
consent of Borrower, Lender shall have the right to publicly describe the Loan
in general terms advertising and public communications of all kinds, including
press releases, direct mail, newspapers, magazines, journals, e-mail, or
internet advertising or communications. Details such as the addresses of the
Properties, the amount of the Loan, the date of the closing and descriptions of
the size/locations of the Properties shall only be included subject to
Borrower’s approval in advance. Notwithstanding the foregoing, Borrower’s
approval shall not be required for the publication by Lender of notice of the
Loan by means of a customary tombstone advertisement, which, for the avoidance
of doubt, may include the amount of the Loan, the amount of securities sold, the
number of Properties as of the Closing Date, the settlement date and the parties
involved in the transactions contemplated hereby.

Section 9.22    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document, or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

122



--------------------------------------------------------------------------------

Section 9.23    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 9.24    Document Delivery. Borrower will deliver to Lender all documents
required to be delivered under this Agreement in an electronic format reasonably
agreed by Lender and Borrower.

Section 9.25    Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets.

(a)    Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Property taken separately. Borrower agrees that
the Mortgages are and will be cross-collateralized and cross-defaulted with each
other so that (i) an Event of Default under any of the Mortgages shall
constitute an Event of Default under each of the other Mortgages which secure
the Note; (ii) an Event of Default under the Note or this Agreement shall
constitute an Event of Default under each Mortgage; (iii) each Mortgage shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

(b)    To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Equity Owner and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Property or any combination
of the Properties before proceeding against any other Property or combination of
Properties; and further in the event of such foreclosure Borrower does hereby
expressly consents to and authorizes, at the option of Lender, the foreclosure
and sale either separately or together of any combination of the Properties.

Section 9.26    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall

 

123



--------------------------------------------------------------------------------

continue in full force and effect so long as all or any of the Debt is
outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

Section 9.27    State Specific Provisions.

9.27.1    Florida. The following Florida provision does not limit the express
choice of New York law set forth in Section 9.3 of this Agreement and as set
forth in the other Loan Documents, and is set forth herein, if and to the extent
that, notwithstanding the choice of law provisions contained in this Agreement
and the other Loan Documents, Florida law is held to govern this Agreement, any
Mortgage Document encumbering a Property located in Florida or any other Loan
Document:

(a)    The parties acknowledge and agree that the Default Rate provided for
herein shall also be the rate of interest payable on any judgments entered in
favor of Lender in connection with the loan evidenced hereby.

9.27.2    Georgia. The following Georgia provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Georgia law is held to
govern any Mortgage encumbering a Property located in Georgia or any other Loan
Document:

(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under O.C.G.A. § 13-1-11, (ii) if, under any
circumstances a Relevant Party is required to pay any or all of Lender’s or
Servicer’s attorneys’ fees and expenses, howsoever described or referenced, such
Relevant Party shall be responsible only for reasonable legal fees and out of
pocket expenses actually incurred by Lender or Servicer at customary hourly
rates actually charged to Lender or Servicer for the work done, and (iii) no
Relevant Party shall be liable under any circumstances for additional attorneys’
fees or expenses, howsoever described or referenced, under O.C.G.A. § 13-1-11.

9.27.3    Indiana. The following Indiana provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Indiana law is held to
govern any Mortgage encumbering a Property located in Indiana or any other Loan
Document:

(a)    Borrower waives, to the extent not prohibited by the laws of the State of
Indiana, the benefit of all laws now existing or that hereafter may be enacted
providing for any appraisement or valuation of any portion of the Property.

 

124



--------------------------------------------------------------------------------

(b)    The phrase “attorneys’ fees”, when used herein or in the other Loan
Documents shall include any and all attorneys’, paralegals’ and law clerks’ fees
and disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, or any part thereof and enforcing its rights
hereunder.

(c)    The term “Obligations” as defined in this Agreement shall include,
without limitation, any judgment(s) or final decree(s) rendered to collect any
money obligations of Borrower to Lender and/or to enforce the performance or
collection of all covenants, agreements, other obligations and liabilities of
Borrower under this Agreement or any or all of the Loan Documents; provided,
however, such Obligations shall not include any judgment(s) or final decree(s)
rendered in another jurisdiction, which judgment(s) or final decree(s) would be
unenforceable by an Indiana Court pursuant to Ind. Code §34-54-3-4.

(d)    IT IS EXPRESSLY AGREED AND UNDERSTOOD BY BORROWER THAT THIS AGREEMENT
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY BORROWER OF AN INDEMNIFIED PERSON FROM CLAIMS OR LOSSES
ARISING AS A RESULT OF SUCH INDEMNIFIED PERSON’S SOLE NEGLIGENCE.

9.27.4    Kansas. The following Kansas provisions are not intended to, and do
not, limit the express choice of New York law set forth in Section 9.3 of this
Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Kansas law is held to
govern any Mortgage encumbering a Property located in Kansas or any other Loan
Document:

(a)    THIS LOAN AGREEMENT, TOGETHER WITH THE LOAN DOCUMENTS, ARE THE FINAL
EXPRESSION OF THE AGREEMENT BETWEEN THE LENDER AND THE BORROWER AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT BETWEEN
LENDER AND BORROWER. THE PARTIES HEREBY ACKNOWLEDGE AND AFFIRM THAT NO UNWRITTEN
ORAL CREDIT AGREEMENT BETWEEN THE PARTIES EXISTS.

(b)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, “reasonable attorneys’ fees,” “reasonable counsel’s fees,” “attorneys’
fees” and other words of similar import, shall not include (i) costs incurred by
a salaried employee of Lender or its assignee or (ii) the recovery of both
attorneys’ fees and collection agency fees.

9.27.5    Missouri. The following Missouri provisions are not intended to, and
do not, limit the express choice of New York law set forth in Section 9.3 of
this Agreement and as set

 

125



--------------------------------------------------------------------------------

forth in the other Loan Documents, and are set forth herein, if and to the
extent that, notwithstanding the choice of law provisions contained in this
Agreement and the other Loan Documents, Missouri law is held to govern any
Mortgage encumbering a Property located in Missouri or any other Loan Document:

(a)    Statutory Notice - Oral Commitments. Borrower has read and understands
the following notice pursuant to Section 432.047 of the Missouri Revised
Statutes:

Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(borrower(s)) and us (creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.

(b)    For purposes of the foregoing subsection (a) “borrower” is the Borrower,
“creditor” is Lender and the “credit agreement” is the Loan Agreement.

9.27.6    North Carolina. The following North Carolina provisions are not
intended to, and do not, limit the express choice of New York law set forth in
Section 9.3 of this Agreement and as set forth in the other Loan Documents, and
are set forth herein, if and to the extent that, notwithstanding the choice of
law provisions contained in this Agreement and the other Loan Documents, North
Carolina law is held to govern any Mortgage encumbering a Property located in
North Carolina or any other Loan Document:

(a)    Notwithstanding anything contained in this Agreement or any other Loan
Document, in any instance where Borrower or any other Relevant Party is required
to reimburse Lender for any legal fees or expenses incurred by Lender or
Servicer, (i) “reasonable attorneys’ fees,” “reasonable counsel’s fees,”
“attorneys’ fees” and other words of similar import, are not, and shall not be
statutory attorneys’ fees under NCGS § 6.21.2 , (ii) if, under any circumstances
a Relevant Party is required to pay any or all of Lender’s or Servicer’s
attorneys’ fees and expenses, howsoever described or referenced, such Relevant
Party shall be responsible only for reasonable legal fees and out of pocket
expenses actually incurred by Lender or Servicer at customary hourly rates
actually charged to Lender or Servicer for the work done, and (iii) no Relevant
Party shall be liable under any circumstances for additional attorneys’ fees or
expenses, howsoever described or referenced, under NCGS § 6.21.2.

9.27.7    Tennessee. The following Tennessee provision is not intended to, and
does not, limit the express choice of New York law set forth in Section 9.3 of
this Agreement and as set forth in the other Loan Documents, and are set forth
herein, if and to the extent that, notwithstanding the choice of law provisions
contained in this Agreement and the other Loan Documents, Tennessee law is held
to govern any Mortgage encumbering a Property located in Tennessee or any other
Loan Document:

(a)    The provisions of the Loan Documents as to payment of attorneys’ fees and
expenses of collection (i) will be subject to the discretion of the court as to
the award and the

 

126



--------------------------------------------------------------------------------

amount of attorneys’ fees, and (ii) may be subject to T.C.A § 20-12-119(c),
which requires a court to award certain litigation costs and reasonable and
necessary attorneys’ fees, up to $10,000, to the successful party if the court
grants a motion to dismiss pursuant to Rule 12 of the Tennessee Rules of Civil
Procedure for failure to state a claim upon which relief may be granted.

Section 9.28    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 9.29    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

ARTICLE X - AGENT

Section 10.1    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Amherst SFR Lender, LLC to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise the powers and perform the duties of
the Lender by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article X are
solely for the benefit of the Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have any rights as a third-party beneficiary of
any of such provisions.

Section 10.2    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity.

Section 10.3    Exculpatory Provisions. (a) Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

 

  (i) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing; and

 

127



--------------------------------------------------------------------------------

  (ii) shall not have any duty to take any discretionary action or exercise any
discretionary power, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lenders.

(b)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
covenant, agreement or other term or condition set forth herein or therein or
the occurrence of any Default, or (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document.

Section 10.4    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms, must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of the Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 10.5    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one or more sub-agents appointed by the
Agent.

Section 10.6    Resignation of Agent. The Agent may at any time give notice of
its resignation to each Lender and the Borrower. Whether or not a successor has
been appointed by the Lenders, such resignation shall become effective in
accordance with such notice.

Section 10.7    Enforcement. Notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, the authority to enforce rights
and remedies in this Agreement and under the other Loan Documents against any
Loan Party shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Agent in accordance with Section 10.1 for the benefit of
Lender; provided that the foregoing shall not prohibit (a) any Lender from
enforcing its right to payment when due of the principal of and interest on its
portion of the Loan made by such Lender and other amounts owing to such Lender
under the Loan Documents or (b) any Lender from exercising setoff rights in
accordance with the terms of the Loan Documents.

 

128



--------------------------------------------------------------------------------

Section 10.8    Collateral and Guaranty Matters. (a) Notwithstanding anything
herein to the contrary, the Lenders irrevocably authorize the Agent, at its
option and in its discretion to release any Lien on any property granted to or
held by the Agent under any Loan Document to the extent required or permitted
under the Loan Documents.

(b)    Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of any Collateral, the existence, priority or perfection of the
Lender’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

Section 10.9     Borrower-Agent Interaction.

(a)    Notwithstanding anything herein to the contrary, any consent required by
Borrower from Lender under this Agreement shall only require the consent of the
Agent,

(b)    any notices to be provided to Lender under this Agreement shall be deemed
provided when provided to the Agent, and

(c)    all provisions that provide and allow Lender to apply funds in the
accounts provided herein, are to be applied only by Agent.

Section 10.10    Non-Survival of Agency Provisions. Notwithstanding anything to
the contrary herein, in the event that the interests of the Agent and the Lender
shall hereafter be assigned to a single successor lender, then all the rights,
powers and privileges of the Agent set forth herein and in the other Loan
Documents with respect to the Loan Parties shall be vested in and inure to the
benefit of such successor lender, and all references and provisions herein or in
any other Loan Document regarding the duties owing by the Agent to the Lender or
the duties owing by the Lender to the Agent shall, upon such assignment, be of
no further force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

HOME SFR BORROWER IV, LLC,

a Delaware limited liability company

By:  

/s/ Stephen H. Gray

Name:   Stephen H. Gray Title:   Vice President

 

130



--------------------------------------------------------------------------------

LENDER: VACA MORADA PARTNERS, LP, a Delaware limited partnership By: VACA MORADA
GP, LLC, its General Partner By:  

/s/ Joseph V. Gatti

Name:   Joseph V. Gatti Title:   Vice President and Secretary

 

131



--------------------------------------------------------------------------------

LENDER: MSR II, L.P., a Delaware limited partnership By: MSR II GP, LLC, its
General Partner By:  

/s/ Joseph V. Gatti

Name:   Joseph V. Gatti Title:   Vice President and Secretary

 

132



--------------------------------------------------------------------------------

AGENT:

AMHERST SFR LENDER, LLC,

a Delaware limited liability company

By: Amherst Holdings, LLC, its Manager By:  

/s/ Joseph V. Gatti

Name:   Joseph V. Gatti Title:   Vice President

 

133